Case 1:15-mc-00940-DLI-JO Document 174 Filed 10/30/20 Page 1 of 79 PageID #: 2571




  UNITED STATES DISTRICT COURT
  EASTERN DISTRICT OF NEW YORK

  In Re: PARKING HEATERS ANTITRUST
  LITIGATION

  THIS DOCUMENT RELATES TO:
  All Indirect Purchaser Plaintiffs Actions in               15-mc-00940 (DLI) (JO)
  15-cv-01338 (DLI) (JO)
  15-cv-01798 (DLI) (JO)
  15-cv-03005 (DLI) (JO)
  15-cv-03174 (DLI) (JO)
  15-cv-03290 (DLI) (JO)

  DORA L. IRIZARRY, United States District Judge:

     ORDER AUTHORIZING DISTRIBUTION OF CLASS SETTLEMENT FUNDS TO
               APPROVED CLASS MEMBER CLAIMANTS, AND
                  ENTERING JUDGMENTS OF DISMISSAL

         This matter came before the Court on the Motion for Order Authorizing Distribution of

  the Class Settlement Funds to Approved Member Claimants, and Entering Judgments of

  Dismissal (“Motion”), filed by the Indirect Purchaser Plaintiffs in actions with the following

  corresponding case numbers: 15-cv-01338, 15-cv-01798, 15-cv-03005, 15-cv-03174, and 15-cv-

  03290 (collectively, “IPP Actions”). These and other related actions have been managed

  collectively under the case entitled In Re: Parking Heaters Antitrust Litigation and Case Docket

  No. 15-mc-00940 (DLI)(JO). In addition to distribution of settlement funds, the Motion also

  seeks entry of judgment dismissing the IPP Actions as to Defendants Eberspaecher Climate

  Control U.S.A. Inc. (f/k/a Espar, Inc.), Eberspaecher Climate Control Systems Canada Inc. (f/k/a

  Espar Products, Inc.), and Eberspaecher Climate Control Systems International Beteiligungs-GmbH

  (collectively, “Espar”); and Defendants Webasto Products North America, Inc., Webasto Thermo

  & Comfort North America, Inc., and Webasto Thermo and Comfort SE (collectively, “Webasto”)

  (all collectively, the “Settling Defendants”). The Court, having reviewed the papers filed and
Case 1:15-mc-00940-DLI-JO Document 174 Filed 10/30/20 Page 2 of 79 PageID #: 2572




  arguments made in connection with the Motion, and good cause appearing, hereby GRANTS the

  Motion as follows:

         1. All claim forms submitted between February 1, 2019 and August 31, 2019 shall be

  considered timely and shall qualify for payment under the same terms and conditions, and

  subject to the same audit and verification procedures applicable to claim forms submitted by the

  original claims deadline of February 1, 2019.

         2. The Notice procedures described in the Declaration of Shannon R. Wheatman, Ph.D.,

  on Implementation of the Class Action Notice Program, filed December 21, 2018 (Dkt. Entry

  No. 158-1), and the Declaration of Jessica Jenkins Regarding Claims Experience, filed

  December 21, 2018 (Dkt. Entry No. 158-2), are hereby approved and confirmed as having given

  fair reasonable and adequate notice to putative class members of their rights and obligations,

  including the right to exclude themselves from this litigation, or in the alternative, file a claim for

  a share of the settlement proceeds.

         3. The verification and audit procedures described in the Declaration of Jessica Jenkins

  Regarding Claim Receipt and Validation, and Allocation of Net Settlement Funds (“Jenkins

  Declaration”), filed with the Motion on January 22, 2020 (Dkt. Entry No. 168-3), are hereby

  approved and confirmed as having fairly and reasonably ascertained the veracity of all claims

  submitted by August 31, 2019. Accordingly, the Court hereby authorizes the payment of the

  claims listed in Exhibit F of the Jenkins Declaration, which list is attached hereto as Exhibit 1 to

  this Order. The Court hereby disallows those claims listed on Exhibit G of the Jenkins

  Declaration, which list is attached hereto as Exhibit 2 to this Order.

         4. Attached as an Exhibit to the Declaration of Tracy R. Kirkham in Support of Motion

  for Order Authorizing Distribution of Class Settlement Funds to Approved Class Member


                                                    2
Case 1:15-mc-00940-DLI-JO Document 174 Filed 10/30/20 Page 3 of 79 PageID #: 2573




  Claimants and Entering Judgments of Dismissal (“Kirkman Declaration”), filed with the Motion

  on January 22, 2020 (Dkt. Entry No. 168-2), is an accounting of the sources and uses of all funds

  deposited and disbursed into the settlement escrow accounts by the escrow agent as of January 2,

  2020. Paragraphs 3 and 4 of the Kirkham Declaration contain an accounting of these

  disbursements, along with disbursements from the Settlement Fund authorized by the Court in

  prior orders, but not made by January 2, 2020. Settlement Class Counsel has requested authority

  to deduct $44,000 from the Settlement Fund to be held as a reserve for payment of costs and fees

  that Rust Consulting has incurred and anticipates incurring in the distribution to approved

  claimants. This Court hereby confirms the accounting of the escrow accounts and the

  computation by Settlement Class Counsel of the Net Settlement Fund available for distribution to

  claimants, including the establishment of a $44,000 reserve for future expenses.

         5. As soon as practicable, Settlement Class Counsel shall instruct the claims

  administrator, Rust Consulting, Inc. (“Rust”), to compute the pro rata share of the Net

  Settlement Fund for each claimant listed on Exhibit 1 attached hereto, and send each such

  claimant a check in the appropriate amount. Checks issued to class claimants by Rust shall bear

  the notation “Non-Negotiable After 90-Days.” Rust shall void all uncashed checks following the

  expiration of the 90-day void date. Rust may re-issue checks as necessary.

         6. Indirect Purchaser Plaintiffs and the Settling Defendants entered into the Agreements

  to settle this litigation to avoid further expense, inconvenience, and the distraction of

  burdensome and protracted litigation; to obtain the releases, orders, and judgment contemplated

  by the Agreements; and to put to rest with finality all claims that have been or could have been

  asserted against the Settling Defendants and all persons and entities who are defined as Releasees

  in the Settlement Agreements (“Releasees”) with respect to Parking Heaters in this litigation.


                                                  3
Case 1:15-mc-00940-DLI-JO Document 174 Filed 10/30/20 Page 4 of 79 PageID #: 2574




  Pursuant to those Agreements, the Settling Defendants agreed to provide specified monetary

  compensation to Indirect Purchaser Plaintiffs and the Settlement Class, and to cooperate with

  Indirect Purchaser Plaintiffs in connection with the continued prosecution and resolution of the

  litigation. Neither the Settlement Agreements, nor any act performed or document executed

  pursuant to those Agreements, may be deemed or used as an admission of wrongdoing in any

  civil, criminal, administrative, or other proceeding in any jurisdiction.

         7. Those Settlement Agreements, having become final pursuant to their terms and the

  orders of this Court, the Court hereby dismisses on the merits and with prejudice the individual

  and class claims asserted by the Indirect Purchaser Plaintiffs and members of the certified

  Settlement Class against the Settling Defendants, with all parties to bear their own costs and

  attorneys’ fees, except as provided for in the Settlement Agreements and by order of this Court

  awarding fees and costs from the common fund.

         8. As provided in each of the Settlement Agreements, the Settling Defendants and all

  Releasees are hereby and forever released and discharged with respect to any and all claims or

  causes of action which the Indirect Purchaser Plaintiffs, members of the certified Settlement

  Class and any persons or entities defined in the Settlement Agreements as Releasors

  (“Releasors”) had, have, or in the future may have arising out of or related to in any way any of

  the Released Claims as defined in the Settlement Agreements. All Releasors are hereby barred

  and enjoined from commencing, prosecuting, or continuing, either directly or indirectly in an

  individual or representative or derivative capacity, against any or all Releasees, in this or any

  other jurisdiction, any and all claims, causes of action or lawsuits, which they had, have, or in the

  future may have, arising out of or related to any of the Released Claims as defined in the

  Settlement Agreements.


                                                    4
Case 1:15-mc-00940-DLI-JO Document 174 Filed 10/30/20 Page 5 of 79 PageID #: 2575




         9. The Court finds, pursuant to Federal Rules of Civil Procedure 54(a) and (b), that Final

  Judgment of dismissal should be entered and further finds that there is no just reason for delay in

  the entry of this Final Judgment, as a Final Judgment, as to the parties to the Settlement

  Agreements. Accordingly, the Clerk of the Court is hereby directed forthwith to enter the

  Judgment of dismissal with prejudice as to the Settling Defendants in the IPP Actions with the

  case numbers 15-cv-01338, 15-cv-01798, 15-cv-03005, 15-cv-03174, and 15-cv-03290.

         10. Without affecting the finality of this Judgment in any way, this Court hereby retains

  continuing and exclusive jurisdiction over: (a) implementation of the terms and conditions of the

  Settlement Agreements; (b) disposition of the Settlement Funds as defined in each Agreement

  and their distribution to Settlement Class members pursuant to this Order; and (c) the

  designation of cy pres recipients and the cy pres disposition of any residual funds remaining

  from uncashed checks after the period specified by the Court for cashing such checks has expired

  and no further issuance of replacement checks is feasible.


  SO ORDERED.

  Dated: Brooklyn, New York
         October 30, 2020

                                                                               /s/
                                                                     DORA L. IRIZARRY
                                                                   United States District Judge




                                                  5
Case 1:15-mc-00940-DLI-JO Document 174 Filed 10/30/20 Page 6 of 79 PageID #: 2576




                           EXHIBIT	  1	  
 Case 1:15-mc-00940-DLI-JO Document 174 Filed 10/30/20 Page 7 of 79 PageID #: 2577
                       INDIRECT PARKING HEATERS SETTLEMENT
                             VALID AND ELIGIBLE CLAIMS
COUNT    CLAIM NO.     NAME1                                                                     PARKING HEATERS CLAIMED
     1          150    KNIGHT SWIFT TRANSPORTATION HOLDINGS                                                           10,768
     2     10005395    RYDER SYSTEM, INC C/O FRS                                                                       8,336
     3          289    WERNER ENTERPRISES, INC                                                                         7,599
     4     10005589    SCHNEIDER NATIONAL LEASING, INC.                                                                4,952
     5          145    US XPRESS ENTERPRISES                                                                           2,500
     6     10005264    CLASS ACTION CAPITAL RECOVERY, LLC FBO PARAGON LEASING, L.P.                                    2,418
     7          229    CSM COMPANIES INC                                                                               1,070
     8     10005380    CONSOLIDATED EDISON CO OF NEW YORK C/O FRS                                                        807
     9     10005255    CLASS ACTION CAPITAL RECOVERY, LLC FBO PRIDE TRANSPORT, INC.                                      704
    10          149    AVERITT EXPRESS INC                                                                               697
    11     10005270    NFI INDUSTRIES INC C/O FRS                                                                        556
    12     10002985    SIOUX FALLS KENWORTH INC                                                                          341
    13     10005590    SCHNEIDER FINANCE, INC.                                                                           305
    14          291    BRIDGESTONE AMERICAS INC                                                                          283
    15          146    WEL COMPANIES                                                                                     244
    16     10003601    NORTH JERSEY TRUCK CENTER, INC., GARY STREIFER, GM                                                219
    17     10005379    ORANGE AND ROCKLAND UTILITIES C/O FRS                                                             134
    18          159    SYSCO CORPORATION                                                                                 126
    19          174    PEPSICO INC                                                                                       124
    20     10005324    URS MIDWEST, INC C/O FRS                                                                           98
    21     10005362    ASTRO ENTERPRISES INC C/O FRS                                                                      93
    22     10005261    CLASS ACTION CAPITAL RECOVERY, LLC FBO J AND B SERVICES INC                                        90
    23          276    AAA COOPER TRANSPORTATION                                                                          81
    24           17    CARLISLE CARRIER CORP                                                                              79
    25     10000053    CHIZEK TRANSPORT INC.                                                                              66
    26     10003309    MCLANE LIVESTOCK TRANSPORT INC                                                                     57
    27     10005554    CLASS ACTION CAPITAL RECOVERY, LLC FBO DOYLE SIMS AND SONS TRUCKING                                55
    28     10005262    CLASS ACTION CAPITAL RECOVERY, LLC FBO SELECT LEASING INC                                          50
    29     10005260    CLASS ACTION CAPITAL RECOVERY, LLC FBO H.R.S. TRANSPORT, INC.                                      50
    30     10005275    UNIFIRST CORPORATION C/O FRS                                                                       49
    31     10005259    CLASS ACTION CAPITAL RECOVERY, LLC FBO LEW THOMPSON & SON LEASING, INC.                            45
    32     10005271    CLASS ACTION CAPITAL RECOVERY, LLC FBO REGENCY TRANSPORTATION, INC.                                40
    33     10000161    DCM TRANSPORT, INC.                                                                                40
    34     10003109    TE SLAA TRUCKING, LTD                                                                              40
    35     10005263    CLASS ACTION CAPITAL RECOVERY, LLC FBO NOVCO INC                                                   27
    36     10000228    IOWA TANKLINES INC.                                                                                25
    37     10004788    QUENTIN LATHAN                                                                                     25
    38     10005378    BRENNEN LONGMIRE                                                                                   25
    39           61    NESTOR RICHARD TRUCKING                                                                            21
    40          170    BOB EVANS FARMS LLC                                                                                21
    41     10000229    COMMERCIAL DRIVER INSTITUTE, INC                                                                   20
    42     10001136    ABC TRANSPORT INC.                                                                                 14
    43     10003572    OAK POINT PARTNERS LLC S/I/I THE CALDWELL FREIGHT                                                  14
    44          179    CLEAN HARBORS ENVIRONMENTAL SERVICES INC                                                           13
    45     10000052    BTR, INC.                                                                                          13
    46     10001876    BENEFICIAL HOLDING CO.                                                                             13
    47             6   SCHINN TRANSPORT INC                                                                               12
    48     10000667    MONESSEN GROUP                                                                                     12
    49     10001596    OIL GAS & OTHER MINERALS INC.                                                                      12
    50          147    LKQ CORP                                                                                           11
    51     10000009    SWIFT SERVICE CO                                                                                   11
    52     10001750    INTERNATIONAL SYSTEMS                                                                              11
    53     10000026    VK EXPRESS LLC                                                                                     10
    54     10000036    CHP TRUCK & BUS INC.                                                                               10
    55     10000575    HILAND LOGISTICS                                                                                   10
    56     10001675    ZHEN SYSTEMS                                                                                       10
    57     10003435    MACOMBER TRANS INC                                                                                 10
    58     10005603    SHANNON N PEGUES                                                                                   10
    59     10005609    DEE SMITH/RWLC                                                                                     10
    60          233    COCA-COLA SOUTHWEST BEVERAGES                                                                       9
    61     10001230    WORTH INDUSTRIES LIMITED                                                                            9
    62     10001696    INW COMPANY                                                                                         9
    63     10001713    AMERICAN GRAIN CO.                                                                                  9
    64     10001883    RSS INC.                                                                                            9
    65          232    FERGUSON ENTERPRISES INC                                                                            8
    66     10000010    PANTHER VALLEY CARRIERS, INC. DBA PVC SALES & SERV                                                  8
    67     10000013    NEWCOMB WAREHOUSE, INC.                                                                             8
    68     10000655    XANADU CORP.                                                                                        8
    69     10003575    OAK POINT PARTNERS LLC S/I/I THE JEVIC HOLDING COR                                                  8
    70             2   PAUL WATTS TRUCKING INL                                                                             7
    71             9   GARY K VICK                                                                                         7
    72     10000670    MODERN SERVICES S.A.                                                                                7
    73     10002491    LAWTON VALLEY LINES, INC.                                                                           7
Case 1:15-mc-00940-DLI-JO Document 174 Filed 10/30/20 Page 8 of 79 PageID #: 2578
                      INDIRECT PARKING HEATERS SETTLEMENT
                            VALID AND ELIGIBLE CLAIMS
  74   10002910   GU LLC                                                        7
  75   10002988   JAYLON BAKER                                                  7
  76   10003576   OAK POINT PARTNERS LLC S/I/I THE MID-STATES EXPRES            7
  77   10001608   ANITA JOHNSON                                                 6
  78          5   PORT-PASS INC                                                 6
  79        288   STEGER TRANSPORT INC                                          6
  80   10000084   JWR TRUCKING CO                                               6
  81   10000143   HOLT TRANSPORTATION INC                                       6
  82   10001282   TERRACE CORP.                                                 6
  83   10001619   FARM STORAGE AND SUPPLY CO.                                   6
  84   10001834   RICHWOOD LTD                                                  6
  85   10003310   OZARK MOUNTAIN LEASING                                        6
  86         29   BRIAN LOWE                                                    5
  87         30   TROY CARBO                                                    5
  88         67   TRAVINE WILLIAMS                                              5
  89         87   SHAWN G MURDOCK                                               5
  90         88   MARCUS MCBRIDE                                                5
  91         91   PHILLIP WHITE                                                 5
  92         94   ROBERT MADISON                                                5
  93        100   JOAN ARCHAMBAULT                                              5
  94        105   R L MODANDO                                                   5
  95        141   LATORIA BROWN                                                 5
  96        142   ANGELA HAMILTON                                               5
  97        195   MARISSA SEWELL                                                5
  98        217   WILLIAM W KIRKSEY JR                                          5
  99        228   BONECUTTER TRUCKING                                           5
 100        283   DAMION SMITH                                                  5
 101   10000049   DOUG DAVIDSON TRUCKING                                        5
 102   10000070   BULKLEY & ASSOCIATES, LLC                                     5
 103   10000081   PAMELA B ROBERTS                                              5
 104   10000140   DAVID ROTH                                                    5
 105   10000158   GARUS TRUCKING INC                                            5
 106   10000186   DENNIS E BEDNAREK                                             5
 107   10000203   BOB CHURCH                                                    5
 108   10000279   ALTONYA NICOLE JOHNSON                                        5
 109   10000288   NICOLA JACKSON                                                5
 110   10000323   NATHANIEL CAMACHO                                             5
 111   10000327   DOMINIQUE THOMPSON                                            5
 112   10000365   FRANCESCA GARCIA                                              5
 113   10000371   JESSYCA DIOSZEGHY                                             5
 114   10000375   SUSELLA JONES                                                 5
 115   10000390   APRIEL DORSEY                                                 5
 116   10000406   KIM NGUYEN                                                    5
 117   10000412   BOB KIM                                                       5
 118   10000470   BOBBY PANSUKE                                                 5
 119   10000475   BRANDON PANSUKE                                               5
 120   10000479   SAMANTHA LESAGE-MALONEY                                       5
 121   10000481   TONYA JOHNSON                                                 5
 122   10000509   MARK LAYNE                                                    5
 123   10000552   VERLISA COX                                                   5
 124   10000558   MOHAMMAD UDDIN                                                5
 125   10000560   JULIE MARTINEZ                                                5
 126   10000569   LYNNE SLACK                                                   5
 127   10000593   ERDEM DURGUNOGLU                                              5
 128   10000600   COURTNEY DENISE                                               5
 129   10000604   ARAM MANUKYAN                                                 5
 130   10000614   ALANDRIA HARRIS                                               5
 131   10000630   MICHAEL OHANESON                                              5
 132   10000644   MICHAEL ABBARA                                                5
 133   10000648   RYAN QUIGLEY                                                  5
 134   10000654   BARBARA J BYRNE                                               5
 135   10000673   MELODY A VOGL                                                 5
 136   10000676   BLUE REEF S.A.                                                5
 137   10000732   WILLIAM ARNDT                                                 5
 138   10000763   SUMMER AYERS                                                  5
 139   10000765   CHRIS AYERS                                                   5
 140   10000797   DAVID COLLINS                                                 5
 141   10000933   JENNELL CARR                                                  5
 142   10000965   JAMIE SUTTER                                                  5
 143   10000968   MAKIA DANIEL                                                  5
 144   10000976   JAMES MOISE                                                   5
 145   10000983   SCARLETT HOPKINS                                              5
 146   10001005   I JOHN WASILUNAS                                              5
 147   10001096   BRANDON RAYSHAUN HUDSON                                       5
Case 1:15-mc-00940-DLI-JO Document 174 Filed 10/30/20 Page 9 of 79 PageID #: 2579
                      INDIRECT PARKING HEATERS SETTLEMENT
                            VALID AND ELIGIBLE CLAIMS
 148   10001108   GIL NEVEAUX                                                   5
 149   10001140   EMORY BYRD                                                    5
 150   10001158   LAURA BEDA                                                    5
 151   10001179   JEREMY WEINICK                                                5
 152   10001220   ROY MISTRETA JR                                               5
 153   10001221   DAWN ANDERSON                                                 5
 154   10001222   ANGELO ABBATE                                                 5
 155   10001223   THOMAS HYDUKE                                                 5
 156   10001227   ERIC ABBATE                                                   5
 157   10001228   SAMANTHA ANDERSON                                             5
 158   10001277   SHELLI STAPP                                                  5
 159   10001327   JOHNATHAN JEFFERSON                                           5
 160   10001347   NEKEIA CUMMINGS                                               5
 161   10001352   DAVID LAMPLEY                                                 5
 162   10001361   LARRY GOLDBERG                                                5
 163   10001374   DERRICK HARRELSON                                             5
 164   10001394   RYAN MARTIN                                                   5
 165   10001403   KEITH LEONARD                                                 5
 166   10001405   LEXUS TUCKER                                                  5
 167   10001413   JESSE CHANCELLOR                                              5
 168   10001426   RYNEL ALDECOA                                                 5
 169   10001433   TYRA DUBOSE                                                   5
 170   10001444   RON JONES                                                     5
 171   10001473   JIE CHEN                                                      5
 172   10001485   JEFF IWASAKI                                                  5
 173   10001497   IVELISSE POPPITI                                              5
 174   10001540   VICTORIA GM                                                   5
 175   10001543   JOSE AIRA                                                     5
 176   10001555   ANDREW CLEMENT                                                5
 177   10001559   FENG HONG                                                     5
 178   10001570   RODNEY JOHNS                                                  5
 179   10001624   NICKESHA SAMUELS                                              5
 180   10001626   MILLIAN REDDICK                                               5
 181   10001630   TAHRON JOHNSON                                                5
 182   10001657   HEATHERN LOYSEN                                               5
 183   10001664   TINA BURNETT                                                  5
 184   10001694   SHERA TEMPLE                                                  5
 185   10001738   KEVIN SCOTT                                                   5
 186   10001759   PATRICIA WALLACE                                              5
 187   10001764   JONATHAN THOMAS                                               5
 188   10001773   CHARLES ALDRIDGE                                              5
 189   10001789   HEATHER D COTTRILL                                            5
 190   10001871   EDWARD WHITAKER                                               5
 191   10001874   SUSAN MARTIN                                                  5
 192   10001888   RICHARD SCHWARTZ                                              5
 193   10001908   MAUREEN EICHMAN                                               5
 194   10001912   JUNIE CHIN                                                    5
 195   10001914   JUSTIN TAI                                                    5
 196   10001992   ABRAHAM KIM                                                   5
 197   10002027   DANIEL ROIZEN                                                 5
 198   10002097   PAUL HOYLE                                                    5
 199   10002105   VERONICA POE                                                  5
 200   10002196   MARLENE TAYLOR ALLEN                                          5
 201   10002219   RUTHIE CHAMBERS                                               5
 202   10002254   MELISSA ELMORE                                                5
 203   10002287   SUSAN DEMELLO                                                 5
 204   10002302   JUNINE CHIN                                                   5
 205   10002321   JENNIFER CLARK                                                5
 206   10002322   RODERICK SMITH                                                5
 207   10002328   JOSEPH KIILAU                                                 5
 208   10002329   KIMBERLY N ELLIS                                              5
 209   10002337   TIM KAUPAS                                                    5
 210   10002361   JESSICA DAWSON                                                5
 211   10002412   MILDRED ALDRIDGE                                              5
 212   10002423   DH DANIELS                                                    5
 213   10002480   ROBIN CHISHOLM                                                5
 214   10002488   DEQUAN WILLIAMS                                               5
 215   10002511   CRYSTAL MEYER                                                 5
 216   10002512   CASSIDY MEYER                                                 5
 217   10002549   MONIQUE ETIENNE                                               5
 218   10002578   NICOLE RAMIREZ                                                5
 219   10002591   LENOX MAGEE                                                   5
 220   10002614   THOMAS R. ZIEGLER                                             5
 221   10002630   DIANA BAKER                                                   5
Case 1:15-mc-00940-DLI-JO Document 174 Filed 10/30/20 Page 10 of 79 PageID #: 2580
                       INDIRECT PARKING HEATERS SETTLEMENT
                             VALID AND ELIGIBLE CLAIMS
 222   10002642   BRENNA MAUS                                                    5
 223   10002654   SUSAN L FISCHBACH                                              5
 224   10002660   JEREMY RINK                                                    5
 225   10002691   DAWN YORK                                                      5
 226   10002738   CHRISTINA POWELL                                               5
 227   10002771   JOE MOORE                                                      5
 228   10002773   SHAN MCCLELLAN                                                 5
 229   10002774   JACQUISE MIDDLEBROOKS                                          5
 230   10002785   DAVID TRUFAN                                                   5
 231   10002793   CHINTAN GHADIYALI                                              5
 232   10002796   ERNEST BASKIN                                                  5
 233   10002861   RICHARD WILBANKS                                               5
 234   10002876   JONATHAN DENNINGTON                                            5
 235   10002882   BORIS MIRKIN                                                   5
 236   10002894   REBECCA MORGAN                                                 5
 237   10002923   JWR TRUCKING CO.                                               5
 238   10002950   SHIVIKA GUPTA                                                  5
 239   10003043   COURTNEY MASSEY                                                5
 240   10003048   EMMILY STARR SCHALLER                                          5
 241   10003051   BRIDGET L BENARD                                               5
 242   10003069   JOSHUA JOHANNING                                               5
 243   10003071   ALICIA BINGEN                                                  5
 244   10003083   ALTHEA DAMERON                                                 5
 245   10003092   MARTA WOJTASZEK                                                5
 246   10003103   GEORGE ALDRIDGE                                                5
 247   10003121   JESSICA BROWN                                                  5
 248   10003137   CARISSA GLORIA                                                 5
 249   10003143   ELLIOT MASS                                                    5
 250   10003149   LORENZO CANADA. JR                                             5
 251   10003179   AL THOMPSON                                                    5
 252   10003193   AMBER PHILLIPS                                                 5
 253   10003196   ROSS ROSHANI                                                   5
 254   10003198   SHIRLEY SUZUKI                                                 5
 255   10003208   VINCENT GAUDINI                                                5
 256   10003214   LISA GLAUNER                                                   5
 257   10003225   ANNIE GOODWIN                                                  5
 258   10003340   AUTUMN RICKETTS                                                5
 259   10003352   SALIM HABIB                                                    5
 260   10003357   KYNDHAL STEWART                                                5
 261   10003359   LARISSA PLESS                                                  5
 262   10003361   SOPHIA POWELL-YOUNG                                            5
 263   10003378   CASSIDY MOORE                                                  5
 264   10003384   DIANA SANDOVAL                                                 5
 265   10003419   BRITTANY POOLE DUNCAN                                          5
 266   10003497   LAMONT SIMPSON                                                 5
 267   10003546   JENNIFER MORGAN                                                5
 268   10003553   J BATTAGLIA                                                    5
 269   10003566   DIANA MURZEA                                                   5
 270   10003619   JARRED SAULTZ                                                  5
 271   10003636   MICHAEL G MALDONADO                                            5
 272   10003645   TANNA HORTON                                                   5
 273   10003707   RYAN DOBRAK                                                    5
 274   10003752   JEREMY KITTS                                                   5
 275   10003816   MOHIT GUPTA                                                    5
 276   10003870   DONALD GOUGE                                                   5
 277   10003878   DANIEL MCNABB                                                  5
 278   10003887   ILCIAS MERIDA                                                  5
 279   10003888   STEPHANIE LEVINE                                               5
 280   10003901   BRENT J WHITFIELD                                              5
 281   10003921   STACY ROSE                                                     5
 282   10003936   KANE THOMPSON                                                  5
 283   10003937   MISTYANN GARZA                                                 5
 284   10003975   SKYLAR SCOTT                                                   5
 285   10003977   LINDA HARNSBERRY                                               5
 286   10003979   ECHO BRANCH                                                    5
 287   10004460   GEORGE DEBELLAS                                                5
 288   10004480   MELANIE NICOLE MILLER                                          5
 289   10004509   DONNA BLIGHT                                                   5
 290   10004533   JAMES MOORE                                                    5
 291   10004564   BRITTNEY DAVIS                                                 5
 292   10004578   TODD WHITEMAN                                                  5
 293   10004589   FRANK FISH                                                     5
 294   10004594   BELLA GRAZIOLI                                                 5
 295   10004610   CRAIG MINIEX                                                   5
Case 1:15-mc-00940-DLI-JO Document 174 Filed 10/30/20 Page 11 of 79 PageID #: 2581
                       INDIRECT PARKING HEATERS SETTLEMENT
                             VALID AND ELIGIBLE CLAIMS
 296   10004641   BS LAM                                                         5
 297   10004754   MARY ALICE DUNAWAY                                             5
 298   10004790   ARZU SANDUGI                                                   5
 299   10004852   AMRIT ANNAND                                                   5
 300   10004876   JOSH KRYCERICK                                                 5
 301   10004879   JEROME WYNN                                                    5
 302   10004970   PAM DEVALL                                                     5
 303   10004971   MADI MARTINEZ                                                  5
 304   10004985   DAVID OVERALL                                                  5
 305   10005019   MARILYN BAKER                                                  5
 306   10005021   ANDREA CRUMP                                                   5
 307   10005091   QUEONDI WOODS                                                  5
 308   10005112   EARNESTENA EVANS                                               5
 309   10005126   VANESSA MADRIGAL                                               5
 310   10005129   MATTHEW DONACA                                                 5
 311   10005158   JIMMY MORROW                                                   5
 312   10005160   ANN DAVIS                                                      5
 313   10005168   DEBRA CLAY                                                     5
 314   10005204   DARRELL OWENS                                                  5
 315   10005206   JOSHUA SMITH                                                   5
 316   10005292   INAS FILT                                                      5
 317   10005345   MELANIE PIETTE                                                 5
 318   10005365   GLORIA HOLLAND-YSAGUIRRE                                       5
 319   10005448   CHRISTEN COCHRAN                                               5
 320   10005464   ROXANNA MILO                                                   5
 321   10005522   IKEYA KISMET-HAROL                                             5
 322   10005542   JASPREET SINGH                                                 5
 323   10005563   TONY BUTLER                                                    5
 324   10005573   CODY CORNELL                                                   5
 325   10005581   CHRISTOPHER FREDERICKS                                         5
 326   10005608   DOMONIC LEE                                                    5
 327   10005637   WILLIAM DEAN SMITH                                             5
 328   10005649   LARRY MASON                                                    5
 329   10005650   SEBA HOLMAN                                                    5
 330   10005651   MARIO SANCHEZ                                                  5
 331         41   SHANNON HARDY                                                  4
 332         43   D WAYNE PATTERSON                                              4
 333         48   RASHEEM BUTLER                                                 4
 334         49   ROBERT MADISON                                                 4
 335         53   WILLIE GILMORE                                                 4
 336         66   SYLVIA ALDRIDGE                                                4
 337         83   KATE CLEMENTE                                                  4
 338         85   CARLOS WHEELER                                                 4
 339         95   RICKY THOMPSON                                                 4
 340        119   MICK THEW                                                      4
 341        133   ICYLYN BARTLEY                                                 4
 342        134   VASTY MUNOZ                                                    4
 343        202   JEAN GLANTON                                                   4
 344        203   J MIRIAM GLANTON                                               4
 345        248   JOSE SALAS                                                     4
 346   10000006   BRANDON CREECH                                                 4
 347   10000045   EDGAR MELIK                                                    4
 348   10000073   MARK - IT TRUCKING, INC.                                       4
 349   10000074   MESSINA TRUCKING INC                                           4
 350   10000085   GRANT BARNES                                                   4
 351   10000101   DAVID WADSWORTH                                                4
 352   10000205   MONIQUE DAVIS                                                  4
 353   10000209   DENNIS FICK                                                    4
 354   10000211   CHARLES BIER                                                   4
 355   10000260   CHAD BOOTH                                                     4
 356   10000290   DANAE THOMPSON                                                 4
 357   10000291   JEFF DEVALL                                                    4
 358   10000299   KEITH KELLEY                                                   4
 359   10000311   KARRY PEREZ                                                    4
 360   10000342   GARY KSENAK                                                    4
 361   10000344   SCOTT MAYLE                                                    4
 362   10000352   ROBERT GARDNER                                                 4
 363   10000368   CRAIG STAFFORD                                                 4
 364   10000383   KEVIN PERRETT                                                  4
 365   10000476   LISA PRINCE                                                    4
 366   10000502   JENNIFER MILLER                                                4
 367   10000503   GRAYSON MILLER                                                 4
 368   10000523   JOSE A PRATA                                                   4
 369   10000524   EDILMA CARDENAS                                                4
Case 1:15-mc-00940-DLI-JO Document 174 Filed 10/30/20 Page 12 of 79 PageID #: 2582
                       INDIRECT PARKING HEATERS SETTLEMENT
                             VALID AND ELIGIBLE CLAIMS
 370   10000539   NICK KRIGER                                                    4
 371   10000551   ALAN KERSCHENHEITER III                                        4
 372   10000559   FARHANA JASHIM                                                 4
 373   10000566   VICKIE G EMERY                                                 4
 374   10000597   NAKIA F WHEELER                                                4
 375   10000599   JENNIFER LEFLORE                                               4
 376   10000602   JESSICA ROYBAL                                                 4
 377   10000608   LALA MANUKYAN                                                  4
 378   10000620   EUGENE TOMSKY                                                  4
 379   10000625   KYLE CLARK                                                     4
 380   10000638   ALLISON BURGOS                                                 4
 381   10000641   AIDEN MACCUE                                                   4
 382   10000668   CHASITY SCOTT                                                  4
 383   10000671   GLENN TAYLOR                                                   4
 384   10000675   ALEXANDER ROMERO                                               4
 385   10000680   KIZZIE JONES                                                   4
 386   10000681   LATAVIA WILLIAMS                                               4
 387   10000685   BRIAN SMITH                                                    4
 388   10000694   BRANDY STANTON                                                 4
 389   10000704   MEGAN EMERY                                                    4
 390   10000706   KELVIN L JOHNSON JR                                            4
 391   10000717   TAI KIM                                                        4
 392   10000723   JOHN KURZYNIEC                                                 4
 393   10000736   HOLLY LONDERS                                                  4
 394   10000745   CRYSTAL MCFARLANE                                              4
 395   10000748   BETTY BOARDLEY                                                 4
 396   10000757   ANTOINE GRIGGS                                                 4
 397   10000774   KARISSA A FEYEN                                                4
 398   10000784   RASHA MANSOUR                                                  4
 399   10000791   CEDRIC JOHNSON                                                 4
 400   10000803   RACHAEL CICARELLI                                              4
 401   10000805   MELVIN C HOUSTON                                               4
 402   10000871   MICHAEL BABROSKI                                               4
 403   10000873   MARTIN T. NEUMANN                                              4
 404   10000878   JENNIFER WHEAT                                                 4
 405   10000902   CHARLES PAPASPIROS                                             4
 406   10000904   XIANG FAN                                                      4
 407   10000924   SHEMIKA D WYNN                                                 4
 408   10000935   JENNIFER CORNELL                                               4
 409   10000947   ALICIA TENSLEY                                                 4
 410   10000957   HUNTER CHEEROCK                                                4
 411   10000974   GEORGE RYERSON                                                 4
 412   10000978   ERIC HERNANDEZ                                                 4
 413   10000986   JACOB HANSON                                                   4
 414   10001011   LAKRISTA ROSSETTI                                              4
 415   10001032   STACI PA                                                       4
 416   10001041   CELENE HAMPTON                                                 4
 417   10001071   CHI YU                                                         4
 418   10001073   JACK CHEN                                                      4
 419   10001079   MEAGAN LEON                                                    4
 420   10001127   MARGUERITE A MOZDZEN                                           4
 421   10001147   TODD KAPLAN                                                    4
 422   10001163   AMANDA L ROSADO                                                4
 423   10001172   ALEX MEZA                                                      4
 424   10001183   LENELL WHEELER                                                 4
 425   10001198   PARTICIA SLAUSON                                               4
 426   10001203   ANDREA AVILEZ                                                  4
 427   10001205   STEPHANIE RAY THOMAS                                           4
 428   10001242   DANIEL CLAY                                                    4
 429   10001295   TODD MEAD                                                      4
 430   10001349   CURLETHA ROGERS                                                4
 431   10001356   LESTER STRICKLAND                                              4
 432   10001411   BRANDY BANDY                                                   4
 433   10001472   BEN WU                                                         4
 434   10001495   SHEMEKISA JOBE                                                 4
 435   10001501   PETER SELVIG                                                   4
 436   10001510   JEN WALLACE                                                    4
 437   10001513   ANDREA S HONGELL                                               4
 438   10001517   JILL KAKACEK                                                   4
 439   10001528   STACEY ALEXANDER                                               4
 440   10001554   LISA OETTINGER                                                 4
 441   10001577   KAYLEIGH MORGAN                                                4
 442   10001599   ADRIAN WILLIAMS                                                4
 443   10001601   KAYLA THOMPSON                                                 4
Case 1:15-mc-00940-DLI-JO Document 174 Filed 10/30/20 Page 13 of 79 PageID #: 2583
                       INDIRECT PARKING HEATERS SETTLEMENT
                             VALID AND ELIGIBLE CLAIMS
 444   10001606   MIKE CAMBALIK                                                  4
 445   10001632   DARRYL JOHNSON                                                 4
 446   10001636   LEIGH-ANNA LAYMAN                                              4
 447   10001654   SANDY MILLER                                                   4
 448   10001662   EDWIN MORMAN                                                   4
 449   10001676   MAHOGANY SHOULDERS                                             4
 450   10001690   ANKESH SHAH                                                    4
 451   10001701   ANGELA MORRIS                                                  4
 452   10001766   ANDREA SCHRECKER                                               4
 453   10001816   CASSANDRA GORDON                                               4
 454   10001818   TAMERA A GORDON                                                4
 455   10001862   PRINCE AGYARE                                                  4
 456   10001868   CHRISTI HERMANN                                                4
 457   10001901   RICKY ANDERSON                                                 4
 458   10001909   NATE RICHARDSON                                                4
 459   10001917   BRANDEN BEARD                                                  4
 460   10001925   WILLIAM VARNEY, III                                            4
 461   10001928   MOLLY FOPPIANO                                                 4
 462   10001965   STEPHANIE CAMPBELL                                             4
 463   10001985   DOUGLAS HARLOW                                                 4
 464   10001988   HENRY WATKINS                                                  4
 465   10001993   ANGELA GARDNER                                                 4
 466   10002007   TOM MORRISSEY                                                  4
 467   10002049   MICHAEL J RINIKER                                              4
 468   10002078   JUN CHIN                                                       4
 469   10002090   ANTHONY IMAN                                                   4
 470   10002103   MARIAH TRICKEY                                                 4
 471   10002111   CHRISTY GRAFF                                                  4
 472   10002120   SARAH ROBBINS                                                  4
 473   10002147   FELICIA JOHNSON                                                4
 474   10002152   ABRIEL N SIMMONS                                               4
 475   10002158   SAM PRICE                                                      4
 476   10002163   COURTNEY A SCOTT                                               4
 477   10002166   SANDY BAKER                                                    4
 478   10002227   DEJUAN TURNER                                                  4
 479   10002259   CHRISTIAN BHOLA                                                4
 480   10002315   JOHN PERRETT                                                   4
 481   10002318   DAVID LAWSON                                                   4
 482   10002320   ALEJANDRO RAMON                                                4
 483   10002334   DEVON JOSEPH                                                   4
 484   10002389   MIKE BRAVO                                                     4
 485   10002405   DUSTIN MELTON                                                  4
 486   10002408   SUSAN REID                                                     4
 487   10002440   VICTORIA CORTEZ                                                4
 488   10002453   LINDA D'AMBROSIO                                               4
 489   10002459   VIVIAN WHITE                                                   4
 490   10002495   DAVID FISCHER                                                  4
 491   10002533   STEVE LANG                                                     4
 492   10002535   STACEY HAMRICK                                                 4
 493   10002580   ANGELA KERBY                                                   4
 494   10002596   ATHENA FOSTER                                                  4
 495   10002620   SILVERLEEN EPPS                                                4
 496   10002655   CARLA ADAMS                                                    4
 497   10002656   TENIKKA COLLIER                                                4
 498   10002659   DOMINIQUE YATES                                                4
 499   10002671   RENAY BROWN                                                    4
 500   10002677   ELLINA ASAULENKO                                               4
 501   10002687   DAVITA MENENDEZ                                                4
 502   10002733   BRENDA ROCHA                                                   4
 503   10002743   TINA MOLINA                                                    4
 504   10002757   CURTIS MCNELLY                                                 4
 505   10002766   ANDREA PATRICK                                                 4
 506   10002772   SHANNON ROGERS                                                 4
 507   10002780   COLLIN SHANKS                                                  4
 508   10002787   TIMOTHY SIMPSON                                                4
 509   10002804   JANA BILLMAN                                                   4
 510   10002816   JEFFREY BROWNE                                                 4
 511   10002870   MICHAEL SCHEER                                                 4
 512   10002874   AUBREY MILLER                                                  4
 513   10002907   MARLON PENNINGTON                                              4
 514   10002915   DREW CRAIG                                                     4
 515   10002945   KATIE YMKER                                                    4
 516   10002963   MISSY NIX                                                      4
 517   10002964   DEL SEBASTIAN                                                  4
Case 1:15-mc-00940-DLI-JO Document 174 Filed 10/30/20 Page 14 of 79 PageID #: 2584
                       INDIRECT PARKING HEATERS SETTLEMENT
                             VALID AND ELIGIBLE CLAIMS
 518   10002972   SHARONDA GARRY                                                 4
 519   10003022   ERIC ARNOLD                                                    4
 520   10003034   BRANDON WYSE                                                   4
 521   10003049   JASON HALDEMAN                                                 4
 522   10003057   TERRY WOODS                                                    4
 523   10003070   JESSICA JOHANNING                                              4
 524   10003072   BILL REYNOLDS                                                  4
 525   10003073   DENISE REYNOLDS                                                4
 526   10003074   RIZA JOHANNING                                                 4
 527   10003075   PETER JOHANNING                                                4
 528   10003076   KRISTINA LENGLING                                              4
 529   10003106   JESSICA MALAGA                                                 4
 530   10003115   STEPHANIE ABRAM                                                4
 531   10003116   JAYDEN GUO                                                     4
 532   10003123   CHESTER RANDOLPH                                               4
 533   10003127   JODY SHAW                                                      4
 534   10003135   DAWN PENA                                                      4
 535   10003194   LEE MINOR                                                      4
 536   10003224   DANIEL MOLINA                                                  4
 537   10003246   LIANG GUO                                                      4
 538   10003252   AMANDA L ANDERSON                                              4
 539   10003282   ROSIE WILLIAMS                                                 4
 540   10003283   SANDRA MILTON                                                  4
 541   10003284   QUINCY WILLIAMS                                                4
 542   10003299   NIKKI EBERHART                                                 4
 543   10003308   JENNI FLEMING                                                  4
 544   10003314   REBECCA VECCHIONE                                              4
 545   10003316   HEATHER A CHESNUT                                              4
 546   10003326   PETER JANG                                                     4
 547   10003331   KEISHA MONTES                                                  4
 548   10003379   ASHLEY VANNEST                                                 4
 549   10003385   CHRIS MOORE                                                    4
 550   10003392   STARLETT STEWART                                               4
 551   10003448   CANDICE WILLIAMS                                               4
 552   10003462   TODD HABBERFIELD                                               4
 553   10003509   STARLENE SUMMERS                                               4
 554   10003513   BARRY MOHR                                                     4
 555   10003549   EMORY BROOKS                                                   4
 556   10003603   KOSTA POULOPOULOS                                              4
 557   10003611   KATY THEKAN                                                    4
 558   10003612   JOSHUA THEKAN                                                  4
 559   10003623   SHSNNON SMALL                                                  4
 560   10003628   JESSICA TYSZKA                                                 4
 561   10003652   PATRICIA A REDD                                                4
 562   10003691   KAMELIA BROWN                                                  4
 563   10003699   JERRY RUIZ                                                     4
 564   10003723   JAMES A STRICKLAND                                             4
 565   10003735   EMANUEL SMITH                                                  4
 566   10003736   FELICIA NEWBLE                                                 4
 567   10003783   NOEMI WALKER                                                   4
 568   10003808   BRANDON CARLOCK                                                4
 569   10003818   GARY WELLS                                                     4
 570   10003845   NAZEER KHAN                                                    4
 571   10003846   BIBI A KHAN                                                    4
 572   10003847   ANTHONY DAVIS                                                  4
 573   10003848   OMAR DAVIS                                                     4
 574   10003913   JAN MARTELL                                                    4
 575   10003929   RAAKESH ANNAND                                                 4
 576   10003943   SHAKISHA JOHNSON                                               4
 577   10003952   NAREK KARAPETYAN                                               4
 578   10003957   PIERRE D HARRISON                                              4
 579   10004093   SHAE THOMAS                                                    4
 580   10004368   BRIAN COTTRELL                                                 4
 581   10004404   BRANDI CARPER                                                  4
 582   10004436   MICHAEL JORDAN                                                 4
 583   10004500   INGRID VERNERET                                                4
 584   10004527   GRACIE BARSTAD                                                 4
 585   10004548   DENNIS STORY                                                   4
 586   10004567   SHARESE SMITH                                                  4
 587   10004570   THOMAS JACKSON                                                 4
 588   10004592   DAMIEN SALERAS                                                 4
 589   10004602   MINA ATKINS                                                    4
 590   10004615   JOHN BOYD                                                      4
 591   10004619   BARBARA FUELL                                                  4
Case 1:15-mc-00940-DLI-JO Document 174 Filed 10/30/20 Page 15 of 79 PageID #: 2585
                       INDIRECT PARKING HEATERS SETTLEMENT
                             VALID AND ELIGIBLE CLAIMS
 592   10004739   LARTARRA WILSON                                                4
 593   10004745   CHYNA MILLER                                                   4
 594   10004746   JON ROSARIO                                                    4
 595   10004771   TANYA LESTER                                                   4
 596   10004821   AMY FURMANICK                                                  4
 597   10004873   KIM PADULA                                                     4
 598   10004885   YUNCARDO PITTMAN                                               4
 599   10004938   ALONZO ADAMS                                                   4
 600   10004995   JACQUE L. TURNER                                               4
 601   10005006   MARK STROBEL                                                   4
 602   10005022   LAURA LAPCZYNSKI                                               4
 603   10005031   ERIKA PLAYER-WHITE                                             4
 604   10005080   JASON BINETTE                                                  4
 605   10005097   MARIAH RICHMOND                                                4
 606   10005110   BROOKS CASEL                                                   4
 607   10005115   FRANKIE HOLLAND                                                4
 608   10005116   SHAUNTIA EDWARDS                                               4
 609   10005137   MAURICE WOOLFOLK                                               4
 610   10005203   ANDREW SHAFFER                                                 4
 611   10005205   TAMERIO BRYANT                                                 4
 612   10005243   CHRISTOPHER A GORDON                                           4
 613   10005247   YELENA LYUTIN                                                  4
 614   10005334   RONALD DANCEL                                                  4
 615   10005348   ALANA SPENCER                                                  4
 616   10005349   BRIAN K. CUTLER, JR.                                           4
 617   10005364   GAGANPREET                                                     4
 618   10005366   PARMDEEP BHANGOO                                               4
 619   10005368   JAGPAL BHANGOO                                                 4
 620   10005369   RAJINDER MANGAT                                                4
 621   10005376   KARA WILLIAMS                                                  4
 622   10005418   PAUL HANNUM                                                    4
 623   10005431   DARLENE ALLEN                                                  4
 624   10005457   DEBRA PHILLIPS                                                 4
 625   10005459   JAMES BELL                                                     4
 626   10005462   MICHAEL FRANCK                                                 4
 627   10005463   CHARLES WALKER SR.                                             4
 628   10005517   LAKITA KNOX                                                    4
 629   10005527   JACQUESIA FOUNTAIN                                             4
 630   10005579   CHRISTOPHER FERRELL DE SEIGNEUX                                4
 631   10005597   ERICA OWENS                                                    4
 632   10005599   BRANDON SMITH                                                  4
 633   10005602   BRITTANI KYLE JARRETT                                          4
 634   10005605   ROGER MCCLELLAN                                                4
 635   10005607   JAMES JACKSON                                                  4
 636   10005654   WILLIAM WOODARD                                                4
 637   10005660   CLAUDIA SICAIROS                                               4
 638   10005664   BRANDON BROOKSTER                                              4
 639        237   JUDY NORMAN                                                    3
 640          4   BERNARD PAVELKA TRUCKING INC                                   3
 641          8   DANIEL W BALDUF TRUCKING LLC                                   3
 642         35   MARSHA L MARSHALL                                              3
 643         44   LEANDRA NAVARRO                                                3
 644         55   LAYLAH AKBAR                                                   3
 645         57   MELVIN HENDERSON                                               3
 646         69   VERONICA RUSSELL                                               3
 647         86   PAUL TEITLER                                                   3
 648         89   G HOWARD CARLSON                                               3
 649         92   MARY WADULACK-RODRIGUEZ                                        3
 650         99   JOANN GALANTON                                                 3
 651        101   RAISA KIPERMAN                                                 3
 652        107   ROBIN BAKER                                                    3
 653        116   JON GLANTON                                                    3
 654        126   STEPHANIE HINES                                                3
 655        178   EVERSOURCE ENERGY                                              3
 656        194   JAMIE VEGELAHN                                                 3
 657        196   COREY SEWELL                                                   3
 658        198   JIMI SEWELL                                                    3
 659        206   PETRICK ROMNEY                                                 3
 660        210   GEORGE PATTERSON                                               3
 661        223   BRIAN HAYS                                                     3
 662        255   FAVIOLA VILLEGAS                                               3
 663        265   JENNIFER LONG                                                  3
 664   10000031   BRACE WEEKS                                                    3
 665   10000064   DANA PATTEN                                                    3
Case 1:15-mc-00940-DLI-JO Document 174 Filed 10/30/20 Page 16 of 79 PageID #: 2586
                       INDIRECT PARKING HEATERS SETTLEMENT
                             VALID AND ELIGIBLE CLAIMS
 666   10000072   LEONARD BROOKHART                                              3
 667   10000078   ROY D MASTERSON                                                3
 668   10000112   ROGER BURGERS                                                  3
 669   10000147   BLOCH TRANSPORT LLC                                            3
 670   10000160   MICHAEL AVRAMENKO                                              3
 671   10000169   ANN LABUMBARD                                                  3
 672   10000197   DARIN YRAY                                                     3
 673   10000204   PAUL EVANS                                                     3
 674   10000215   KAYLA LEFORCE                                                  3
 675   10000263   SHAWN MCGILL                                                   3
 676   10000287   JENNIFER C FORSBERG                                            3
 677   10000293   SUN W KIM                                                      3
 678   10000296   BERNADETTE SIMMONS                                             3
 679   10000301   EARLENE LEWIS                                                  3
 680   10000308   JOHN NEUBAUER                                                  3
 681   10000314   AARON BOLTON                                                   3
 682   10000325   MICHAEL MCNAMARA                                               3
 683   10000329   NORMAN COTTON                                                  3
 684   10000330   WAYNE COTTON                                                   3
 685   10000335   RICHARD MERMELSTEIN                                            3
 686   10000338   GABRIEL LEE                                                    3
 687   10000353   ROBECCA JORGENSEN                                              3
 688   10000357   JAMAL MCRAIBY                                                  3
 689   10000364   CHRISTOPHER MCKEN                                              3
 690   10000373   BETH MCDERMOTT                                                 3
 691   10000393   JUSTIN K GREEN                                                 3
 692   10000394   JESSICA WILLIAMS                                               3
 693   10000396   MARTIN SEGURA JR                                               3
 694   10000398   ROY WOOD                                                       3
 695   10000410   JACK S FOGG                                                    3
 696   10000411   SCOTT A CANTRELL                                               3
 697   10000414   RICHARD RUBIN                                                  3
 698   10000453   ROZELLA WOOD                                                   3
 699   10000454   HARRY CHAMBERS                                                 3
 700   10000456   CRYSTAL VANECK                                                 3
 701   10000459   PATRICIA RIVERA                                                3
 702   10000462   ESPERANZA PINEDA                                               3
 703   10000464   HAWA BI MAYET                                                  3
 704   10000467   KELSEY BINDI                                                   3
 705   10000468   MARIAM AKHOON                                                  3
 706   10000478   TODD DAVIS                                                     3
 707   10000494   DONALD DAVIS JR                                                3
 708   10000495   JENNIFER DAVIS                                                 3
 709   10000497   TIFFANY DEVALL                                                 3
 710   10000498   DEBBIE DEVALL                                                  3
 711   10000501   DAVID MILLER                                                   3
 712   10000512   LORI ANGELINI                                                  3
 713   10000525   VINCENT PRATA                                                  3
 714   10000526   ANTONIO PRATA                                                  3
 715   10000534   ANYA S MCPHERSON                                               3
 716   10000537   STEVE MCCANN                                                   3
 717   10000550   MATTHEW SHERMAN                                                3
 718   10000556   MOHAMMAD FAHAD                                                 3
 719   10000589   RACHEL YOUNG                                                   3
 720   10000611   MATTHEW SENECAL                                                3
 721   10000623   CLAUDIA SHERMAN                                                3
 722   10000627   ROBERT ASHLEY                                                  3
 723   10000632   DIANA STEPANYAN                                                3
 724   10000637   NICOLE L CRAFT                                                 3
 725   10000653   BRANDIE FINKLEY                                                3
 726   10000690   LENNIE HENNINGS                                                3
 727   10000703   SERENA MILLER                                                  3
 728   10000714   HUNTER BELL                                                    3
 729   10000725   FRANK SEYMOUR                                                  3
 730   10000727   LISA SULTZER                                                   3
 731   10000730   JEANEVIE ARNDT                                                 3
 732   10000738   ADDIE HEARD                                                    3
 733   10000743   DESMOND BOARDLEY                                               3
 734   10000747   MERARY MUNOZ                                                   3
 735   10000752   LYDIA LANPHEAR                                                 3
 736   10000755   BRANDON HUCKLEBERRY                                            3
 737   10000761   LACEY SIMS                                                     3
 738   10000762   DANNY WARD                                                     3
 739   10000767   RALPH L MORTON                                                 3
Case 1:15-mc-00940-DLI-JO Document 174 Filed 10/30/20 Page 17 of 79 PageID #: 2587
                       INDIRECT PARKING HEATERS SETTLEMENT
                             VALID AND ELIGIBLE CLAIMS
 740   10000768   MIRLANDE ALEXIS                                                3
 741   10000769   MICHAEL BOLTON                                                 3
 742   10000777   CARRY WENSEL                                                   3
 743   10000788   ANTOINETTE JEFF                                                3
 744   10000804   SHARON L RUSSELL                                               3
 745   10000807   NICHOLE GILLIAM                                                3
 746   10000810   PAVEL NAUMENKO                                                 3
 747   10000821   DENNIS BARRENTINE                                              3
 748   10000830   EDITH RUSH                                                     3
 749   10000831   JENNIFER LOMAX                                                 3
 750   10000840   TAISHA ALOFAITULI                                              3
 751   10000845   DAWN BUSHEK                                                    3
 752   10000848   MITCHELL UPCHURCH                                              3
 753   10000852   MARTIN SOLIS JR                                                3
 754   10000854   ALEXIS SOLIS                                                   3
 755   10000856   PATRICIA BECK                                                  3
 756   10000857   SANDRA SOLIS                                                   3
 757   10000874   ERIN L. SCHOSSOW                                               3
 758   10000877   VINCE BORDELON                                                 3
 759   10000880   KEVIN FARREN                                                   3
 760   10000907   CARLA DAVIDSON                                                 3
 761   10000940   JOHNATHAN WHITE                                                3
 762   10000944   LACEY GILLETTE                                                 3
 763   10000945   RANAE GILLETTE                                                 3
 764   10000946   NICHOLAS ANDERSON                                              3
 765   10000969   AHMED AKHOON                                                   3
 766   10000977   RUBICELA ESCOBAR                                               3
 767   10000980   MIKIE BELL                                                     3
 768   10001009   VIREN G.                                                       3
 769   10001014   LESLIE THORNSBURY                                              3
 770   10001029   JENNIFER JACKSON                                               3
 771   10001030   YOLONDA RICHARDSON                                             3
 772   10001033   QUNDRA BURNS-JACKSON                                           3
 773   10001038   JAMES MOORE                                                    3
 774   10001043   TWANNA GILLIARD                                                3
 775   10001055   JOSEPH M PAUL                                                  3
 776   10001066   THOMAS LOWE                                                    3
 777   10001074   KANDIDA BARNED                                                 3
 778   10001084   MAKAI MCCLINTOCK                                               3
 779   10001090   FRANCILLA E WASHINGTON                                         3
 780   10001101   AMY DOUVILLE                                                   3
 781   10001102   GERTRUDE WATKINS                                               3
 782   10001115   MADIANA MARTINEZ                                               3
 783   10001171   ERHAN ERDEM                                                    3
 784   10001189   VANESA ZIMIC                                                   3
 785   10001192   MALLORRI HERMANSON                                             3
 786   10001199   HERBERT H GRISSOM                                              3
 787   10001209   JORDAN WOMACK                                                  3
 788   10001210   JOSEPH KEIM                                                    3
 789   10001211   DAVID SIMON                                                    3
 790   10001215   DEANNE MARSHALL                                                3
 791   10001229   DAVID CARTER                                                   3
 792   10001293   ANDRE F DEAN                                                   3
 793   10001300   JENNIFER SCOTT                                                 3
 794   10001339   WILLIAM ELMES                                                  3
 795   10001344   MONICA MCCLURKIN                                               3
 796   10001359   PHILIP NADEL                                                   3
 797   10001362   RINAT BENCHETRIT                                               3
 798   10001363   ALLEN DAVID FRISCH                                             3
 799   10001396   DALE DALE DEAN II                                              3
 800   10001401   JAVONE JONES                                                   3
 801   10001402   TODD BENSON                                                    3
 802   10001410   DMITRY PAVLOVSKIY                                              3
 803   10001417   KELLY LAFRENIER                                                3
 804   10001425   ALEXANDER SHEDDEN                                              3
 805   10001428   LATUNDER MERCADEL                                              3
 806   10001447   ROBERT REINHART                                                3
 807   10001471   FU SHENG WU                                                    3
 808   10001476   ROBERT BURKE                                                   3
 809   10001482   MITCHELL MARQUETTE                                             3
 810   10001523   GLENWOOD TURNER                                                3
 811   10001529   DALE WILLIAMS                                                  3
 812   10001536   TODD PELTIER                                                   3
 813   10001566   JACKIE SCHEMENTI                                               3
Case 1:15-mc-00940-DLI-JO Document 174 Filed 10/30/20 Page 18 of 79 PageID #: 2588
                       INDIRECT PARKING HEATERS SETTLEMENT
                             VALID AND ELIGIBLE CLAIMS
 814   10001576   TIMOTHY ADKINS                                                 3
 815   10001603   ADAM FOPPIANO                                                  3
 816   10001610   OPHELIA TUCKER                                                 3
 817   10001640   CHERYL AINSWORTH                                               3
 818   10001660   CHERYL MULLIGAN                                                3
 819   10001661   RICO PATE                                                      3
 820   10001663   NORA FRASER                                                    3
 821   10001679   MICHAEL KILLINGER                                              3
 822   10001681   JUSTIN WILLIAMS                                                3
 823   10001688   MARY FILO                                                      3
 824   10001689   FEI LAI YAN                                                    3
 825   10001695   AARON VALLEEN                                                  3
 826   10001703   TIFFANY OLIVER                                                 3
 827   10001724   LINDA MUELLER                                                  3
 828   10001725   JESSICA WHITE                                                  3
 829   10001727   MARIE MUELLER                                                  3
 830   10001729   LISA DUNN                                                      3
 831   10001752   TOBI RAPHAEL                                                   3
 832   10001757   STEPHEN WOODSIDE                                               3
 833   10001761   JOYCE MORGAN                                                   3
 834   10001782   AMY FLEMING                                                    3
 835   10001783   MACKENZIE COLLINS                                              3
 836   10001784   WAHEED KHAN                                                    3
 837   10001791   KATIE LIN BAILEY                                               3
 838   10001811   MALIK BATTLE                                                   3
 839   10001815   VANESSA AMOS                                                   3
 840   10001832   TIM KEHOE                                                      3
 841   10001833   CHELSEA BIALECKI                                               3
 842   10001844   WAYNE JANKOWSKI                                                3
 843   10001857   KAVEN ELMORI                                                   3
 844   10001870   CHANELL POINDEXTER                                             3
 845   10001918   DOUG HARLOW                                                    3
 846   10001920   JESSE D LANGFORD                                               3
 847   10001921   GINA R POE                                                     3
 848   10001926   ANTHONY BIVENS                                                 3
 849   10001929   PATRICIA A MORGAN                                              3
 850   10001933   MICHAEL LEONARD                                                3
 851   10001936   KATHLEEN JAMES                                                 3
 852   10001944   RACHEL ROSEN                                                   3
 853   10001948   BRANDON L HALLIBURTON                                          3
 854   10001951   MERRILL TURNER                                                 3
 855   10001964   STEPHANIE AVILA                                                3
 856   10001971   SHERYLEE MARSHALL                                              3
 857   10001972   STEVEN SISK                                                    3
 858   10001984   CALEB BIRDBEAR                                                 3
 859   10001990   MICHAEL MAKOSKI                                                3
 860   10002014   ARMAAN DODE                                                    3
 861   10002034   JACKSO HARDAMAN                                                3
 862   10002041   DIAMOND SEARS                                                  3
 863   10002044   TAMMY FEATHERS                                                 3
 864   10002050   RICH SCHWARTZ                                                  3
 865   10002064   JENNY WHITE                                                    3
 866   10002065   CARRIE BYRD                                                    3
 867   10002068   YEN LUU                                                        3
 868   10002079   NIKITA CHUVILKIN                                               3
 869   10002087   HENRI PONTES                                                   3
 870   10002092   BRENDETTA MCDONALD                                             3
 871   10002112   SHERMAN BROOKS JR                                              3
 872   10002114   SHAUN C KAVANAUGH                                              3
 873   10002125   STACEY CROSLIN                                                 3
 874   10002134   SHEKETA L HANSON                                               3
 875   10002136   ARIE HAKIMI                                                    3
 876   10002144   DANIEL CARON                                                   3
 877   10002145   JANDA HACKMANN                                                 3
 878   10002150   GREGORY N MORAROS                                              3
 879   10002221   SANDRA ROME                                                    3
 880   10002257   ROSEANN GARCIA                                                 3
 881   10002291   AVION ONYEKA                                                   3
 882   10002326   JASMINE ELLIS                                                  3
 883   10002348   AJA COLEMAN                                                    3
 884   10002373   ENRIQUE BARRERA                                                3
 885   10002376   CHRISTA DANIELS                                                3
 886   10002406   TINA SOMERVILLE                                                3
 887   10002407   BILL BAKER                                                     3
Case 1:15-mc-00940-DLI-JO Document 174 Filed 10/30/20 Page 19 of 79 PageID #: 2589
                       INDIRECT PARKING HEATERS SETTLEMENT
                             VALID AND ELIGIBLE CLAIMS
 888   10002443   FERMIN RODRIGUEZ                                               3
 889   10002449   JAMES INDIVIGLIO SR                                            3
 890   10002461   DAVID ESSENCY                                                  3
 891   10002471   RACHAEL WATTS                                                  3
 892   10002487   AISJAH JONES                                                   3
 893   10002492   STYLE TRANSPORT, INC.                                          3
 894   10002540   ALEJANDRO DIAZ                                                 3
 895   10002592   STEPH GRIM                                                     3
 896   10002624   WILLIAM KIDD                                                   3
 897   10002626   ANDREW KORFF                                                   3
 898   10002643   KATHLEEN GRADY                                                 3
 899   10002648   ANDREW DOUGLAS                                                 3
 900   10002650   JESSICA R CARRIER                                              3
 901   10002651   SHELVELL FREEMAN                                               3
 902   10002669   JASMINE DHANASAMY                                              3
 903   10002672   HARLOW PRICE                                                   3
 904   10002673   LEON MERCURIUS                                                 3
 905   10002676   TRACY HANNAH                                                   3
 906   10002684   DEAN HARLOW                                                    3
 907   10002690   CHRIS GAFFRON                                                  3
 908   10002717   JOSH WORTHEN                                                   3
 909   10002726   STEPHANIE MILLARD                                              3
 910   10002727   AUDRA JOHNSON                                                  3
 911   10002753   JOHN CALLAWAY                                                  3
 912   10002769   MILDRED LOVEY                                                  3
 913   10002781   EDUARDO RAMON                                                  3
 914   10002782   RUSH ATS                                                       3
 915   10002788   KEN KNIGHT                                                     3
 916   10002805   EUN KIM                                                        3
 917   10002807   JOAN M GARCIA                                                  3
 918   10002819   JECIN JOSEPH                                                   3
 919   10002833   MARILYN GUNSTREAM                                              3
 920   10002840   LIZZIE M HANSON                                                3
 921   10002841   NICHOLAS J HOLMES                                              3
 922   10002846   MYOSHA COHEN                                                   3
 923   10002851   TRICIA BRYANT                                                  3
 924   10002878   JENNIFER LUCZKOWIAK                                            3
 925   10002900   CHEUK CHUNG                                                    3
 926   10002918   MINGO FLOYD                                                    3
 927   10002924   JAMES DAVIS                                                    3
 928   10002958   MIKHAIL GERSHZON                                               3
 929   10002967   HUANHONG XU                                                    3
 930   10002969   THERESA A OWENSBY                                              3
 931   10003011   GRETCHAN GASKILL                                               3
 932   10003012   TAMMY CLARK                                                    3
 933   10003042   YIDONG ZHOU                                                    3
 934   10003058   JENNIFER BANUELOS                                              3
 935   10003107   ALICIA CORONADO                                                3
 936   10003111   BKS TRUCKING, INC                                              3
 937   10003112   WILLIAM WILDER                                                 3
 938   10003113   YU CAO                                                         3
 939   10003122   VIRGINIA WALLING                                               3
 940   10003150   ADAM DUKE                                                      3
 941   10003168   KRISTINA LENGYEL                                               3
 942   10003169   GREG LENGYEL                                                   3
 943   10003181   JUSTIN HEIM                                                    3
 944   10003192   JACOB LEE MARTIN                                               3
 945   10003200   SHONTA DEWITT BEST                                             3
 946   10003201   TROY DILTS                                                     3
 947   10003213   MICHAEL BANUELOS                                               3
 948   10003216   JOSHUA MOORE                                                   3
 949   10003249   PRETTYCE JESSOP                                                3
 950   10003250   BJEAN BLANCHE                                                  3
 951   10003265   LINDA HOBBS                                                    3
 952   10003268   STEVEN N BOKA                                                  3
 953   10003289   STEVEN SPENCER                                                 3
 954   10003293   JULIE ROGERS                                                   3
 955   10003332   JORDAN CRAIG                                                   3
 956   10003334   CINDY LORENZO                                                  3
 957   10003339   ANGELA M CHARRON                                               3
 958   10003394   ADAM PETERSON                                                  3
 959   10003401   JANELLE REMBERT                                                3
 960   10003417   LAURA COX                                                      3
 961   10003418   SPENCER COX                                                    3
Case 1:15-mc-00940-DLI-JO Document 174 Filed 10/30/20 Page 20 of 79 PageID #: 2590
                       INDIRECT PARKING HEATERS SETTLEMENT
                             VALID AND ELIGIBLE CLAIMS
 962   10003421   KATRINA ABSTON                                                 3
 963   10003442   CHRISTOPHER G LAWRENCE                                         3
 964   10003449   SARAH DEMASTUS                                                 3
 965   10003456   NICHOLE HOWARD                                                 3
 966   10003459   JOEY D HOWARD                                                  3
 967   10003463   IAN THACKREY                                                   3
 968   10003475   JULIA LINARES                                                  3
 969   10003502   KACEY GUO                                                      3
 970   10003508   LUBIRDIA ANDERSON                                              3
 971   10003512   SHERRI MESTAS                                                  3
 972   10003523   TARA LACI WRIGHT                                               3
 973   10003529   BRIAN LAUB                                                     3
 974   10003535   LAUREN PHILLIPS                                                3
 975   10003543   JAMAR STACKHOUSE                                               3
 976   10003554   NICK DE TORONTO                                                3
 977   10003556   RHONDA TATUM                                                   3
 978   10003558   RONALD FERLAZZO                                                3
 979   10003570   AMY RAPCZAK                                                    3
 980   10003577   OAK POINT PARTNERS LLC S/I/I THE TRANSCONTINENTAL              3
 981   10003585   DANA GRZYB                                                     3
 982   10003592   JOSEPH HOWARD                                                  3
 983   10003595   SHIRLEY VALDEZ                                                 3
 984   10003620   KATHERINE EDWARDS                                              3
 985   10003621   STEPHANIE POE                                                  3
 986   10003627   BRIAN BURCHFIELD                                               3
 987   10003635   KEVIN RATLIFF                                                  3
 988   10003644   SHERRI JAMIA WRIGHT                                            3
 989   10003647   MOHA SAEBU                                                     3
 990   10003667   KENDRA ROBINSON                                                3
 991   10003669   RONALD HELM                                                    3
 992   10003684   DANIEL UKOKO                                                   3
 993   10003686   TIMOTHY E MCKENZIE                                             3
 994   10003695   TALAYZA MAYLE                                                  3
 995   10003731   VINCENT DELEMO                                                 3
 996   10003737   TRACY HINTON                                                   3
 997   10003745   AMY D BURCHFIELD                                               3
 998   10003748   JENIFFER M VARGO                                               3
 999   10003781   MAKEIA THOMPSON                                                3
1000   10003797   KIMBERLY ROBERTSON                                             3
1001   10003800   ROBERT M FOLEY                                                 3
1002   10003812   OMESH ANNAND                                                   3
1003   10003815   NIDHI GUPTA                                                    3
1004   10003823   ERHAN BILICI                                                   3
1005   10003830   ALENA TARRAGO                                                  3
1006   10003837   JOSEPH SKEENE                                                  3
1007   10003852   DODIE MORTON                                                   3
1008   10003856   CADE PRYOR                                                     3
1009   10003858   ROCHELLE MOORE                                                 3
1010   10003860   WALTER AMADI                                                   3
1011   10003868   AHMAD Y ALADDASI                                               3
1012   10003875   AMANDA S WHITE                                                 3
1013   10003876   AQUILINO BANAAG                                                3
1014   10003889   STEPH LEVIN                                                    3
1015   10003890   LORRI LEVINE                                                   3
1016   10003891   SCOTT LEVINE                                                   3
1017   10003892   JOHN CROWTHER                                                  3
1018   10003933   JANINE L. PAPINEAU                                             3
1019   10003938   DARRYL TAIJI                                                   3
1020   10003948   DEIRDRE DUNDON                                                 3
1021   10003951   NICOLE LOWRY                                                   3
1022   10003954   SHARON LOWRY                                                   3
1023   10003956   COURTNEY M JENKINS                                             3
1024   10003958   DANYIEL DAVIS                                                  3
1025   10003959   PIERRE HARRISON                                                3
1026   10003960   ZELDA JENKINS                                                  3
1027   10003962   DANNYIEL DAVIS                                                 3
1028   10003964   SUSAN HORMOZIAN                                                3
1029   10003983   CHARLES GUSTAFSON                                              3
1030   10004055   MJ HELPER                                                      3
1031   10004371   DEBBIE DURHAM                                                  3
1032   10004434   AARON JORDAN                                                   3
1033   10004449   THERESA HARRELL                                                3
1034   10004456   WILLIAM T CALDWELL & ASSOCIATES                                3
1035   10004472   MICHAEL RAILEY                                                 3
Case 1:15-mc-00940-DLI-JO Document 174 Filed 10/30/20 Page 21 of 79 PageID #: 2591
                       INDIRECT PARKING HEATERS SETTLEMENT
                             VALID AND ELIGIBLE CLAIMS
1036   10004474   SMARIE FAHNESTOCK                                              3
1037   10004494   KELLEY C GARNER                                                3
1038   10004499   LOVIE WHITE                                                    3
1039   10004508   CAROL WONG                                                     3
1040   10004510   HEATHER LIVINGSTON                                             3
1041   10004512   ALEXANDER N MANCUSO                                            3
1042   10004521   AROYALTY ROBERTSON                                             3
1043   10004522   JABIOR DIOR                                                    3
1044   10004523   JAVIAR CISNEROS                                                3
1045   10004540   JOHNATHAN HANNA                                                3
1046   10004542   MARY SAETEURN                                                  3
1047   10004543   KHAE SAECHAO                                                   3
1048   10004556   BETHENA FOWLER                                                 3
1049   10004566   LEJON D MONROE                                                 3
1050   10004575   MICHELE JONES                                                  3
1051   10004580   ROBYN SHELLY                                                   3
1052   10004591   TROY BAYNUM JR                                                 3
1053   10004607   MARY THOMAS                                                    3
1054   10004609   MARY VU                                                        3
1055   10004616   DAWN E SCROGGINS                                               3
1056   10004618   SHANNON ROBERSON                                               3
1057   10004620   STEPHANIE SAHLIN                                               3
1058   10004623   DAWN JOHNSTON                                                  3
1059   10004628   RICHERD HEAPS                                                  3
1060   10004642   JUAN SOLANO                                                    3
1061   10004644   JOSHUA SPEARS                                                  3
1062   10004686   JENNIFER M WESLEY                                              3
1063   10004737   ROBERT BROOKS                                                  3
1064   10004741   VADIM BONDAR                                                   3
1065   10004752   KEVIN CARPENTER                                                3
1066   10004759   JACK ONDON                                                     3
1067   10004777   JACOB BONDAR                                                   3
1068   10004786   MARTHA JEAN SKILLIN                                            3
1069   10004831   RON KOZLOWSKI                                                  3
1070   10004878   STEVEN TISH                                                    3
1071   10004880   ABRAHAM ALAJADJYAN                                             3
1072   10004883   DIANE MONDOR                                                   3
1073   10004886   TREVA JORDAN                                                   3
1074   10004887   FRANKIE HARRISON                                               3
1075   10004952   ELIZABETH KING                                                 3
1076   10004955   LONNIE WALLING                                                 3
1077   10004963   ANDRE SIMPSON                                                  3
1078   10004964   YOURSHANTA KING                                                3
1079   10004972   AMANDA CAMPBELL                                                3
1080   10004974   EDWIN E COX                                                    3
1081   10004979   ERIC T. COLE                                                   3
1082   10004983   DONNA FREEMAN                                                  3
1083   10004996   JEREMY A VANLANDINGHAM                                         3
1084   10005012   DON PHILLIPS                                                   3
1085   10005017   JERRY W MOORE                                                  3
1086   10005020   LOUSE PEYCHA                                                   3
1087   10005048   LYSSA GOODLEY                                                  3
1088   10005070   LIS MECKSTROTH                                                 3
1089   10005093   KENDRA SPIVEY                                                  3
1090   10005096   JOHN JUDGE                                                     3
1091   10005104   THAD WATSON                                                    3
1092   10005117   YOLANDA JOHNSON                                                3
1093   10005118   BILL TSAO                                                      3
1094   10005133   OLACIA LEE                                                     3
1095   10005171   MARY C WILLIAMS                                                3
1096   10005178   NATHANYAL TURNER                                               3
1097   10005210   ANNALEE GROTTENTHALER                                          3
1098   10005246   IGOR LYUTIN                                                    3
1099   10005279   CEDRIC OSBORNE                                                 3
1100   10005290   RAY FILA                                                       3
1101   10005299   LINDSEY MAGLITO                                                3
1102   10005338   WILLIAM E LEISSNER                                             3
1103   10005339   PAT DANCEL                                                     3
1104   10005350   TERRI BASCOU                                                   3
1105   10005355   JARALE BROOKS                                                  3
1106   10005384   POWERS HAGLER                                                  3
1107   10005386   ERNEST ESPINOSA                                                3
1108   10005403   ROY HAGLER                                                     3
1109   10005411   ARVA D RACKLEY                                                 3
Case 1:15-mc-00940-DLI-JO Document 174 Filed 10/30/20 Page 22 of 79 PageID #: 2592
                       INDIRECT PARKING HEATERS SETTLEMENT
                             VALID AND ELIGIBLE CLAIMS
1110   10005433   JACEE REESE                                                    3
1111   10005441   PETER YANIDIS                                                  3
1112   10005449   MARIAH FORBIN                                                  3
1113   10005455   REBECCA WADE                                                   3
1114   10005502   KEITH DALEY                                                    3
1115   10005504   TREVOR STEVENS                                                 3
1116   10005506   OLA M. HENNINGS                                                3
1117   10005530   FRANK WU                                                       3
1118   10005549   DAVID FINLEY                                                   3
1119   10005551   MARK MALONE                                                    3
1120   10005569   MONIQUE WATKINS                                                3
1121   10005580   AVIVA YAGHOOBIA                                                3
1122   10005633   FRANK LEUBBERT                                                 3
1123   10005643   DOROTHY BROOKS                                                 3
1124   10005645   ALFRED MAJORS                                                  3
1125   10005657   DONNA M WOODARD                                                3
1126   10005658   ERNESTINA SOTO                                                 3
1127   10005663   AMY ANDERSON                                                   3
1128   10000126   IVAN VORONIN                                                   2
1129   10005003   STAR TRUCK RENTALS INC                                         2
1130         10   ALFREDA DAVIS                                                  2
1131         11   ANGELIA CARTER                                                 2
1132         20   GEORGE SCHEPP                                                  2
1133         34   LAWRENCE SWEENEY JR                                            2
1134         36   THOMAS OLEARY                                                  2
1135         50   ROBERTA NAVARRO                                                2
1136         51   WANDA SWEENEY                                                  2
1137         58   SAMUEL WILSON                                                  2
1138         59   JAMES HERRICK                                                  2
1139         60   JOBE TAPPER                                                    2
1140         68   FREDERICK JACKSON                                              2
1141         72   SHAWN DEKAR                                                    2
1142         76   LINDA LOVE                                                     2
1143         82   T MANNEO                                                       2
1144         84   MARCO RUTH                                                     2
1145         90   MARTINOVICH TRUCKING INC                                       2
1146         93   MARK MARCO                                                     2
1147        112   M A BOUSBAA                                                    2
1148        121   JUNE GLATON                                                    2
1149        127   BRIAN DEMPSEY                                                  2
1150        132   KEITH TEBBE                                                    2
1151        138   SHIRLEY MARTIN                                                 2
1152        176   MONDELEZ GLOBAL LLC                                            2
1153        197   SARRAH DINWIDDIE                                               2
1154        204   MEL GREENE JR                                                  2
1155        214   ERIKA MOORE                                                    2
1156        221   JOSEPH TRAVIS                                                  2
1157        236   SYREETAH SEWARD                                                2
1158        260   DAN THOMPSON                                                   2
1159        266   PAT ROONEY                                                     2
1160        268   KAYLA BRAY                                                     2
1161        269   LAREESE SEWELL                                                 2
1162   10000004   YOLANDA JACKSON                                                2
1163   10000014   PETER KHAMOO                                                   2
1164   10000015   NADENE KING                                                    2
1165   10000019   JOHN MILLER                                                    2
1166   10000022   GARY TURNER                                                    2
1167   10000027   DONALD B. WHITEBREAD & SONS, INC                               2
1168   10000029   DEAN KASPER                                                    2
1169   10000040   GARY W RALLINSON                                               2
1170   10000055   JSL FAMILY TRUCKING LLC                                        2
1171   10000056   SUSAN SMITH                                                    2
1172   10000062   ON DEMAND AUTO TRANSPORT                                       2
1173   10000083   DENNIS L. HULL                                                 2
1174   10000089   BLAIS MIAMI TRANSPORT                                          2
1175   10000095   ABRAHAM SALEM                                                  2
1176   10000102   DIRECT TRUCKING, INC.                                          2
1177   10000107   BRIAN STASHEK                                                  2
1178   10000116   VINE STREET TRUCKING                                           2
1179   10000117   GEORGE MADSEN                                                  2
1180   10000120   NICK DIAMANTIS                                                 2
1181   10000124   TEAM WEST LOGISTICS, INC                                       2
1182   10000129   DONALD SHAFFER                                                 2
1183   10000133   DOUG HODGSON TRUCKING CO                                       2
Case 1:15-mc-00940-DLI-JO Document 174 Filed 10/30/20 Page 23 of 79 PageID #: 2593
                       INDIRECT PARKING HEATERS SETTLEMENT
                             VALID AND ELIGIBLE CLAIMS
1184   10000137   PAWANDEEP NATT                                                 2
1185   10000141   JOHN HOWARD                                                    2
1186   10000142   JOSE BECERRA/DIESEL TRUCK REPAIR                               2
1187   10000144   PRINCE, INC.                                                   2
1188   10000152   DANIEL RODRIGUEZ                                               2
1189   10000153   JENNIFER HOBBS                                                 2
1190   10000168   BRAD CUMMINGS LLC                                              2
1191   10000171   PATRICK MEJIAS                                                 2
1192   10000176   TIM FREEMAN                                                    2
1193   10000184   JAMES ANDERSON                                                 2
1194   10000185   JOSE SEVERINO                                                  2
1195   10000188   ROBERT DUANE JOHNSON                                           2
1196   10000199   ADM TRANSPORT, INC.                                            2
1197   10000218   EARL YOUNG                                                     2
1198   10000225   SAM WONG AND SON, INC.                                         2
1199   10000230   TROY ROMEO                                                     2
1200   10000233   KENNETH MAN                                                    2
1201   10000234   SHELLBY ROSER                                                  2
1202   10000244   BRADY VALLALA                                                  2
1203   10000246   MATTHEW MULCAHEY                                               2
1204   10000252   KASARA MAXWELL                                                 2
1205   10000253   JACK LOURWOOD                                                  2
1206   10000271   BRIAN M WILSON                                                 2
1207   10000276   JUSTIN RIEGEL                                                  2
1208   10000285   LAMARTINE PIERRE JR.                                           2
1209   10000286   JOLEEN TINSLEY                                                 2
1210   10000304   AARON LACY                                                     2
1211   10000309   HOWARD CLARK                                                   2
1212   10000312   JULIE BASHAM                                                   2
1213   10000320   OMAYRA PIMENTEL                                                2
1214   10000321   VIANCALINA VEGA                                                2
1215   10000326   JOHN MCNAMARA                                                  2
1216   10000328   DOUGLAS FIELDING                                               2
1217   10000333   NATHAN KIRSCH                                                  2
1218   10000339   ARLENE KEMP                                                    2
1219   10000341   CHRISTOPHER BROWN                                              2
1220   10000348   BRITTANY GOMEZ                                                 2
1221   10000350   TYRONE WASHINGTON                                              2
1222   10000354   RYAN MILLER                                                    2
1223   10000355   ROB GARDNER                                                    2
1224   10000360   CHARLTON BATTS                                                 2
1225   10000361   LATONYA HINES                                                  2
1226   10000367   CARLOS BARRIOS                                                 2
1227   10000372   JESSYCA STAFFORD                                               2
1228   10000388   DEBBIE MURZEA                                                  2
1229   10000389   TERESA CANO                                                    2
1230   10000392   AMANDA PRINS                                                   2
1231   10000397   BRENDA WOOD                                                    2
1232   10000403   CHRISTINE PITTI                                                2
1233   10000404   TIMOTHY BREUN                                                  2
1234   10000415   NICOLE WOODS                                                   2
1235   10000416   DONTE POOLE                                                    2
1236   10000418   COURTNEY HARGROVE                                              2
1237   10000420   JENNIFER KLINCIK                                               2
1238   10000428   DANNYEL C JACKSON                                              2
1239   10000431   JOHN MCBREARTY                                                 2
1240   10000450   JHLEE THOMAS                                                   2
1241   10000451   CRAIGE BREWSTER                                                2
1242   10000458   MARKITA N HANNAH                                               2
1243   10000477   SHANTINA M WARD                                                2
1244   10000483   VINCENT J MICKELETTO                                           2
1245   10000485   TONY MICKELETTO                                                2
1246   10000486   MIA JACOBS                                                     2
1247   10000488   HEATHER FORD                                                   2
1248   10000491   ASHLEY GARAMELLA                                               2
1249   10000500   DEN SORINO                                                     2
1250   10000516   CARLA RICH                                                     2
1251   10000517   MICHAEL KEENS DUMAS                                            2
1252   10000527   MARIA NAVAS                                                    2
1253   10000528   OLIVER CHERN                                                   2
1254   10000529   TING SUN                                                       2
1255   10000532   GEORGE ELMORE                                                  2
1256   10000533   ANDREW FRONCKOWIAK                                             2
1257   10000538   BRANDON S DAUGHERTY                                            2
Case 1:15-mc-00940-DLI-JO Document 174 Filed 10/30/20 Page 24 of 79 PageID #: 2594
                       INDIRECT PARKING HEATERS SETTLEMENT
                             VALID AND ELIGIBLE CLAIMS
1258   10000542   CAT RODGERS                                                    2
1259   10000545   JON GARCIA                                                     2
1260   10000548   SALLY GREENWALL                                                2
1261   10000549   CLARY NORDSTROM                                                2
1262   10000557   TIM HARRIS                                                     2
1263   10000561   SHAWN ALLEN                                                    2
1264   10000582   CURTIS DOCTOR                                                  2
1265   10000594   BRADLEY GRAHAM                                                 2
1266   10000595   SHAWN VOUTOUR                                                  2
1267   10000603   JEROD BEYER                                                    2
1268   10000607   KEVIN L HUDDLESTON                                             2
1269   10000609   PHOEBE MONTGOMERY                                              2
1270   10000610   WILL WILLIAMS                                                  2
1271   10000612   KATHRYN KESSELL                                                2
1272   10000613   SABRINA BEARD                                                  2
1273   10000615   TAMMY CLEGG                                                    2
1274   10000616   DARRYL STRUCKE                                                 2
1275   10000618   TOM SCHREIBER                                                  2
1276   10000619   REBECCA SCHNERINGER                                            2
1277   10000621   BRIAN TARVER                                                   2
1278   10000622   STEPHONE D. HILLIARD                                           2
1279   10000624   HARLEY JACKSON                                                 2
1280   10000628   ANDRES LOPEZ                                                   2
1281   10000633   CHRISTIE DAVIS                                                 2
1282   10000639   ANGELA COX                                                     2
1283   10000640   JUSTIN MACCUE                                                  2
1284   10000642   TAMARA MASSEY                                                  2
1285   10000652   CELSO CHAVEZ                                                   2
1286   10000682   CALEB BROCK                                                    2
1287   10000687   STACEY PIGG                                                    2
1288   10000688   CHRISTINA HEATH                                                2
1289   10000698   PATRICK SKANS                                                  2
1290   10000701   KRISTIE L ANDERSON                                             2
1291   10000705   FRESOLINA DEVEAUX                                              2
1292   10000708   GINNI TERHUNE                                                  2
1293   10000718   AMBER MARIE MCCULLEY                                           2
1294   10000719   TONY DAVIS                                                     2
1295   10000720   SHELLEY HUDSON                                                 2
1296   10000722   WILLIAM JONES                                                  2
1297   10000728   HILARY VASQUEZ                                                 2
1298   10000734   SHONTAEA MCCALL                                                2
1299   10000740   CARLA GRISWOLD                                                 2
1300   10000758   TRACY HOLSOPPLE                                                2
1301   10000772   ERICA BLAZEK                                                   2
1302   10000779   SHANELL WADE                                                   2
1303   10000781   STEVEN NGUYEN                                                  2
1304   10000782   LAWANDA RUSSELL                                                2
1305   10000789   CHRISTOPHER PENDLETON                                          2
1306   10000790   KRISTI SEAMANS                                                 2
1307   10000795   PAUL D GRINSTEAD                                               2
1308   10000799   KIA THOMAS                                                     2
1309   10000812   WYATT HUDSON                                                   2
1310   10000820   ERIC DION HAMILTON                                             2
1311   10000832   TRAVIS BRISTOW                                                 2
1312   10000835   KEVIN NGUYEN                                                   2
1313   10000836   DELPHINE MCCUTCHEN                                             2
1314   10000837   CASSANDRA WRIGHT                                               2
1315   10000839   MORGAN MCMILLAN                                                2
1316   10000843   DANN FELDMAN                                                   2
1317   10000844   NOAH GREENBLATT                                                2
1318   10000849   ANTOINE TALAMAS                                                2
1319   10000850   ERIKA SELTZ                                                    2
1320   10000853   KIA DORROUGH                                                   2
1321   10000864   DANIEL THOMAS ANTHONY                                          2
1322   10000867   BILLY LOCKABY                                                  2
1323   10000872   ERNIE GARRETT                                                  2
1324   10000881   LARRY DELPH                                                    2
1325   10000886   CIJI COLLIND                                                   2
1326   10000887   BETTY PARKER                                                   2
1327   10000892   ASHLEY PINSON                                                  2
1328   10000909   LACEY HOLLEMAN                                                 2
1329   10000911   BENJAMIN HOVE                                                  2
1330   10000916   SCOTT RICHARDSON SR                                            2
1331   10000919   KELLY JONES                                                    2
Case 1:15-mc-00940-DLI-JO Document 174 Filed 10/30/20 Page 25 of 79 PageID #: 2595
                       INDIRECT PARKING HEATERS SETTLEMENT
                             VALID AND ELIGIBLE CLAIMS
1332   10000920   DEONYALE BOLES                                                 2
1333   10000921   HARVEY ELLIOTT                                                 2
1334   10000922   SHARDAY STAPLES                                                2
1335   10000923   DINO ALESSIO                                                   2
1336   10000925   BRENNA ELLIOTT                                                 2
1337   10000930   ADAM LINDEN                                                    2
1338   10000931   ALFRED LINDEN                                                  2
1339   10000932   DAN DANIELS                                                    2
1340   10000941   APRIL LYN TROST                                                2
1341   10000948   HEATHER S BRYSON                                               2
1342   10000954   PATRICK BRYANT                                                 2
1343   10000956   WILLIAM PALMER                                                 2
1344   10000961   SETH HOOKS                                                     2
1345   10000962   MICHAEL WASHINGTON                                             2
1346   10000967   SHERRY CARRILLO                                                2
1347   10000975   ELISA SALINAS-RUIZ                                             2
1348   10000979   PRISCILLA PARNELL                                              2
1349   10000981   DERETHA MARTIN                                                 2
1350   10000982   ADRIAN GONZALES                                                2
1351   10000987   BOBBY WILLIAMS                                                 2
1352   10000990   BRANDI HUME                                                    2
1353   10001013   SCOTT ZELASKO                                                  2
1354   10001037   CLARENCE CLARK III                                             2
1355   10001044   AUDREY DESANZO                                                 2
1356   10001053   PAUL CASTRO                                                    2
1357   10001057   KYLE MUMMEY                                                    2
1358   10001067   TONI COOPER                                                    2
1359   10001076   LATISHA FORWARD                                                2
1360   10001081   KAREN FAISON                                                   2
1361   10001085   TREVOR HOFFER                                                  2
1362   10001086   KRISTINA BAILIN                                                2
1363   10001088   STEVEN BAUMBARGER                                              2
1364   10001089   TERESA COMMANDER                                               2
1365   10001091   ALISHA SWOAPE                                                  2
1366   10001092   ALICIA CURRIE                                                  2
1367   10001093   MICHAEL MARTINEZ                                               2
1368   10001100   JOSEPH ALLEN                                                   2
1369   10001103   JOHN POVICH                                                    2
1370   10001104   BRANDON WILLIAMS                                               2
1371   10001114   AMANDA MCCONNEHEY                                              2
1372   10001117   JENNIFER COCOMA                                                2
1373   10001119   HENRY CARTOZZO                                                 2
1374   10001128   LISA HUARD                                                     2
1375   10001162   NEL OLSEN                                                      2
1376   10001173   SHEREEANN GONZALES                                             2
1377   10001174   MARINA SHINSKY                                                 2
1378   10001186   DERRICK ERWIN                                                  2
1379   10001190   SEMIR IMAMOVIC                                                 2
1380   10001204   JARED P NOVY                                                   2
1381   10001208   GERALDINE L LYONS                                              2
1382   10001213   WILLIAM BRANDENBURG                                            2
1383   10001214   DAVID PAUL BRAUNSTEIN                                          2
1384   10001216   JERMICA PETERS                                                 2
1385   10001217   KEVIN HOBBS                                                    2
1386   10001226   LACEY COLLINS                                                  2
1387   10001236   DON OETTINGER                                                  2
1388   10001239   STACEY GRIFFITH                                                2
1389   10001243   OSCAR ARTEAGA                                                  2
1390   10001259   DREW RATLIFF                                                   2
1391   10001269   MELISSA SMITH                                                  2
1392   10001270   TERRY PULLINS                                                  2
1393   10001272   JOE PAK                                                        2
1394   10001279   CHRISTOPHER ANDERSON                                           2
1395   10001281   SHARYN MARCEAUX                                                2
1396   10001285   LUIS BARRINGTON                                                2
1397   10001303   AMBER WALLACE                                                  2
1398   10001305   BROOKE MOORE                                                   2
1399   10001306   ASHLEY HODGES                                                  2
1400   10001328   JOVANNAH JENNETT                                               2
1401   10001330   JACQUELINE BOSWORTH                                            2
1402   10001331   SAYBLE BRADLEY                                                 2
1403   10001333   JAMES MCLOUGHLIN                                               2
1404   10001336   BROCK RYDELL                                                   2
1405   10001337   ARMANDO DELGADO                                                2
Case 1:15-mc-00940-DLI-JO Document 174 Filed 10/30/20 Page 26 of 79 PageID #: 2596
                       INDIRECT PARKING HEATERS SETTLEMENT
                             VALID AND ELIGIBLE CLAIMS
1406   10001340   JULIE QUINN                                                    2
1407   10001353   ELIZABETH STOCKTON                                             2
1408   10001354   SARAH R OLSEN                                                  2
1409   10001364   BRENDA L HERNANDEZ                                             2
1410   10001365   SUSAN FRISCH                                                   2
1411   10001366   TIMOTHY MCGRATH                                                2
1412   10001371   AMY WARD                                                       2
1413   10001375   PERCOLA BROOKS                                                 2
1414   10001376   LAZARUS MASON                                                  2
1415   10001379   BLAIR AMBACH                                                   2
1416   10001382   ROBERT BENNETT                                                 2
1417   10001397   VALARIE LAWSON                                                 2
1418   10001399   TIARA DEAS                                                     2
1419   10001409   IOAN TANASE                                                    2
1420   10001412   DAVID FERN                                                     2
1421   10001414   STACY HILL                                                     2
1422   10001416   ALIONA PAVLOVSKAYA                                             2
1423   10001419   KERSTYNE LAWLER                                                2
1424   10001422   NIGEL ATWATER                                                  2
1425   10001424   JANELL JUDKINS                                                 2
1426   10001427   DOUG BESSETT                                                   2
1427   10001430   MONIQUE SALERNO                                                2
1428   10001432   LINDA SALERNO                                                  2
1429   10001450   JEREMY NEAL LICKVER                                            2
1430   10001453   PATTI DAVIES                                                   2
1431   10001455   LAWRENCE HWANG                                                 2
1432   10001457   CARLO GARCIA                                                   2
1433   10001458   RENEE MRKONJA                                                  2
1434   10001460   DEMETRIOS TSIPTSIS                                             2
1435   10001464   ALICIA WILLIAMS                                                2
1436   10001465   JOSE RUIZ                                                      2
1437   10001469   RON CISNERO                                                    2
1438   10001470   SAM WU                                                         2
1439   10001475   CAROL CANO                                                     2
1440   10001479   ASHLEY ADAMS                                                   2
1441   10001480   ALISHA ADAMS                                                   2
1442   10001483   APRIL CABRERA                                                  2
1443   10001484   HARV ABRAMS                                                    2
1444   10001488   ABEL NAVARRO                                                   2
1445   10001505   ADASHIA CARPENTER                                              2
1446   10001508   ANTHONY BATISTA                                                2
1447   10001509   LOUIS LOVESTRAND                                               2
1448   10001516   DOUG NOSS                                                      2
1449   10001524   KENDRA SHEETZ                                                  2
1450   10001526   GRACE APONTE                                                   2
1451   10001535   MICHELLE DRONET                                                2
1452   10001545   KARI A WALDEN                                                  2
1453   10001546   ANGELINA REYNOLDS                                              2
1454   10001547   OSCAR SANCHEZ                                                  2
1455   10001548   RUTHANNA WITHERITE                                             2
1456   10001553   JESSICA LEIGH GIOVINAZZO                                       2
1457   10001556   CHRISTINE ATAMIAN                                              2
1458   10001564   HANK BASSI                                                     2
1459   10001567   LISA G SLAVENS                                                 2
1460   10001572   NANCY DELGADO                                                  2
1461   10001573   JOSEY RUIZ                                                     2
1462   10001575   STEPHANIE ADKINS                                               2
1463   10001579   SHERIKA WILSON                                                 2
1464   10001580   MELISSA DIAZ                                                   2
1465   10001581   TONY NGUYEN                                                    2
1466   10001584   JOHANNA S WORDLAW                                              2
1467   10001585   MARQUIS N BORNER                                               2
1468   10001586   JANEE PENNINGTON                                               2
1469   10001587   VERNON LAMB                                                    2
1470   10001588   RHONDA PENNINGTON                                              2
1471   10001589   VERONICA GAVIA                                                 2
1472   10001597   RONALD LOPEZ                                                   2
1473   10001600   CHRISTIAN PATTERSON                                            2
1474   10001602   DENISE REED                                                    2
1475   10001612   MICHAEL DAVIS                                                  2
1476   10001613   JESSICA DAVIS                                                  2
1477   10001614   SHATAVIA CHATMAN                                               2
1478   10001615   MICHAEL R DAVIS JR                                             2
1479   10001618   MIKE SUSSMAN                                                   2
Case 1:15-mc-00940-DLI-JO Document 174 Filed 10/30/20 Page 27 of 79 PageID #: 2597
                       INDIRECT PARKING HEATERS SETTLEMENT
                             VALID AND ELIGIBLE CLAIMS
1480   10001625   WENDY N ROBERSON                                               2
1481   10001638   KRISTEN WILCOX                                                 2
1482   10001639   BECKEY A SPORRE                                                2
1483   10001641   JEANETTE MILLER                                                2
1484   10001646   ANTONIA DOMENECH                                               2
1485   10001647   ROBERT TALAMAS                                                 2
1486   10001648   MELISSA LANEY                                                  2
1487   10001655   JOSEPH FRANCIS LEARY                                           2
1488   10001658   PATRICK MULLIGAN                                               2
1489   10001670   AL ANDRADE                                                     2
1490   10001673   OMAR ULLOA                                                     2
1491   10001692   JOSE HERRERA                                                   2
1492   10001693   BEATRIZ CORRALES                                               2
1493   10001697   EDUARDO ENRIQUE                                                2
1494   10001699   ANTONIO PEREZ                                                  2
1495   10001704   TAMARA OLIVER                                                  2
1496   10001705   KENNEDY JACKSON                                                2
1497   10001708   R. C. CHRISTY                                                  2
1498   10001710   LIBBY AIRHART                                                  2
1499   10001712   MARIO REYES                                                    2
1500   10001714   MARVIN MARIN                                                   2
1501   10001715   RICHARD SPENCER                                                2
1502   10001716   J ANTHONY RUDOLPH                                              2
1503   10001730   JUSTIN PERRAULT                                                2
1504   10001731   CHARLTON DONALDSON                                             2
1505   10001732   DERIK CHANDLR                                                  2
1506   10001733   HUGO AGUILAR                                                   2
1507   10001737   TINA THOMPSON                                                  2
1508   10001745   STANLEY SZETO                                                  2
1509   10001746   PATRICIA WHITT                                                 2
1510   10001751   CISNERO LOPEZ                                                  2
1511   10001755   ALICIA TOSCANO                                                 2
1512   10001756   WILLIAM LEAPMAN                                                2
1513   10001760   JACK MORGAN                                                    2
1514   10001769   LOIS DEKAY                                                     2
1515   10001770   ANTHONY HALLICK                                                2
1516   10001774   NICHOLAS BRIAN HEINZER                                         2
1517   10001779   BRITTANY FLEETON                                               2
1518   10001787   RAYMOND GLACKEN                                                2
1519   10001790   ALTAIR DASILVA                                                 2
1520   10001794   PATRICK LIN                                                    2
1521   10001795   LAI FONG LEONG                                                 2
1522   10001796   PUIKUAN HO                                                     2
1523   10001800   LI MEI                                                         2
1524   10001805   MICHAEL BRUCE                                                  2
1525   10001839   CHRISTOPHER JAYNE                                              2
1526   10001856   NANCY MADRIZ                                                   2
1527   10001860   JESSICA SAULS                                                  2
1528   10001863   BABAK KALANTARI                                                2
1529   10001869   DANIEL MORALES                                                 2
1530   10001872   MAX HICKSON                                                    2
1531   10001873   JEFFREY MARTHINUSS                                             2
1532   10001877   GENNADY SERY                                                   2
1533   10001878   PRASHANT GABANI                                                2
1534   10001880   ANN ANDERSON                                                   2
1535   10001884   MARLON REYES                                                   2
1536   10001885   SHANDA CLARK                                                   2
1537   10001887   CHRIS MAYS                                                     2
1538   10001889   FRANK M BRILL                                                  2
1539   10001910   DEBORAH TALAMAS                                                2
1540   10001913   ANTONIO GARCIA                                                 2
1541   10001916   DOUGLAS BURKET                                                 2
1542   10001923   CARI MARX                                                      2
1543   10001924   WENDY MARX                                                     2
1544   10001927   SCOTT WILLIAMS                                                 2
1545   10001930   MOE EICHMAN                                                    2
1546   10001932   VICTOR REID                                                    2
1547   10001937   TAYLOR DENSLOW                                                 2
1548   10001938   DIAN WALKER                                                    2
1549   10001939   JASON FLEMING                                                  2
1550   10001941   RICHARD HANNASCH                                               2
1551   10001945   KRISTIE JACOBS                                                 2
1552   10001967   DONALD PIETROWSKI                                              2
1553   10001975   MARYANN REID                                                   2
Case 1:15-mc-00940-DLI-JO Document 174 Filed 10/30/20 Page 28 of 79 PageID #: 2598
                       INDIRECT PARKING HEATERS SETTLEMENT
                             VALID AND ELIGIBLE CLAIMS
1554   10001976   CASSANDRA WARFEL                                               2
1555   10001983   MONICA GONZALEZ                                                2
1556   10001989   CRAIG MCCARTHY II                                              2
1557   10001998   AMOS WILSON                                                    2
1558   10002010   ANTOINE TALAMAS,JR                                             2
1559   10002015   VIOLET SAMPLE                                                  2
1560   10002016   VILETTA WILLIAMS                                               2
1561   10002043   ANDREW ERICKSON                                                2
1562   10002048   PATRICIA A RINIKER                                             2
1563   10002052   ANGELA LETT                                                    2
1564   10002053   CHASITY BARD                                                   2
1565   10002056   ARMAN FAROKHI                                                  2
1566   10002067   CHRIS DENHARD                                                  2
1567   10002070   MOHAMMAD ALI                                                   2
1568   10002072   JANET HEPLER                                                   2
1569   10002073   JESSE BISE                                                     2
1570   10002074   GREGORY MIHOK                                                  2
1571   10002077   JOSHUA THOMAS SMITH                                            2
1572   10002080   LISA COLEMAN                                                   2
1573   10002083   JAMES SCHROEDER                                                2
1574   10002085   RAHSHAN MASALDZHIEVA                                           2
1575   10002088   MELINDA BAXTER                                                 2
1576   10002089   MERL TOYER                                                     2
1577   10002100   EMILY OCAMPO                                                   2
1578   10002109   ROBERT CARLSON                                                 2
1579   10002115   JASON GREGORIO                                                 2
1580   10002119   TERESA ALCORN                                                  2
1581   10002122   JAMES PAVESIC                                                  2
1582   10002124   DEVETTE HORN                                                   2
1583   10002126   JOHN BEESEY                                                    2
1584   10002128   DIANE CARUSO                                                   2
1585   10002130   TINA AMMONS                                                    2
1586   10002132   GREGORY PAVELKA                                                2
1587   10002135   ANNA DOMENECH                                                  2
1588   10002140   CHRISTIAN MACK                                                 2
1589   10002146   TODD THOMAS                                                    2
1590   10002151   LORENA CONTRERAS                                               2
1591   10002153   ASHTON COLES                                                   2
1592   10002159   KENT ALCORN                                                    2
1593   10002169   CHELSEA THOMASON                                               2
1594   10002197   FRANCISCO MAGANA                                               2
1595   10002198   BELINDA C BLACKETER                                            2
1596   10002200   INSONG EDWARDS                                                 2
1597   10002201   ISABEL SKANS                                                   2
1598   10002203   CADY BRUSCINI                                                  2
1599   10002210   CARL DORSEY III                                                2
1600   10002215   RYAN PERST                                                     2
1601   10002218   CHRISTOPHER PERST                                              2
1602   10002235   SARAH PERST                                                    2
1603   10002251   EMILY DANCY                                                    2
1604   10002264   KYLIEGH BASHAM                                                 2
1605   10002272   JON EDWARDS                                                    2
1606   10002279   MICHAEL ROGERS                                                 2
1607   10002290   JASON GOLDSTEIN                                                2
1608   10002292   ELAINE MCCALLUM                                                2
1609   10002293   MICHEL'LE WILSON                                               2
1610   10002295   TITYANA DEAS                                                   2
1611   10002308   AMBER T HALCOMB                                                2
1612   10002311   LEAH WAIT                                                      2
1613   10002312   TIM BOWKER                                                     2
1614   10002325   KEVIN DENNIS                                                   2
1615   10002330   BARBARA J RUSSELL                                              2
1616   10002338   BLAKE PARNIN                                                   2
1617   10002357   SAMANTHA SAUNDRY                                               2
1618   10002364   PETER BISCONTINI                                               2
1619   10002370   ASHLEY MANN                                                    2
1620   10002375   DERECK THOMPSON                                                2
1621   10002383   MCARTHUR J FINLEY                                              2
1622   10002386   GARY SCOTT                                                     2
1623   10002388   SAM MARSTON                                                    2
1624   10002422   LILITA P BROWN                                                 2
1625   10002436   JOYCE RUBLE                                                    2
1626   10002442   DAKOTA PIKE                                                    2
1627   10002448   DEE INDIVIGLIO                                                 2
Case 1:15-mc-00940-DLI-JO Document 174 Filed 10/30/20 Page 29 of 79 PageID #: 2599
                       INDIRECT PARKING HEATERS SETTLEMENT
                             VALID AND ELIGIBLE CLAIMS
1628   10002451   LINDA CAPRIOTTI                                                2
1629   10002455   MAGEAN BRENTS                                                  2
1630   10002465   DANIEL LENNON                                                  2
1631   10002468   ASHLEY ARGANBRIGHT                                             2
1632   10002469   BRADLEY GUERRERO                                               2
1633   10002473   SHERRINE CHARLES                                               2
1634   10002490   THOMAS BERENDS                                                 2
1635   10002493   JOSEPH ALLEN                                                   2
1636   10002496   WENDY L DALL                                                   2
1637   10002509   VINCE ANEWENTER                                                2
1638   10002520   TONY GALL                                                      2
1639   10002542   MISTI LAWSON                                                   2
1640   10002543   TODD LAWSON                                                    2
1641   10002557   VASILIY LABAZ                                                  2
1642   10002558   JUSTIN GIRARD                                                  2
1643   10002560   ALEKSANDR V PROKHOR                                            2
1644   10002561   SYED JAFRY                                                     2
1645   10002563   BRANDON LIUKKO                                                 2
1646   10002564   AMG TRUCKING                                                   2
1647   10002615   WAYNE L SAWDY                                                  2
1648   10002622   ROBERT MOORE                                                   2
1649   10002623   ROBYN GOODMAN                                                  2
1650   10002639   CINDY BENNETT                                                  2
1651   10002640   GLORIA JANKOWSKI                                               2
1652   10002645   RANDOLPH BUTLER                                                2
1653   10002649   SHANNON MATTHEWS                                               2
1654   10002661   WENDY SANCHEZ                                                  2
1655   10002668   ANTONY FRANCIS                                                 2
1656   10002670   TRANDON DAVENPORT                                              2
1657   10002688   LISA CORIANO                                                   2
1658   10002694   LUKE KLITZKE                                                   2
1659   10002709   CHINMAY PATEL                                                  2
1660   10002710   RYAN PORTER                                                    2
1661   10002714   MARRIOTTSVILLE TRUCKING LLC                                    2
1662   10002715   LAKEISHA PAGE                                                  2
1663   10002716   JOSEPH KONOPINSKI JR                                           2
1664   10002725   JAMES DAVID SIVLEY JR.                                         2
1665   10002729   DUDLEY CAU                                                     2
1666   10002730   GAIZELEN DIMAWALA                                              2
1667   10002731   KEVIN RICK                                                     2
1668   10002732   DAVID SCHROEDER                                                2
1669   10002739   MARIE ZELAY                                                    2
1670   10002740   MILTON ZELAYA                                                  2
1671   10002741   KRYSTAL VILLAJUAN                                              2
1672   10002750   ARIEL GONZALEZ                                                 2
1673   10002751   EVA M GUTIERREZ                                                2
1674   10002755   ANDREW RODRIGUEZ                                               2
1675   10002759   DAVE PROBERT                                                   2
1676   10002768   BESSIE SMITH                                                   2
1677   10002777   CAROLYN MONTALVO                                               2
1678   10002784   LUCY RAMON                                                     2
1679   10002791   NINA M MILON                                                   2
1680   10002797   TENISHA N ROBINSON                                             2
1681   10002798   ANGELA ROWE                                                    2
1682   10002803   MARK P BILLMAN                                                 2
1683   10002810   MARY JOHNSON                                                   2
1684   10002818   JASON KORAH                                                    2
1685   10002824   BRAD HUFFMAN                                                   2
1686   10002837   ALLAN ZHANG                                                    2
1687   10002850   MARTIN SCHWARTZ                                                2
1688   10002853   WILLIAM MAY                                                    2
1689   10002869   SUNSHINE JOHNSON                                               2
1690   10002875   DEBRA VASQUEZ                                                  2
1691   10002884   ANTHONY FERGUSON                                               2
1692   10002892   PHILIP SUHR                                                    2
1693   10002893   WILLIAM RAWLS DBA TEKNOPACIFIC                                 2
1694   10002896   JEANNE HEVENER                                                 2
1695   10002899   HING CHUNG                                                     2
1696   10002901   ALISHA EVANGELISTA                                             2
1697   10002913   ANDREW THOMPSON                                                2
1698   10002916   JENNIFER MASTERS                                               2
1699   10002920   SHEENA PARKER                                                  2
1700   10002927   SEASON CAULKINS                                                2
1701   10002939   VIVIENNE STEPHEN                                               2
Case 1:15-mc-00940-DLI-JO Document 174 Filed 10/30/20 Page 30 of 79 PageID #: 2600
                       INDIRECT PARKING HEATERS SETTLEMENT
                             VALID AND ELIGIBLE CLAIMS
1702   10002940   ANGELA TRAPP                                                   2
1703   10002942   CARL BERGER                                                    2
1704   10002944   MICHAEL NILSEN                                                 2
1705   10002951   STEVEN M MARTIN                                                2
1706   10002956   TRACY E ETHERIDGE                                              2
1707   10002960   MARISELA PULIDO                                                2
1708   10002961   MARK ATWOOD                                                    2
1709   10002968   ANTHONY G CHECAS                                               2
1710   10002970   SHERYL DERRICK                                                 2
1711   10002974   MICHAEL CRAIG                                                  2
1712   10002982   ROSAURA DELGADO                                                2
1713   10002986   LEKENDRA RICHARDSON                                            2
1714   10002993   CHANSEY C PETTWAY                                              2
1715   10002996   IDA EVANS                                                      2
1716   10002998   JOEL RICHARDS                                                  2
1717   10003007   TE ALCORN                                                      2
1718   10003010   WING CHAN                                                      2
1719   10003024   THERESA REESE                                                  2
1720   10003032   JENNIFER JENKINS                                               2
1721   10003038   DEBORAH WILLIAMS                                               2
1722   10003041   PAUL ROBILLARD                                                 2
1723   10003044   DARREN MOONEY                                                  2
1724   10003047   FRANCIS MOONEY                                                 2
1725   10003053   MIKE HEDGE                                                     2
1726   10003060   LILLIAN ELLIOTT                                                2
1727   10003061   JEFF GIRARD                                                    2
1728   10003077   DAVE ESQUILIANO                                                2
1729   10003081   SHELLY NEWTON                                                  2
1730   10003084   OAKLEY GARCIA                                                  2
1731   10003085   JOHN MEEHAN                                                    2
1732   10003086   SHERRIE MEEHAN                                                 2
1733   10003091   JUSTICE GREEN                                                  2
1734   10003094   ASHLEY M CONEY                                                 2
1735   10003099   ELIA MAESE                                                     2
1736   10003105   REBECCA HODGETT                                                2
1737   10003108   MAURICE WHITE                                                  2
1738   10003110   DTS TRUCKING, INC.                                             2
1739   10003117   NANCY RUMAKER                                                  2
1740   10003118   JACQUELYN CORPRON                                              2
1741   10003119   STEPHEN RUMAKER                                                2
1742   10003120   NICOLAS HORMOZIAN                                              2
1743   10003128   ALEJANDRO ELIZONDO                                             2
1744   10003129   ZELLA STIFFLER                                                 2
1745   10003131   JUAN ALANIZ                                                    2
1746   10003132   PATRICIA CORSO                                                 2
1747   10003133   JULIANNA RIVERA                                                2
1748   10003134   WILLIAM R. TAMBURO                                             2
1749   10003141   IVOR STEWART                                                   2
1750   10003142   CHRISTINA R SRASSNER                                           2
1751   10003146   JASON MATHWIG                                                  2
1752   10003151   ANDREW DOUGLAS                                                 2
1753   10003152   THOMAS MCLENDON                                                2
1754   10003153   KRISTINA MCLENDON                                              2
1755   10003158   BRUCE SILVANI                                                  2
1756   10003166   JACOB GILLEY                                                   2
1757   10003172   JACQUELINE LEWIS                                               2
1758   10003175   TIM J WALD                                                     2
1759   10003177   JAMES TURK                                                     2
1760   10003182   ROMAN SIMORA                                                   2
1761   10003183   CHRISTIAN RASMUSSEN                                            2
1762   10003185   GLORIA LEWIS                                                   2
1763   10003188   MATT MANOS                                                     2
1764   10003189   JOSEPH MISUKONIS                                               2
1765   10003212   SANDRA Y FONG                                                  2
1766   10003215   SABRINA SIMMONS                                                2
1767   10003221   WILLIAM SEATON                                                 2
1768   10003222   COREY WILLIAMS                                                 2
1769   10003229   CHRISTY                                                        2
1770   10003230   HADEEL MAJID                                                   2
1771   10003233   LAWRENCE LEMANSKI                                              2
1772   10003234   JOSHUA LEMANSKI                                                2
1773   10003235   KAYLA LEMANSKI                                                 2
1774   10003236   NAOMI LEMANSKI                                                 2
1775   10003237   MICHAEL LEMANSKI                                               2
Case 1:15-mc-00940-DLI-JO Document 174 Filed 10/30/20 Page 31 of 79 PageID #: 2601
                       INDIRECT PARKING HEATERS SETTLEMENT
                             VALID AND ELIGIBLE CLAIMS
1776   10003247   MARY BLANCHE                                                   2
1777   10003253   MICAIAH WILLIAMS                                               2
1778   10003264   NIDAL MOUMANI                                                  2
1779   10003266   BECKY SKINNER                                                  2
1780   10003267   TASHA N FLETCHER                                               2
1781   10003269   STEPHANIE COPELAND                                             2
1782   10003273   MELISSA A CRAIG                                                2
1783   10003286   MARK SEGER                                                     2
1784   10003295   WILLIAM COLEMAN                                                2
1785   10003297   CAMILLA BIGGERS                                                2
1786   10003300   WARREN WIESZCZYK                                               2
1787   10003303   SETU PARIKH                                                    2
1788   10003305   FANEY FOSTER                                                   2
1789   10003306   LAURA NEBORG                                                   2
1790   10003311   JAMES LEPLEY                                                   2
1791   10003312   HEATHER SMITH                                                  2
1792   10003313   BOUNPHAMA SENGSIRY                                             2
1793   10003315   JAMAL WILSON                                                   2
1794   10003320   LIZ SUTTON                                                     2
1795   10003330   KEILA ALDAPA                                                   2
1796   10003333   ROBIN BEARD                                                    2
1797   10003336   TAMMY VELLIQUETTE                                              2
1798   10003337   CHARLES CONTRIS                                                2
1799   10003351   SHARON HADDEN                                                  2
1800   10003363   DOMINIQUE GOLDEN                                               2
1801   10003374   VICKI BOWEN                                                    2
1802   10003376   KIMBERLY BEDNASH                                               2
1803   10003377   TINA CASH WILLIAMS                                             2
1804   10003381   ELI LYAKHOVICH                                                 2
1805   10003383   ESTHER ZAVLUNOV                                                2
1806   10003391   SHEWAN WHITE                                                   2
1807   10003395   PERRY GILMORE                                                  2
1808   10003397   MIKE MATTHEWS                                                  2
1809   10003409   JOHN ANIOLOWSKI                                                2
1810   10003411   LIZ B TORELL                                                   2
1811   10003412   MARY SPALDING                                                  2
1812   10003425   JASON GONDELMAN                                                2
1813   10003426   JAMESON GONDELMAN                                              2
1814   10003428   KIMBERLY L LEE                                                 2
1815   10003429   TRACY L DISHMAN                                                2
1816   10003432   WENDY J KOLTES                                                 2
1817   10003438   JERELS L DILLON                                                2
1818   10003439   MICHELLE M PAINTER                                             2
1819   10003440   CONSTANCE A DILLON                                             2
1820   10003441   JOHN THOMAS DILLON                                             2
1821   10003443   ALEXIS ANN-MARIE DILLON                                        2
1822   10003444   NOE HERNANDEZ                                                  2
1823   10003450   SHATIYA GRANT                                                  2
1824   10003455   EDDIE PROWELL                                                  2
1825   10003458   SHAWNA PERSUHN                                                 2
1826   10003465   KIMBERLY JEAN SCHMIDT                                          2
1827   10003468   OLGA DMITRIEVA                                                 2
1828   10003474   PATRICK GARDNER                                                2
1829   10003476   TANYA MARKS                                                    2
1830   10003477   TIFFANY MCKENZIE                                               2
1831   10003478   TAMARA CLARK                                                   2
1832   10003485   ANTHONY MCGINTY                                                2
1833   10003501   BRIAN MCGUFFEY                                                 2
1834   10003514   DANIEL FALKENSTEIN                                             2
1835   10003515   LAQUATA THOMAS                                                 2
1836   10003516   KEN BUSEY                                                      2
1837   10003521   SHANEKA SULLIVAN                                               2
1838   10003522   ROXANNE D ROBINSON                                             2
1839   10003524   BRITTANY LINVILLE                                              2
1840   10003525   HOLLY DODSON                                                   2
1841   10003528   EVAN GOOCH                                                     2
1842   10003540   PHILLIP LIN                                                    2
1843   10003557   NADINE FERLAZZO                                                2
1844   10003559   JACLYN SMITH                                                   2
1845   10003560   BARBARA HOLLAND                                                2
1846   10003569   DARYL STOUT                                                    2
1847   10003573   CHRISTOPHER JONES                                              2
1848   10003574   CYRUS JONES                                                    2
1849   10003580   WENDELL PATTERSON                                              2
Case 1:15-mc-00940-DLI-JO Document 174 Filed 10/30/20 Page 32 of 79 PageID #: 2602
                       INDIRECT PARKING HEATERS SETTLEMENT
                             VALID AND ELIGIBLE CLAIMS
1850   10003589   DAVID WOOD                                                     2
1851   10003591   GERRON SCONIERS                                                2
1852   10003593   EDDIE PROWELL                                                  2
1853   10003599   TIJUAN LARRY                                                   2
1854   10003600   MIMI GUE                                                       2
1855   10003604   JOE FREDERICK                                                  2
1856   10003607   KISA SWAIN                                                     2
1857   10003615   PAMELA HUBBARD                                                 2
1858   10003625   TOMMIE LYNN VELAZQUEZ                                          2
1859   10003629   SHERRY MITCHELL                                                2
1860   10003630   PHYLLIS MITCHELL                                               2
1861   10003631   PINTO JIMENEZ                                                  2
1862   10003632   KATHLEEN TILLOTSON                                             2
1863   10003633   LEANDRA E ORTIZ                                                2
1864   10003640   JOHN ROBINSON                                                  2
1865   10003641   AMY ROBINSON                                                   2
1866   10003649   RITA L PETTES                                                  2
1867   10003658   KIMBERLY CLAY                                                  2
1868   10003663   RAIN JACKSON                                                   2
1869   10003664   MYISHA JACKSON                                                 2
1870   10003665   THOMAS MORRISON                                                2
1871   10003668   JANET PATTEN                                                   2
1872   10003670   WILLIAM DABROSKI                                               2
1873   10003671   OLEG SHVARTSMAN                                                2
1874   10003672   MYRTLE ADAMS-DAVIS                                             2
1875   10003677   FRANCIS SMITH                                                  2
1876   10003694   TAMMEKKA WILLIAMS                                              2
1877   10003696   HEATHER HARTLESS                                               2
1878   10003701   JENNIFER HURTT                                                 2
1879   10003706   MICHAEL CLARK                                                  2
1880   10003718   TOUYEE VANG                                                    2
1881   10003721   PENNY GEZZAR                                                   2
1882   10003725   MADDIE COLLUM                                                  2
1883   10003740   BRANDON PERRY                                                  2
1884   10003755   YOLANDA GUYTON                                                 2
1885   10003758   JERRY HART                                                     2
1886   10003785   MICHAEL QUALLS                                                 2
1887   10003786   KERRY CHAPMAN                                                  2
1888   10003792   LESA GIBBLE                                                    2
1889   10003793   LUZ CRISOSTOMO                                                 2
1890   10003795   KATHIE CASPER                                                  2
1891   10003801   SARA MARIE LEFFLER                                             2
1892   10003804   LEONARD MACK                                                   2
1893   10003805   AMBER ROGAN                                                    2
1894   10003806   JENNIFER LECOMPTE                                              2
1895   10003820   SUE SOBIK                                                      2
1896   10003822   ADAM MELANSON                                                  2
1897   10003828   SCOTT VITZTHUM                                                 2
1898   10003829   MESSINA DEMAYO                                                 2
1899   10003833   ABAGAIL LANDMEIER                                              2
1900   10003838   ROBIN PENA                                                     2
1901   10003839   ANGELA CORNELIUS                                               2
1902   10003840   DEREK MARTIN                                                   2
1903   10003851   DELVIA L EVANS                                                 2
1904   10003854   ANN MARCS                                                      2
1905   10003862   PAMALA LUCIO                                                   2
1906   10003863   SHARRON KRUEGER                                                2
1907   10003866   D. RAQUEL SPERLING                                             2
1908   10003871   ALEXIS JIMENEZ                                                 2
1909   10003879   SHAHERA WILLIAMS                                               2
1910   10003893   LAUREN LEVIN                                                   2
1911   10003895   MARTHA N MCTEAR                                                2
1912   10003904   RAE LYNN RITZEL                                                2
1913   10003912   THERESA JACKSON                                                2
1914   10003924   SANKET DHOLARIA                                                2
1915   10003927   FRANCIS SOBIK                                                  2
1916   10003950   JAMES MAYERS                                                   2
1917   10003955   JAMES LOWRY                                                    2
1918   10003978   SHEILA WILKUM                                                  2
1919   10003981   BRITTANY HOLLEY                                                2
1920   10004366   MARIA SCHELIN                                                  2
1921   10004379   MICHAEL BROWN                                                  2
1922   10004382   PATSY MUSQUIZ                                                  2
1923   10004405   BRANDON DEDRICK                                                2
Case 1:15-mc-00940-DLI-JO Document 174 Filed 10/30/20 Page 33 of 79 PageID #: 2603
                       INDIRECT PARKING HEATERS SETTLEMENT
                             VALID AND ELIGIBLE CLAIMS
1924   10004438   PATRICIA RISNER                                                2
1925   10004467   MICHAEL NGUYEN-QUAN                                            2
1926   10004473   SUSAN FAHNESTOCK                                               2
1927   10004486   FATIMA CARTER                                                  2
1928   10004501   PHILLIP GODBOLD                                                2
1929   10004506   RICHARD BOWERS                                                 2
1930   10004514   JEREMY MAISH                                                   2
1931   10004524   PATRICIA HOLMAN                                                2
1932   10004529   LENA FREUDENTHAL                                               2
1933   10004530   MARCOS JIMENEZ                                                 2
1934   10004544   MARY MASON                                                     2
1935   10004545   MARZIO GOBBO                                                   2
1936   10004546   MICHAEL NEWTON                                                 2
1937   10004547   FRANCES NEWTON                                                 2
1938   10004555   HEATHER FOX                                                    2
1939   10004557   MARY HATCHER                                                   2
1940   10004560   KRISTOPHER MEAD                                                2
1941   10004579   LATONYA DENIS                                                  2
1942   10004600   TRACY RANDALL                                                  2
1943   10004604   WILMA TORGERSON                                                2
1944   10004608   WALTER WASHINGTON                                              2
1945   10004611   DEBORAH BOYD                                                   2
1946   10004621   JERMAINE CLAYTON                                               2
1947   10004627   ANTIONE TURNER                                                 2
1948   10004629   WILLIAM X BRANCH II                                            2
1949   10004640   ALAN FREIDINGER                                                2
1950   10004677   ERIKA DAVIS                                                    2
1951   10004681   RICHARD JOHNSON                                                2
1952   10004690   STEPHEN DILLARD                                                2
1953   10004696   DENISE VAN VENROOY                                             2
1954   10004697   FRANK SMYDER                                                   2
1955   10004711   YOLANDA SMITH                                                  2
1956   10004721   MARK A. DAVIS                                                  2
1957   10004722   LASHAWNDA STERLING                                             2
1958   10004726   APRIL PRESSLEY                                                 2
1959   10004727   MARSHA STERLING                                                2
1960   10004728   QUALIM STERLING                                                2
1961   10004747   KELLY BOWER                                                    2
1962   10004750   PAT CARPENTER                                                  2
1963   10004756   JOHN SOTO                                                      2
1964   10004761   JUANITA GREEN                                                  2
1965   10004769   RALPH SPENCER                                                  2
1966   10004775   JOE KIM                                                        2
1967   10004776   DIANE KIM                                                      2
1968   10004789   IVAN BONDAR                                                    2
1969   10004791   IGOR BONDAR                                                    2
1970   10004792   JEREMY CHRISTIANSEN                                            2
1971   10004793   SERGE SOKOLOV                                                  2
1972   10004795   MATTHEW HONABACH                                               2
1973   10004797   YELENA VYAZHEVICH                                              2
1974   10004798   EMILY BONDAR                                                   2
1975   10004799   ISABELLA S BONDAR                                              2
1976   10004806   JEN DOVER                                                      2
1977   10004828   MICHAEL HERNANDEZ                                              2
1978   10004865   ANTHONY CIELOCHA                                               2
1979   10004867   TRACY THORNTON                                                 2
1980   10004881   TIFFANY BRIGGS                                                 2
1981   10004899   BRANDON ADKINS                                                 2
1982   10004916   JACOB ALBRETSEN                                                2
1983   10004929   RHONDA ENGLIN                                                  2
1984   10004930   BRITTANY MASON                                                 2
1985   10004936   MARIA MUSQUIZ                                                  2
1986   10004943   LINDA A FREKER                                                 2
1987   10004945   CINDY MURPHY                                                   2
1988   10004946   SHARON ROBINSON                                                2
1989   10004950   ASH PARIKH                                                     2
1990   10004956   MONIQUE SMITH                                                  2
1991   10004968   MYLES CHARNEY                                                  2
1992   10004973   ANITA STEVENS                                                  2
1993   10004980   ED UMLOR                                                       2
1994   10004997   LAURA LAMSON                                                   2
1995   10004998   CHRIS SCHRECKER                                                2
1996   10005000   COURTNEY HANDEL                                                2
1997   10005004   LUZ RIVERA                                                     2
Case 1:15-mc-00940-DLI-JO Document 174 Filed 10/30/20 Page 34 of 79 PageID #: 2604
                       INDIRECT PARKING HEATERS SETTLEMENT
                             VALID AND ELIGIBLE CLAIMS
1998   10005005   BETSY CROFT                                                    2
1999   10005008   RUSHELLANE STROBEL                                             2
2000   10005009   VALERIE PHILLIPS                                               2
2001   10005013   ALEX WOOD                                                      2
2002   10005016   RAPHAEL BRIGHT                                                 2
2003   10005023   PATTI ROUSSEAU                                                 2
2004   10005029   CHARLES JACKSON                                                2
2005   10005049   ERICA D LOCKLEAR                                               2
2006   10005052   CYNTHIA TAVARES                                                2
2007   10005069   NICHELLE NUNN                                                  2
2008   10005078   JOHNNY KUSKE                                                   2
2009   10005082   MICHAEL ALLEN                                                  2
2010   10005084   JUSTIN ROARK                                                   2
2011   10005085   GABRIEL VATER                                                  2
2012   10005086   MARY STANLEY                                                   2
2013   10005089   PATRICK SMITH SR                                               2
2014   10005100   BRENDEN BARCELLONA                                             2
2015   10005106   THEODORE WATSON                                                2
2016   10005108   BLAYZE GASPARRO                                                2
2017   10005123   EDDIE MCMICHAEL                                                2
2018   10005141   SAGARIO ALVIDREZ                                               2
2019   10005146   ROBERT JOHNSON                                                 2
2020   10005174   BROOKE OLDFIELD                                                2
2021   10005222   TRACEY THOMPSON                                                2
2022   10005232   NATALIE GODINEZ                                                2
2023   10005249   THOMAS E CROWLEY                                               2
2024   10005253   ANASTASIA ROBINSON                                             2
2025   10005272   MOHAMMED SHOMAN                                                2
2026   10005282   CATAUNDRA BESS                                                 2
2027   10005285   CLARENCE ATKINS                                                2
2028   10005289   MIKE JAGGARD                                                   2
2029   10005291   THOMAS ODOM                                                    2
2030   10005302   JESSICA MCKENZIE                                               2
2031   10005326   MICHELLE SHANNON                                               2
2032   10005352   PAT MAGISTRO                                                   2
2033   10005354   LISA SURIAN                                                    2
2034   10005359   SCOTT DAVIS                                                    2
2035   10005381   BENNIE GRIGGS                                                  2
2036   10005387   JASON J CHECKA                                                 2
2037   10005389   ROBERT SPENCE                                                  2
2038   10005398   TAMMIE JENNINGS                                                2
2039   10005413   LARRY ALBRIGHT                                                 2
2040   10005423   JILL MOORE                                                     2
2041   10005424   BROOKS PARKER                                                  2
2042   10005437   PAULA ROSE                                                     2
2043   10005450   KIVA TILFORD                                                   2
2044   10005478   SAER MCCLIMENT                                                 2
2045   10005479   TRAVIS WADE                                                    2
2046   10005500   TRACY COOKS                                                    2
2047   10005501   MARLEE HERNANDEZ                                               2
2048   10005503   PETER OCAMPO                                                   2
2049   10005507   ANDREA FRISBY                                                  2
2050   10005508   FORT HARTLEY                                                   2
2051   10005526   STEVE LEE                                                      2
2052   10005531   AMY THATCHER                                                   2
2053   10005544   SHELLEY GODWIN                                                 2
2054   10005545   GARDELL BRANCH                                                 2
2055   10005550   KENNETH MITCHELL                                               2
2056   10005566   JUSTIN HOFFMAN                                                 2
2057   10005576   SHEENA SOLOMON                                                 2
2058   10005587   BROOKS A VERMILLION                                            2
2059   10005591   RAINIER GARR                                                   2
2060   10005606   FELICIA SANFORD                                                2
2061   10005648   LETITIA MASON                                                  2
2062   10005661   SELENA QUINTANILLA                                             2
2063         14   CASS J ROBERTS                                                 1
2064         31   RANDALL J VOLK                                                 1
2065         18   HAMMER MARK                                                    1
2066        287   CHUCK DAVIDSON                                                 1
2067        245   DENISE TAYLOR                                                  1
2068          1   JACK-SON AUTO SALES INC                                        1
2069          3   XPRESS TRUCKING                                                1
2070         15   JAMES G DIETZ                                                  1
2071         16   RANDY SWAPP                                                    1
Case 1:15-mc-00940-DLI-JO Document 174 Filed 10/30/20 Page 35 of 79 PageID #: 2605
                       INDIRECT PARKING HEATERS SETTLEMENT
                             VALID AND ELIGIBLE CLAIMS
2072         19   ROD DOWDING INC                                                1
2073         23   SHAY FORD                                                      1
2074         32   PHILLIP L PARKER                                               1
2075         33   AMANDA SMITH                                                   1
2076         37   MCCRAY BUSING INC                                              1
2077         42   ROBERT RASMUSSEN                                               1
2078         46   MARK A TURNER                                                  1
2079         52   PETAR BOYNOVSKI                                                1
2080         54   GARY CITRON                                                    1
2081         62   JULIE DIBLE                                                    1
2082         80   WILLIAM R EIBEN                                                1
2083        106   KEN KEATING                                                    1
2084        115   EDWARD DANKO                                                   1
2085        139   JAMES MONTUORO                                                 1
2086        200   WILLIE SCOTT                                                   1
2087        212   JOHN CHOLLAMPEL                                                1
2088        213   MITZI CHAMAKALA                                                1
2089        231   NEWELL BRANDS INC                                              1
2090        240   JEFFREY CHAN                                                   1
2091   10000007   LLOYD APPLEGATE                                                1
2092   10000008   PASSARELLI ASSOCIATES                                          1
2093   10000017   FEKRI ZAIMOV                                                   1
2094   10000020   KC XPRESS, LLC                                                 1
2095   10000021   ANDREW SIWIK                                                   1
2096   10000025   TODD HOGAN                                                     1
2097   10000028   PAULA SCHOLTEN                                                 1
2098   10000032   JOHN PALKO                                                     1
2099   10000035   C J BEAR TRANSPORTATION                                        1
2100   10000039   MOTA EXPRESS INC                                               1
2101   10000041   CHAUNCEY MORRIS                                                1
2102   10000044   TIMOTHY MICHAEL HOFF                                           1
2103   10000046   GARY GRAY                                                      1
2104   10000048   REGINA BLANCHARD                                               1
2105   10000050   REIS TRUCKING, INC.                                            1
2106   10000051   GEES TRUCKING TRANSPORTATION SVC                               1
2107   10000054   PACER SERVICE CENTER, INC.                                     1
2108   10000058   TRACY TERRELL                                                  1
2109   10000060   MICHAEL MONTAGUE                                               1
2110   10000061   DORIN MATEIOVICI                                               1
2111   10000065   LAURA MULLINS KLEIN                                            1
2112   10000067   JOHN DEBOARD                                                   1
2113   10000068   DAN BROWN TRUCKING INC                                         1
2114   10000069   STEVE MONTGOMERY                                               1
2115   10000076   DAN MABRY                                                      1
2116   10000077   EUGENE STEWART                                                 1
2117   10000079   ROLANDAS ZULCA                                                 1
2118   10000080   GERRIT WIEKAMP                                                 1
2119   10000082   MARK GREGORY                                                   1
2120   10000086   ALBERT OWENS                                                   1
2121   10000087   RALPH A. SMITH                                                 1
2122   10000088   JASON A TAPANI                                                 1
2123   10000090   ROBERT D HOLGATE                                               1
2124   10000093   ROBERT W MILLER                                                1
2125   10000094   RICHARD WALSTON                                                1
2126   10000096   JOSEPH TURNER                                                  1
2127   10000097   RICHARD DUHACHEK                                               1
2128   10000098   MARIA C CACERES                                                1
2129   10000100   STEVEN ROGERS                                                  1
2130   10000103   DALE B DANIELS                                                 1
2131   10000104   MELVIN BAIR                                                    1
2132   10000105   TIM WOOD                                                       1
2133   10000108   MAKOWICHUK TRUCKINGLLC                                         1
2134   10000109   BENN KINGSBURY                                                 1
2135   10000111   RICHARD STARK                                                  1
2136   10000113   DANIEL STEPURA                                                 1
2137   10000114   ROD SHEEDY                                                     1
2138   10000118   ROBERT ZAJKO                                                   1
2139   10000119   JEREMY CUEVAS                                                  1
2140   10000125   ROBERT BRINKMAN                                                1
2141   10000127   SONDRA MACKEY                                                  1
2142   10000128   JAMES SURRATT                                                  1
2143   10000130   DAVID TUCK                                                     1
2144   10000131   JUSTIN NEIDVIECKY                                              1
2145   10000132   DAMIR NISLIC                                                   1
Case 1:15-mc-00940-DLI-JO Document 174 Filed 10/30/20 Page 36 of 79 PageID #: 2606
                       INDIRECT PARKING HEATERS SETTLEMENT
                             VALID AND ELIGIBLE CLAIMS
2146   10000136   CHARLES R BRANNEN                                              1
2147   10000139   RON JOHNSON                                                    1
2148   10000145   RONALD GRIFFORE                                                1
2149   10000146   DAVID D. FOSTER                                                1
2150   10000148   HAMMER DOWN EXPRESS INC                                        1
2151   10000150   STEVEN MOATS                                                   1
2152   10000151   ALEX CHEILIK                                                   1
2153   10000154   CRAIG REGO/REGO'S LOWBED EQUIPMENT TRANSPORT                   1
2154   10000156   TIMOTHY J MCBRIDE                                              1
2155   10000157   MEADOWLARK TRUCKING                                            1
2156   10000159   CDL HUNTER / JEREMY MINCKE                                     1
2157   10000163   MARTY HIGGINBOTHAM                                             1
2158   10000164   ALAN HESS                                                      1
2159   10000166   DEREK GUSTIN                                                   1
2160   10000167   VIRGIL REAGAN                                                  1
2161   10000170   BILL MCCROSKEY                                                 1
2162   10000172   ROY TAYLOR                                                     1
2163   10000173   TIM TROTTER                                                    1
2164   10000177   FRAN OSWALD                                                    1
2165   10000178   KENNETH EATON                                                  1
2166   10000179   ANIL D GHARMALKAR                                              1
2167   10000180   EDWARD BOATNER                                                 1
2168   10000182   KHALED ABDELKHALEQ                                             1
2169   10000183   EMIL TOSHEV                                                    1
2170   10000187   VINCENT ROSE                                                   1
2171   10000193   CARL SEA EAGLE                                                 1
2172   10000194   EARNEST E DEVER                                                1
2173   10000195   LARRY BURLESON                                                 1
2174   10000196   DOYLE PREGLER                                                  1
2175   10000198   JEFFREY E RONAN SR                                             1
2176   10000200   RANDY LANGE                                                    1
2177   10000201   WALTER DAVIS                                                   1
2178   10000202   TIM SALMEN TRUCKING                                            1
2179   10000206   MICHAEL LONG                                                   1
2180   10000207   KIP GARDNER                                                    1
2181   10000208   RICHARD KAEGI                                                  1
2182   10000210   JOSEPH W. KOSTER                                               1
2183   10000212   MANUEL SALAZAR                                                 1
2184   10000213   TUDOR COJAN                                                    1
2185   10000214   MICHAEL C MERRICK                                              1
2186   10000216   DAVIS FAMILY TRUCKING LLC                                      1
2187   10000217   GEORGE LEWIS                                                   1
2188   10000220   GOLDEN ARROW TRUCKING                                          1
2189   10000222   ARIEL SALAZAR                                                  1
2190   10000223   DOUBLE TIME TRANSPORTATION, INC.                               1
2191   10000227   CRAIG FASBENDER                                                1
2192   10000235   ZENAIDO CANTU                                                  1
2193   10000236   THOMAS CHRISTOPHER ANTHONY                                     1
2194   10000239   MARK JOHNSON                                                   1
2195   10000261   HUA SHANG                                                      1
2196   10000262   SARGON CHALABI                                                 1
2197   10000264   PAMELA MANY                                                    1
2198   10000267   KELLY JOHNSON                                                  1
2199   10000272   ASHLEY BAUMAN                                                  1
2200   10000280   DAVID JUSTUS                                                   1
2201   10000289   ROBERT WILLIAMS                                                1
2202   10000292   GALE MOORE                                                     1
2203   10000302   NANCY KUBA                                                     1
2204   10000305   JAMES RICKS                                                    1
2205   10000307   DYNOBIT COMPUTERS                                              1
2206   10000315   THERESA SPEIDEN                                                1
2207   10000322   DEREK ALAN VOGELSONG                                           1
2208   10000331   PATRICIA SKAGGS                                                1
2209   10000345   TYLER POWELL                                                   1
2210   10000356   RAYMOND P DAVIS                                                1
2211   10000362   RODERICK CURRIE                                                1
2212   10000377   LELANA VILLA                                                   1
2213   10000400   JAMES PAVLINAC                                                 1
2214   10000402   CHRISTINE BREUN                                                1
2215   10000408   TINA CASH                                                      1
2216   10000419   JASON MCKINNEY                                                 1
2217   10000423   TRACEY LACHANCE                                                1
2218   10000457   MARIE CLEMO                                                    1
2219   10000471   DAVID WILSON                                                   1
Case 1:15-mc-00940-DLI-JO Document 174 Filed 10/30/20 Page 37 of 79 PageID #: 2607
                       INDIRECT PARKING HEATERS SETTLEMENT
                             VALID AND ELIGIBLE CLAIMS
2220   10000487   ANTHONY MULDROW                                                1
2221   10000496   MARIE STRACHAN                                                 1
2222   10000510   ROBERT MONTGOMERY                                              1
2223   10000513   JUNE MARTUCCI                                                  1
2224   10000530   MICHAEL GALATI                                                 1
2225   10000544   A.J. ATNIP                                                     1
2226   10000546   CHRIS MCLEMORE                                                 1
2227   10000547   LEIF GARCAI                                                    1
2228   10000553   MICHAEL WILUSZ                                                 1
2229   10000554   JENNIFER WILUSZ                                                1
2230   10000555   STEPHEN HILLIS                                                 1
2231   10000562   JENNIFER BARRON                                                1
2232   10000563   TAYLOR SULLIVAN                                                1
2233   10000578   DOUGLAS CHU                                                    1
2234   10000584   GRETCHEN GOVAN                                                 1
2235   10000586   DOROTHY HAMILTON                                               1
2236   10000591   RON SCHAEFER                                                   1
2237   10000596   ARJUN VARMA                                                    1
2238   10000598   NICK RUSSETT                                                   1
2239   10000617   PAUL LARSON                                                    1
2240   10000683   TOM MORTILLARO                                                 1
2241   10000695   ERIC COLE                                                      1
2242   10000702   JUAN FERNANDEZ                                                 1
2243   10000709   BRANDON MCKINLEY                                               1
2244   10000710   ELISA DOMINGA                                                  1
2245   10000713   GARY STANGO JR                                                 1
2246   10000716   JOSE CALDERON                                                  1
2247   10000729   LINDA TISDAL                                                   1
2248   10000733   STANLEY HUMMEL                                                 1
2249   10000744   JAMIE BUDESKY                                                  1
2250   10000746   JOHN LARSON                                                    1
2251   10000753   JASON MILLER                                                   1
2252   10000759   LISA MERCURIO                                                  1
2253   10000775   LUKE STOOPS                                                    1
2254   10000776   ELLIE ALVAREZ                                                  1
2255   10000792   CYNTHIA N BROWN                                                1
2256   10000793   LANNA ASHLEY                                                   1
2257   10000794   JAMES BLACKBURN                                                1
2258   10000822   ERIC UMEDA                                                     1
2259   10000823   ANGELA BALDONADO                                               1
2260   10000866   YVONNE GALINDO                                                 1
2261   10000875   NATASHA THOMAS                                                 1
2262   10000882   DAVID JOHNS                                                    1
2263   10000910   DAVE DROGIN                                                    1
2264   10000913   METE HIKMET KARABAS                                            1
2265   10000955   MICHAEL DICOLA                                                 1
2266   10000960   MICHAEL RIZZA                                                  1
2267   10000966   ROBIN SAGHEZI                                                  1
2268   10000984   MILENA SIMPSON                                                 1
2269   10000985   MARIANA CAMPOS                                                 1
2270   10000988   GERENA WALKER                                                  1
2271   10001026   TRYPHOSE LALANNE                                               1
2272   10001034   STEPHEN PECKHAM                                                1
2273   10001040   CHELSEA HOLLEMBEAK                                             1
2274   10001050   EDWARD SMITH                                                   1
2275   10001052   ERIQ EDWARDS                                                   1
2276   10001056   SEAN ELMERS                                                    1
2277   10001058   DEJESUS VALLES                                                 1
2278   10001059   BERTA CALVO                                                    1
2279   10001068   JENNIFER MILTON                                                1
2280   10001069   LLOYD AKERS JR.                                                1
2281   10001080   FRED BAZARI                                                    1
2282   10001082   JAMES MULHOLLAND                                               1
2283   10001083   JUDAH J WAGNER                                                 1
2284   10001087   CHRISTOPHER MEDINA                                             1
2285   10001113   SHAWN HARRIS                                                   1
2286   10001116   JAMES MITCHELL                                                 1
2287   10001120   NILSA DEHGHANY                                                 1
2288   10001121   KERRI LYNN PARKER                                              1
2289   10001129   CASCADE EXPRESS INC                                            1
2290   10001130   JACQUELINE FERONE                                              1
2291   10001131   JAMES ABNEY                                                    1
2292   10001132   JOHN ELMA                                                      1
2293   10001133   DANIEL ELM                                                     1
Case 1:15-mc-00940-DLI-JO Document 174 Filed 10/30/20 Page 38 of 79 PageID #: 2608
                       INDIRECT PARKING HEATERS SETTLEMENT
                             VALID AND ELIGIBLE CLAIMS
2294   10001139   JOHN PEROTTI                                                   1
2295   10001157   CHRIS MORRIS                                                   1
2296   10001159   HENRY AGUILERA                                                 1
2297   10001160   KAREN MIRALLES                                                 1
2298   10001182   NATHANAEL SCHEER                                               1
2299   10001184   JACKIE MILLER                                                  1
2300   10001185   ADAM HRUSKA                                                    1
2301   10001206   JENNIFER ISAACSON                                              1
2302   10001207   JAMES TOLBERT                                                  1
2303   10001212   VALERIE GATES                                                  1
2304   10001219   YANGO FERNANDEZ                                                1
2305   10001224   SERGIO COREA                                                   1
2306   10001225   GLENDA BRENES                                                  1
2307   10001231   KEVIN GILES                                                    1
2308   10001233   RAYMOND ZHEN                                                   1
2309   10001251   DARRYL ELMQUIST                                                1
2310   10001252   PATRICIA SMITH                                                 1
2311   10001253   ALEX VIVAS                                                     1
2312   10001256   SERGIO SANCHEZ                                                 1
2313   10001257   RIGOBERTO CHAVEZ                                               1
2314   10001258   FRES PEREZ                                                     1
2315   10001271   DAN SULLIVAN                                                   1
2316   10001280   CHERYL ANDREPONT                                               1
2317   10001284   ELMO RIVERA                                                    1
2318   10001286   MEL DEUERLING                                                  1
2319   10001287   RAFAEL TEJADA                                                  1
2320   10001288   WILLARD H FORD                                                 1
2321   10001297   HY VU                                                          1
2322   10001304   DARRELL GAST                                                   1
2323   10001335   ANTHONY DICKENS                                                1
2324   10001338   PATRICK ZHAN                                                   1
2325   10001341   CORD TURNER                                                    1
2326   10001350   PHOUVIENG CHARD                                                1
2327   10001351   NOAH MARTENSSON                                                1
2328   10001355   MITCH C FREDERICK                                              1
2329   10001367   JOSE HERNANDEZ                                                 1
2330   10001368   NANCY BURGOS                                                   1
2331   10001369   THERESA RINKO                                                  1
2332   10001370   FRANK RINKO                                                    1
2333   10001372   CHRIS WILSON                                                   1
2334   10001391   MARK ELLIS                                                     1
2335   10001398   JEFFREY MILLER                                                 1
2336   10001406   KORNELIA DEACON                                                1
2337   10001407   DOUGLAS DEACON                                                 1
2338   10001421   ASHLEY BUTLER                                                  1
2339   10001429   SUE MAZDEYASNAN                                                1
2340   10001431   LAUDAN MAZDEYASNAN                                             1
2341   10001434   ROMAN CHEPULSKYY                                               1
2342   10001435   YULIYA OLIYNYK                                                 1
2343   10001451   FAISAL ABOUL-ENEIN                                             1
2344   10001452   MICHAEL W DOCKERY-FOBAR                                        1
2345   10001454   KATHLEEN DESHANNON                                             1
2346   10001456   AMY HWANG                                                      1
2347   10001459   ELMER STEVENS                                                  1
2348   10001462   IAN FISHER                                                     1
2349   10001463   CRESLAN TROY WILLIAMS                                          1
2350   10001486   JEAN GABRIEL STARIKA-JOLIVET                                   1
2351   10001489   KIIANAH JOHNSON                                                1
2352   10001490   JULIAN GAMBLE                                                  1
2353   10001499   CHRISTOPHER RIENER                                             1
2354   10001500   BRENDA SHALEY                                                  1
2355   10001502   ZACHARY RICHARD                                                1
2356   10001504   MICHAEL A GALANTE                                              1
2357   10001507   JOHN ELMHORST                                                  1
2358   10001514   JENNIFER GIBBS                                                 1
2359   10001515   PAMELA S HECKER                                                1
2360   10001525   CAROL J SHEETZ                                                 1
2361   10001530   DARLENE HODGES                                                 1
2362   10001538   DEEPAK DASWANI                                                 1
2363   10001539   JACKSON AYRTON                                                 1
2364   10001541   EARL SPACI                                                     1
2365   10001568   OLLIE ELMLINGER                                                1
2366   10001569   JAY DENCH                                                      1
2367   10001578   RAZMIR AVIC                                                    1
Case 1:15-mc-00940-DLI-JO Document 174 Filed 10/30/20 Page 39 of 79 PageID #: 2609
                       INDIRECT PARKING HEATERS SETTLEMENT
                             VALID AND ELIGIBLE CLAIMS
2368   10001590   MARK MAGILL                                                    1
2369   10001593   ANTHONY MAGILL                                                 1
2370   10001598   MAX VOGEL                                                      1
2371   10001611   WILHELM HENDRICKSON                                            1
2372   10001616   JEROME WHITE                                                   1
2373   10001617   DAVIS BATISTA                                                  1
2374   10001620   EDWARD SOLAZAR                                                 1
2375   10001621   MARVIN JIMENEZ                                                 1
2376   10001622   ALFREDO URIATE                                                 1
2377   10001623   JULIE A. MING                                                  1
2378   10001627   LIONETTE M SMITH                                               1
2379   10001629   SHALINI GUJAVARTY                                              1
2380   10001634   KENNETH ARTHUR                                                 1
2381   10001635   QUYEN ARTHUR                                                   1
2382   10001637   ADAM STINNETT                                                  1
2383   10001656   DANIELLE CARRASCO                                              1
2384   10001659   SHERRON ELLINGTON                                              1
2385   10001665   KIM BEAN                                                       1
2386   10001667   JEREMY ELMGREN                                                 1
2387   10001669   ROD CALDERON                                                   1
2388   10001671   MAL DUSZAK                                                     1
2389   10001672   GLENDA AGUILAR                                                 1
2390   10001674   SANCHEZ COREA                                                  1
2391   10001678   JOHN CAMPBELL                                                  1
2392   10001691   GARY ELMY                                                      1
2393   10001698   GERARDO JIMENEZ                                                1
2394   10001700   BRANDON MAY                                                    1
2395   10001711   ELMORE WELLS                                                   1
2396   10001717   MICHAEL CLARKSON, ABC                                          1
2397   10001718   CHAR'NIQUE ROBINSON                                            1
2398   10001723   DEVAUGHN THOMAS                                                1
2399   10001726   DANA WHITE                                                     1
2400   10001728   JOSH ROHRER                                                    1
2401   10001734   JESUS MANZANAREZ                                               1
2402   10001735   SAMMY ELMAN                                                    1
2403   10001741   JACK CRAWFORD                                                  1
2404   10001742   MARLENE LARA                                                   1
2405   10001743   JOHN KOWALSKI                                                  1
2406   10001744   YOLANDA BECERRA                                                1
2407   10001748   JAMES KONOPINSKI                                               1
2408   10001749   BRAD ELMO                                                      1
2409   10001765   DOREEN GROGAN                                                  1
2410   10001772   JEFFREY PITMAN                                                 1
2411   10001776   JANESSA FULGHUM                                                1
2412   10001785   ADAM GREEN                                                     1
2413   10001792   MICHAEL APICELLO                                               1
2414   10001814   JEFF RICHARDSON                                                1
2415   10001817   DIANA LAROSA                                                   1
2416   10001827   VLADIMIR D SIMORA                                              1
2417   10001831   SIMON ELMS                                                     1
2418   10001835   ANGELA COREEA                                                  1
2419   10001836   M GERARDO MARIN                                                1
2420   10001837   SERGIO ANGEL                                                   1
2421   10001840   LEVAN KINNIBREW                                                1
2422   10001841   GANDY TRANS LLC                                                1
2423   10001842   RONALD ELMI                                                    1
2424   10001846   MILDRED DAVIS                                                  1
2425   10001847   ERNEST HATFIELD                                                1
2426   10001855   ANGELO CORREA                                                  1
2427   10001858   PAUL VADENAIS                                                  1
2428   10001859   TIM MENZIE                                                     1
2429   10001861   SHAWN DENNIS                                                   1
2430   10001879   GEORGE ELMORE                                                  1
2431   10001890   DWIGHT J RILEY                                                 1
2432   10001891   COURTNEY CONLAN                                                1
2433   10001894   ANTHONY W BRANDES                                              1
2434   10001895   VANNESA VEITIA                                                 1
2435   10001896   GREGORY ALLEN                                                  1
2436   10001902   AMIT JAIN                                                      1
2437   10001906   MARY BODISHBAUGH                                               1
2438   10001907   ANDREW MARTINEZ JR                                             1
2439   10001911   MANUEL VALLES                                                  1
2440   10001919   JASON RAPPAPORT                                                1
2441   10001935   TROY BUDZIS                                                    1
Case 1:15-mc-00940-DLI-JO Document 174 Filed 10/30/20 Page 40 of 79 PageID #: 2610
                       INDIRECT PARKING HEATERS SETTLEMENT
                             VALID AND ELIGIBLE CLAIMS
2442   10001942   CAROL HARDING                                                  1
2443   10001949   TIMOTHY MOTEL                                                  1
2444   10001953   REYNOLD GAYAHPERSAD                                            1
2445   10001981   TIMOTHY R HUDSON                                               1
2446   10001986   JOHN A MACLEOD                                                 1
2447   10001997   JULIE ANN KEENE                                                1
2448   10002005   MISTY BRYANT                                                   1
2449   10002006   MISTY WILSON                                                   1
2450   10002013   SERGEY BINDAS                                                  1
2451   10002062   CANDICE GORDON                                                 1
2452   10002063   FELICIA A SMITH                                                1
2453   10002066   BETTY ODOM                                                     1
2454   10002071   WILLIAM K LANGER                                               1
2455   10002075   BRIAN QUALLE                                                   1
2456   10002082   SHAWNKIA PATTERSON                                             1
2457   10002084   LINDA GINSBERG                                                 1
2458   10002086   MIKE KLUESNER                                                  1
2459   10002095   DIANA BERIASHVILI                                              1
2460   10002098   CARLOS GARCES NUNEZ                                            1
2461   10002113   GARY HAMON                                                     1
2462   10002121   MARY SIEVERIN                                                  1
2463   10002123   JIM PAVESIC                                                    1
2464   10002129   DONALD PATTEN                                                  1
2465   10002137   BRYANT BENNICK                                                 1
2466   10002139   JIA HE                                                         1
2467   10002142   TYRONE BRAZELL                                                 1
2468   10002143   FRANCISCO RODRIGUEZ                                            1
2469   10002148   TIMOTHY J HILINSKI                                             1
2470   10002155   JASON NICKOLAY                                                 1
2471   10002162   RON GLINSMANN                                                  1
2472   10002170   CLINT DURNAY                                                   1
2473   10002180   MARY JO GREENE                                                 1
2474   10002223   FRANCES HOLLFELDER                                             1
2475   10002225   DAYYRRONN BAKER                                                1
2476   10002228   JOE CARTER                                                     1
2477   10002237   KELSEY DOW                                                     1
2478   10002252   NICOLE BROWN                                                   1
2479   10002255   HOWARD GARNER                                                  1
2480   10002265   JANET TROTTER                                                  1
2481   10002274   ANNMARIE COSTELLO                                              1
2482   10002309   NICOLE T EPPS                                                  1
2483   10002310   SAM M SHAMES                                                   1
2484   10002314   SARETA JORGENSEN                                               1
2485   10002335   JOSHUA CALKINS                                                 1
2486   10002349   ANDREW KOSMO                                                   1
2487   10002350   DEZ ARAY WATKINS                                               1
2488   10002369   JOHN ROBERT KONOPINSKI                                         1
2489   10002372   MARISSA KACDOUGALL                                             1
2490   10002374   HEATHER SIMPSON                                                1
2491   10002379   DAVID SMOLINSKI                                                1
2492   10002411   RANDY MORSE                                                    1
2493   10002414   MARIE MARSH                                                    1
2494   10002424   RANDY HOFFMAN                                                  1
2495   10002425   KATIE CHENDO                                                   1
2496   10002426   PATRICIA PETERMAN                                              1
2497   10002444   MARK J ULLOA                                                   1
2498   10002462   MELISSA MANICA                                                 1
2499   10002467   KENNETH BAKER                                                  1
2500   10002472   CHRISTIAN CROWDER                                              1
2501   10002474   TABIA O BROWN                                                  1
2502   10002475   CIERRA CARTER                                                  1
2503   10002478   BILL FOX                                                       1
2504   10002494   STACIE DODGE                                                   1
2505   10002506   PAUL S MCCOURT                                                 1
2506   10002517   ARCHIE BOWLAND                                                 1
2507   10002522   TERRY L HARMYCH                                                1
2508   10002524   GLORIA T CZIGLE                                                1
2509   10002526   ZACHARY HAYWARD                                                1
2510   10002545   ROBERT LYLES                                                   1
2511   10002548   MARY BIBRO                                                     1
2512   10002555   RYAN GROSS                                                     1
2513   10002570   NOAH JONES                                                     1
2514   10002571   HOPE MARCOTTE                                                  1
2515   10002576   ROBERT O STRICKLAND                                            1
Case 1:15-mc-00940-DLI-JO Document 174 Filed 10/30/20 Page 41 of 79 PageID #: 2611
                       INDIRECT PARKING HEATERS SETTLEMENT
                             VALID AND ELIGIBLE CLAIMS
2516   10002588   KRYSTLE ANG                                                    1
2517   10002590   BENNETT FROZEN FREIGHT INC.                                    1
2518   10002599   SHAWN MARTIN                                                   1
2519   10002627   KENNETH MCGLOTHEN                                              1
2520   10002628   JOAN IRVING                                                    1
2521   10002683   MONICA WILLIAMS                                                1
2522   10002689   MICHELLE M SMITH                                               1
2523   10002706   TONI HUNTER                                                    1
2524   10002707   WILLIAM W SPINOLA                                              1
2525   10002708   DENISE GAMBINO                                                 1
2526   10002724   DONNA SIVLEY                                                   1
2527   10002752   KELSEY MARTIN                                                  1
2528   10002754   GAVIN RIDER                                                    1
2529   10002761   RYAN BUSCHBOM                                                  1
2530   10002762   LAURIE BRACY                                                   1
2531   10002763   LAURA CRANDALL                                                 1
2532   10002764   LIZZIE HAWES                                                   1
2533   10002775   ANYA LITWAK                                                    1
2534   10002783   MATTHEW M ROMAN                                                1
2535   10002792   SUSIE KANG                                                     1
2536   10002794   EVELYN NEMETH                                                  1
2537   10002811   TZU YIN TAI                                                    1
2538   10002817   PENNY GATES                                                    1
2539   10002821   DANIEL L GOWAN                                                 1
2540   10002822   E MCKAVANAGH                                                   1
2541   10002834   NIK HECKMAN                                                    1
2542   10002838   KENNETH QUINN                                                  1
2543   10002842   ALICIA HOLT                                                    1
2544   10002843   WILLIAM NOVOTNY                                                1
2545   10002844   KENNY QUINN                                                    1
2546   10002845   LIN INNES                                                      1
2547   10002865   JOETTA TENNISON                                                1
2548   10002867   LUKE CAYSON                                                    1
2549   10002877   WALTER MACINDOE                                                1
2550   10002880   HENRY NWABUZOR                                                 1
2551   10002881   RICHARD MELDRUM                                                1
2552   10002885   MICHELLE MILLER                                                1
2553   10002886   VALENTINA KEYZMAN                                              1
2554   10002890   DALLAS SKINNER                                                 1
2555   10002891   JOSETTE SANTOS                                                 1
2556   10002917   PATRICIA TANG                                                  1
2557   10002919   TOBY CENDEJAS                                                  1
2558   10002921   JOHN PATTERSON CURRY                                           1
2559   10002922   DAVID CLARK                                                    1
2560   10002925   MATTHEW OLSON                                                  1
2561   10002932   SAMANTHA WHITE                                                 1
2562   10002947   NANCY SUE RAMM                                                 1
2563   10002952   MICHAEL CARTER                                                 1
2564   10002953   ROBIN M PATTERSON                                              1
2565   10002954   DONNA CLARK                                                    1
2566   10002966   QUINTIN REESE                                                  1
2567   10002990   TERRY CARTER                                                   1
2568   10003000   DAVID SEIDMAN                                                  1
2569   10003001   BRIAN R PETERS                                                 1
2570   10003004   SHAWN FISHWICK                                                 1
2571   10003008   DENNIS CABRAL                                                  1
2572   10003025   PATRICK LEUNG                                                  1
2573   10003027   MARY Y LEUNG                                                   1
2574   10003028   EVAN J LEUNG                                                   1
2575   10003037   ABRAHAM PATELSKY                                               1
2576   10003045   DARIEN MONEY                                                   1
2577   10003046   ELLEN MOONEY                                                   1
2578   10003054   ARWEN MUSQUIZ                                                  1
2579   10003059   DANIEL BROMBERG                                                1
2580   10003062   JEFFREY JOHNSON                                                1
2581   10003063   TAMMIE LYNN JOHANNES                                           1
2582   10003064   STEPHEN FREDERICK KENT                                         1
2583   10003065   KIM E DEHAVEN                                                  1
2584   10003066   SCOTT REINKE                                                   1
2585   10003080   JARRED SKAINS                                                  1
2586   10003089   EDWARD JONES                                                   1
2587   10003090   JACQUELINE JONES                                               1
2588   10003096   ADAM GOLDFARB                                                  1
2589   10003130   ROB SOTO                                                       1
Case 1:15-mc-00940-DLI-JO Document 174 Filed 10/30/20 Page 42 of 79 PageID #: 2612
                       INDIRECT PARKING HEATERS SETTLEMENT
                             VALID AND ELIGIBLE CLAIMS
2590   10003136   PATRICK HORACZEK                                               1
2591   10003139   CURTIS WILLIAMS                                                1
2592   10003144   RUSSELL DUNNE                                                  1
2593   10003160   CHAKISHA BAKER                                                 1
2594   10003163   WILLIAM CASEY                                                  1
2595   10003173   DUANE A TADDEI                                                 1
2596   10003184   DOSPED INC                                                     1
2597   10003186   BRITTNEY SOULE                                                 1
2598   10003187   RAYMOND JEROME PRIOLEAU SR                                     1
2599   10003191   PETER CAPAN                                                    1
2600   10003205   RYAN NICHOLS                                                   1
2601   10003209   DAVID KURAU                                                    1
2602   10003220   BARRY LEVINE                                                   1
2603   10003223   DAMIAN CAGNOLATTI                                              1
2604   10003226   PAULA PICANSO                                                  1
2605   10003227   RASHAWN LEWIS                                                  1
2606   10003228   KAYLA A NEWMAN                                                 1
2607   10003231   SETH MORGAN                                                    1
2608   10003232   ERICK JAUREGUI                                                 1
2609   10003245   JUSTIN METROS                                                  1
2610   10003259   CHARYL WILLIAMS                                                1
2611   10003262   ELAINE LOARCA                                                  1
2612   10003263   CHAD BATES                                                     1
2613   10003270   TAMSEN NIELSON                                                 1
2614   10003271   RITA HERNANDEZ                                                 1
2615   10003292   THOMAS HOFF                                                    1
2616   10003294   FRANK SMITH                                                    1
2617   10003296   NICHOLAS JENNER                                                1
2618   10003301   AARON GIBSON                                                   1
2619   10003302   ANTHONY                                                        1
2620   10003317   JEANNE M ALLEN                                                 1
2621   10003321   KEITH MAIDEN                                                   1
2622   10003322   RONALD GRENON                                                  1
2623   10003323   KACEY BROWN                                                    1
2624   10003327   CHRISTINA SERRANO                                              1
2625   10003328   DARIUS KNOWLTON                                                1
2626   10003329   MIKE KLEEAN                                                    1
2627   10003349   BONNAYE MIMS                                                   1
2628   10003356   RITA HIDAHL                                                    1
2629   10003362   ELLYN HARDIMAN                                                 1
2630   10003364   HANH LUONG                                                     1
2631   10003371   JOHN KOWALCZYK                                                 1
2632   10003375   KISHA JOE 337 358 0018                                         1
2633   10003390   LANY HUYNH                                                     1
2634   10003398   MARTIN MARTINEZ                                                1
2635   10003402   LEISL SNYDER                                                   1
2636   10003403   NAKAYLN WHITE                                                  1
2637   10003410   JOHN MILLS                                                     1
2638   10003413   LEITIA POPA                                                    1
2639   10003415   ANDREW HELENSCHMIDT                                            1
2640   10003416   JOSEPH THOMAS                                                  1
2641   10003422   MIKE JOSEPH                                                    1
2642   10003423   STEVE MATTHEWS                                                 1
2643   10003424   MEGHAN MARIE                                                   1
2644   10003427   DESTINY RESTOFF                                                1
2645   10003433   ANDREA BRADFORD                                                1
2646   10003434   JULANKA JONES                                                  1
2647   10003436   AUDREY J AGUIRRE                                               1
2648   10003437   TAKIA TODD                                                     1
2649   10003445   REGINALD N GRANT                                               1
2650   10003447   CHRISTIE L GRANT                                               1
2651   10003457   NICOLE PROWELL                                                 1
2652   10003460   JAKE LEE                                                       1
2653   10003466   DUSTIN B ALLEN                                                 1
2654   10003467   RONALD STOKES                                                  1
2655   10003469   JASON ANDERSON                                                 1
2656   10003470   CORNEL IVAN                                                    1
2657   10003472   SVETLANA CALDERON                                              1
2658   10003479   KRISTOPHER VISE                                                1
2659   10003480   NICOLE MARANG                                                  1
2660   10003482   VIRGINIA MCDONALD                                              1
2661   10003503   RYAN H MONROE                                                  1
2662   10003511   LATOYA JACKSON                                                 1
2663   10003519   JOSHUA BARLOG                                                  1
Case 1:15-mc-00940-DLI-JO Document 174 Filed 10/30/20 Page 43 of 79 PageID #: 2613
                       INDIRECT PARKING HEATERS SETTLEMENT
                             VALID AND ELIGIBLE CLAIMS
2664   10003520   WILLIAM FORTNER                                                1
2665   10003537   LAUREN PAPASPIROS                                              1
2666   10003539   ASHLEY LAUREN PHILLIPS                                         1
2667   10003541   EVAN WOOD                                                      1
2668   10003542   FELICIA GIFFORD                                                1
2669   10003544   MARC GRAF                                                      1
2670   10003561   SHANNON MCDERMOTT                                              1
2671   10003563   MECHELLE PUCKETT                                               1
2672   10003571   ADDYSON STOUT                                                  1
2673   10003578   OAK POINT PARTNERS LLC S/I/I THE FALCON EXPRESS, I             1
2674   10003583   MICHELLA HARLESS                                               1
2675   10003584   DEMETRIUS LJ JONES                                             1
2676   10003586   BARRY LEVINE                                                   1
2677   10003596   DAWN M BAN                                                     1
2678   10003608   XUEBING ZHANG                                                  1
2679   10003624   REUBEN DONAJKOWSKI                                             1
2680   10003634   STEPHON TRIPLIN                                                1
2681   10003643   LAURA CHALMERS                                                 1
2682   10003673   MELISSA ALVARADO                                               1
2683   10003678   MATT KENNEDY                                                   1
2684   10003687   BARBARA SCOTT                                                  1
2685   10003688   CARISSA NAUMAN                                                 1
2686   10003697   KENDEL EDMUNDS                                                 1
2687   10003712   ADAM KONSISTORUM                                               1
2688   10003716   JONATHAN BRENT AYERS                                           1
2689   10003729   KRISTEN HOWER                                                  1
2690   10003732   ELSA CRISOSTOMO                                                1
2691   10003733   EARNESTINE G CLARY                                             1
2692   10003739   WENDY BRENDER                                                  1
2693   10003746   HEATHER N SCOTT                                                1
2694   10003747   ROBERTO CRISOSTOMO                                             1
2695   10003777   MICHELLE THOMAS                                                1
2696   10003778   ANDREW CHENG                                                   1
2697   10003779   BRIAN CHENG                                                    1
2698   10003782   YOSHIKO LAWRENCE                                               1
2699   10003784   RENEE S FERGUSON                                               1
2700   10003787   KYLE REINKE                                                    1
2701   10003791   J P HERRICK                                                    1
2702   10003794   ASA MIZOI                                                      1
2703   10003796   EVELYN FOONG                                                   1
2704   10003798   ERIN JONES                                                     1
2705   10003799   TONY TRAN                                                      1
2706   10003802   KATHERINE CHEN                                                 1
2707   10003803   BROOKE BRADLEY                                                 1
2708   10003807   PETER DO                                                       1
2709   10003811   DONNA SHELTON                                                  1
2710   10003813   AMANDA M DELORETO                                              1
2711   10003824   TERRY GIBBONS                                                  1
2712   10003825   JOHN MEDLEY                                                    1
2713   10003826   RACHELE LANIER                                                 1
2714   10003827   BRIAN ALBANY                                                   1
2715   10003831   DAVID HOWARD                                                   1
2716   10003841   TRACIE M PIGEON                                                1
2717   10003842   JAY HAGERMAN                                                   1
2718   10003844   PAMELA MEDLEY                                                  1
2719   10003850   ALLEN LEWIS                                                    1
2720   10003855   HELENE KLEIN                                                   1
2721   10003864   STEVE NUNEZ                                                    1
2722   10003865   CARLO HIBBARD                                                  1
2723   10003873   XIAPIN LOU                                                     1
2724   10003884   JENNIFER STEWART                                               1
2725   10003902   WILLIE DEAN MASON                                              1
2726   10003907   ROBERT NEWMAN                                                  1
2727   10003908   TYRAH WATSON                                                   1
2728   10003932   VERONICA PEREZ                                                 1
2729   10003942   GLENN YOUNG                                                    1
2730   10003947   JACQUELINE WILLIAMS-KELLY                                      1
2731   10003949   BRANDON JESTUS                                                 1
2732   10003965   JASMINE CRIPPS                                                 1
2733   10003967   RICHARD GIBBONS                                                1
2734   10003969   NATALIE JIMENEZ                                                1
2735   10003985   KIMBERLY RICHARDSON                                            1
2736   10004084   OLIVEROS AGLIPAY                                               1
2737   10004085   ARTURO AGLIPAY                                                 1
Case 1:15-mc-00940-DLI-JO Document 174 Filed 10/30/20 Page 44 of 79 PageID #: 2614
                       INDIRECT PARKING HEATERS SETTLEMENT
                             VALID AND ELIGIBLE CLAIMS
2738   10004086   ARTURO OLIVEROS                                                1
2739   10004133   MORGAN BRANDT                                                  1
2740   10004362   STEVEN HECHLER                                                 1
2741   10004372   VANESSA LOVE                                                   1
2742   10004457   NATALYA CHERNOVA                                               1
2743   10004475   JOHN EHRBAR                                                    1
2744   10004487   LINDA STRASBERG                                                1
2745   10004488   CHRISTINE TAUBE                                                1
2746   10004489   ENNIS TRUCKING INC                                             1
2747   10004502   MICHEL PAQUIN                                                  1
2748   10004503   ANDREA GODBOLD                                                 1
2749   10004516   YUWE CHAO                                                      1
2750   10004519   DUANE THOMAS                                                   1
2751   10004528   EDWARD SIMKO                                                   1
2752   10004531   GARY DAVIS                                                     1
2753   10004537   JEREMY WARE                                                    1
2754   10004550   RICKY FULLER                                                   1
2755   10004552   ANDRIAN EDWARDS                                                1
2756   10004561   ASHLEY ESSENCY                                                 1
2757   10004574   NIKIA L COLEMAN                                                1
2758   10004576   HARVEY DAVIS                                                   1
2759   10004590   CARA H HALL                                                    1
2760   10004603   MIKE MEYER                                                     1
2761   10004624   CHARLIE JOHNSTON                                               1
2762   10004630   ANGIE BOUDREAUX                                                1
2763   10004633   JOELLE THOMAS                                                  1
2764   10004637   DELAILA I ALFARO                                               1
2765   10004643   XIAOYUAN LI                                                    1
2766   10004660   RAYMOND ALVANDI                                                1
2767   10004687   RICHARD GNEWIKOW                                               1
2768   10004717   CANDACE DAVIS                                                  1
2769   10004732   CIERA COOPER                                                   1
2770   10004748   MELISSA DANIELLE CULLEN                                        1
2771   10004755   LATISHE BOYD                                                   1
2772   10004774   NAJEAN LUCKY                                                   1
2773   10004800   VITALIY VIKTOROVICH                                            1
2774   10004801   ALEX PETRUCHOK                                                 1
2775   10004802   VASILIY BONDAR                                                 1
2776   10004803   ALEX TROFIMCHIK                                                1
2777   10004804   VLADIMIR BAKAUTOV                                              1
2778   10004805   NINA BAS                                                       1
2779   10004877   AMANDA HOLT                                                    1
2780   10004937   TOM GUENTHER                                                   1
2781   10004939   KATLYN GUNTHER                                                 1
2782   10004941   NINO MARINO                                                    1
2783   10004944   RUSSELL M. LUDIN                                               1
2784   10004962   ROCHELLE TAYLOR                                                1
2785   10004969   MARILYN LOBIN                                                  1
2786   10004978   SAVERIO CASTORO                                                1
2787   10004982   ERIC SLOCUM                                                    1
2788   10004988   DALE CLINTON                                                   1
2789   10004990   KAREN HALL                                                     1
2790   10005010   BOB GOUDIN                                                     1
2791   10005015   MARILYN RAITEN                                                 1
2792   10005018   MATHEW GEORGIA                                                 1
2793   10005066   LAMIA HAMROUNI                                                 1
2794   10005071   JEF CHAN                                                       1
2795   10005094   COLE ESSENCY                                                   1
2796   10005095   XIOA LIU                                                       1
2797   10005102   BRIAN P BUJNICKI                                               1
2798   10005103   YWEN CHO                                                       1
2799   10005120   RUSS LUBIN                                                     1
2800   10005122   DANIEL BONDAR                                                  1
2801   10005124   OKSANA BONDAR                                                  1
2802   10005151   LIU WEICHENG                                                   1
2803   10005161   SHUFANG SHIAO                                                  1
2804   10005180   KIRSTEN WAGNER                                                 1
2805   10005182   SHIRLEEN BUCHHAMMER                                            1
2806   10005208   HEIDI RIZKALLAH                                                1
2807   10005214   MATTHEW COPOT                                                  1
2808   10005217   VALERIE ALMOND                                                 1
2809   10005229   MARILYN LUBIN                                                  1
2810   10005257   GARRETT HALL                                                   1
2811   10005274   THOMAS MILEHAM                                                 1
Case 1:15-mc-00940-DLI-JO Document 174 Filed 10/30/20 Page 45 of 79 PageID #: 2615
                       INDIRECT PARKING HEATERS SETTLEMENT
                             VALID AND ELIGIBLE CLAIMS
2812   10005278   MICHELLE DELGADO                                               1
2813   10005281   YVETTE ANDERSON                                                1
2814   10005283   TANIA GUARDMINO                                                1
2815   10005284   KEVIN NGUYEN                                                   1
2816   10005287   KAREN WILLIAMSON                                               1
2817   10005294   DYANNA ABBOTT                                                  1
2818   10005312   DAVID WILMORE                                                  1
2819   10005320   MEAGAN BALCH                                                   1
2820   10005370   LUZ RIVERA                                                     1
2821   10005371   VIKTOR BONDAR                                                  1
2822   10005372   ANDREA NARVAEZ                                                 1
2823   10005373   VASILLY OKSENYUK                                               1
2824   10005374   NASTASSIA HEURTELOU                                            1
2825   10005375   SLAVIK BONDAR                                                  1
2826   10005443   CARLA STALUP                                                   1
2827   10005447   SANDEEP PAHUJA                                                 1
2828   10005451   RANDY HEATHERLY                                                1
2829   10005452   JENNIFER LAZOR                                                 1
2830   10005483   MARK ELDERS                                                    1
2831   10005505   DOMINGA VALERIO                                                1
2832   10005543   DONALD HUNTER                                                  1
2833   10005552   HE TIAN                                                        1
2834   10005553   JOHN LIPES                                                     1
2835   10005555   TEIRA SHANTELL HARRIS                                          1
2836   10005556   ROBERT LARSEN                                                  1
2837   10005557   CHRIS ANNE                                                     1
2838   10005561   JEFFREY ROTMAN                                                 1
2839   10005593   SHAWNTAY THOMPSON                                              1
2840   10005595   LINDA PLEASANT                                                 1
2841   10005644   AMY KUSIAK                                                     1
2842   10005662   RICHARD MOJICA                                                 1
Case 1:15-mc-00940-DLI-JO Document 174 Filed 10/30/20 Page 46 of 79 PageID #: 2616




                           EXHIBIT	  2	  
                         INDIRECT
 Case 1:15-mc-00940-DLI-JO        PARKING
                            Document  174 HEATERS  SETTLEMENT
                                            Filed 10/30/20 Page 47 of 79 PageID #: 2617
                                   INELIGIBLE CLAIMS

COUNT    CLAIM NO.      NAME                               PARKING HEATERS CLAIMED          REASON FOR INELIGIBILITY
     1             47   AZLAN ALLAM                                                    10   DUPLICATE CLAIM
     2             74   RICHARD RODRIGUEZ                                               8   DUPLICATE CLAIM
     3             78   ANNA DOMENECH                                                   3   DUPLICATE CLAIM
     4             97   RICHARD RODRIGUEZ                                               6   DUPLICATE CLAIM
     5             98   MARY ELISE RODRIGUEZ                                            3   DUPLICATE CLAIM
     6            114   MARK A TURNER                                                   1   DUPLICATE CLAIM
     7            122   AHMED M AKHOON                                                  7   DUPLICATE CLAIM
     8            180   BRIDGESTONE AMERICAS INC                                        1   DUPLICATE CLAIM
     9            190   HENRI PONTES                                                    4   DUPLICATE CLAIM
    10            191   BRIAN CARLBERG                                                 12   DUPLICATE CLAIM
    11            205   LYNETTE ARMSTRONG                                             400   DUPLICATE CLAIM
    12            215   CAITLYN HORTON                                                 15   DUPLICATE CLAIM
    13            227   JORDAN FRANCO                                                   4   DUPLICATE CLAIM
    14            257   NATHAN ARMSTRONG                                              320   DUPLICATE CLAIM
    15            258   NATHANIEL PINDER                                              200   DUPLICATE CLAIM
    16            267   RONNY ARCHAMBAULT                                               8   DUPLICATE CLAIM
    17            275   BOB BEHANB                                                      9   DUPLICATE CLAIM
    18            277   BB BEHBAHAMI                                                   10   DUPLICATE CLAIM
    19            278   BO BABOK                                                        9   DUPLICATE CLAIM
    20            280   BOBBY BEHBAHAMI                                                 9   DUPLICATE CLAIM
    21            281   BABAK BEHBAHAMI                                                 9   DUPLICATE CLAIM
    22            286   CHUCK DAVIDSON                                                  1   DUPLICATE CLAIM
    23            290   CARLISLE CARRIER CORP                                          79   DUPLICATE CLAIM
    24       10000033   JOHN PALKO                                                      1   DUPLICATE CLAIM
    25       10000122   LEON STEIN                                                      2   DUPLICATE CLAIM
    26       10000162   DCM TRANSPORT, INC.                                            51   DUPLICATE CLAIM
    27       10000224   DOUBLE TIME TRANSPORTATION, INC.                                1   DUPLICATE CLAIM
    28       10000278   GEORGE D BAKER                                                  2   DUPLICATE CLAIM
    29       10000435   CURTIS FEARS                                                   35   DUPLICATE CLAIM
    30       10000445   ANGELO R PEZZINO                                               11   DUPLICATE CLAIM
    31       10000446   ANGELO ROCCO PEZZINO                                            8   DUPLICATE CLAIM
    32       10000543   M SPALDING                                                      1   DUPLICATE CLAIM
    33       10000571   ALLEN PAYNE                                                     3   DUPLICATE CLAIM
    34       10000573   ALLEN PAYNE                                                     3   DUPLICATE CLAIM
    35       10000574   ALLEN PAYNE                                                     3   DUPLICATE CLAIM
    36       10000576   ALLEN PAYNE                                                     3   DUPLICATE CLAIM
    37       10000577   ALLEN PAYNE                                                     3   DUPLICATE CLAIM
    38       10000579   ALLEN PAYNE                                                     3   DUPLICATE CLAIM
    39       10000580   ALLEN PAYNE                                                     3   DUPLICATE CLAIM
    40       10000581   ALLEN PAYNE                                                     3   DUPLICATE CLAIM
    41       10000583   ALLEN PAYNE                                                     3   DUPLICATE CLAIM
    42       10000587   ERROLL ISHMAEL                                                 10   DUPLICATE CLAIM
    43       10000588   ERROLL ISHMAEL                                                 25   DUPLICATE CLAIM
    44       10000664   LE HUYEN TRAN                                                4811   DUPLICATE CLAIM
    45       10000674   ELLIOTT SMITH                                                   7   DUPLICATE CLAIM
    46       10000827   LES COOK                                                        4   DUPLICATE CLAIM
    47       10000828   JOHN COOK                                                       4   DUPLICATE CLAIM
    48       10000879   MARY RODRIGUEZ                                                  3   DUPLICATE CLAIM
    49       10000899   LAKARMEN DICKS                                                 20   DUPLICATE CLAIM
    50       10000929   HOLLY JONES                                                     4   DUPLICATE CLAIM
    51       10000972   LINDA MAYRAND                                                   3   DUPLICATE CLAIM
    52       10000973   WYATT MAYRAND                                                   5   DUPLICATE CLAIM
    53       10000994   FREDRYCK DOVALINA                                               5   DUPLICATE CLAIM
    54       10000995   SANDRA RAMOS                                                    5   DUPLICATE CLAIM
    55       10001035   STEPHANIE STEWART                                              10   DUPLICATE CLAIM
    56       10001111   AMANDA PAYNE                                                    9   DUPLICATE CLAIM
    57       10001112   JUAN PARDO                                                      6   DUPLICATE CLAIM
    58       10001143   STANISLAV VODOPYANOV                                           15   DUPLICATE CLAIM
    59       10001170   MORGAN MCMILLAN                                                 2   DUPLICATE CLAIM
    60       10001176   TORRENCE PERRY                                                  5   DUPLICATE CLAIM
    61       10001177   TORRIN O PERRY                                                  5   DUPLICATE CLAIM
    62       10001178   AZLAN ALLAM                                                    10   DUPLICATE CLAIM
    63       10001201   CEMAL MUJOVIC                                                       DUPLICATE CLAIM
    64       10001237   VERLISA COX                                                    7    DUPLICATE CLAIM
    65       10001241   AMANDA PAYNE                                                   9    DUPLICATE CLAIM
    66       10001246   NANCY EICHMAN                                                  6    DUPLICATE CLAIM
    67       10001268   VINCE CANNO                                                   24    DUPLICATE CLAIM
    68       10001292   PHUONG LE                                                     30    DUPLICATE CLAIM
    69       10001299   CHRIS FITZGERALD BORD                                          3    DUPLICATE CLAIM
    70       10001307   NANCY J BRUSCATO                                               6    DUPLICATE CLAIM
    71       10001308   NANCY J SPERO                                                  5    DUPLICATE CLAIM
    72       10001310   MIRIJANA PERIC                                                 1    DUPLICATE CLAIM
    73       10001312   CAMAL MUJOVIC                                                  1    DUPLICATE CLAIM
    74       10001319   DAN LIVIAM                                                   100    DUPLICATE CLAIM
    75       10001395   CHRISTIAN                                                      2    DUPLICATE CLAIM
    76       10001466   TAMMY ENGLE                                                    5    DUPLICATE CLAIM
    77       10001468   DEBBIE DUERRE                                                  5    DUPLICATE CLAIM
    78       10001493   ROB B REGIUS                                                        DUPLICATE CLAIM
    79       10001560   THOMAS CHIU                                                    5    DUPLICATE CLAIM
    80       10001561   ROXANNE LAW                                                    5    DUPLICATE CLAIM
    81       10001562   AYDIN CHIU                                                     5    DUPLICATE CLAIM
    82       10001563   ADALEY CHIU                                                    5    DUPLICATE CLAIM
    83       10001609   MELISSA WISOTZKE                                              13    DUPLICATE CLAIM
    84       10001633   PAUL A.ROZZO                                                   2    DUPLICATE CLAIM
    85       10001644   NICOLE HERNANDEZ                                               8    DUPLICATE CLAIM
    86       10001677   MAHOGANY SHOULDERS                                             4    DUPLICATE CLAIM
    87       10001682   NANCY J SPERO                                                  6    DUPLICATE CLAIM
    88       10001706   STEVEN BLUME                                                   2    DUPLICATE CLAIM
    89       10001707   TAMMY MURPHY                                                   2    DUPLICATE CLAIM
    90       10001758   BRIAN CARLBERG                                                 7    DUPLICATE CLAIM
    91       10001762   JUDAH J WAGNER                                                 1    DUPLICATE CLAIM
    92       10001771   SERENA MILLER                                                  5    DUPLICATE CLAIM
    93       10001778   JOEL GUTTER                                                    5    DUPLICATE CLAIM
    94       10001780   TAMMY E PRENTISS                                              15    DUPLICATE CLAIM
    95       10001781   JEFFREY PHIPPS                                                 5    DUPLICATE CLAIM
                        INDIRECT
Case 1:15-mc-00940-DLI-JO        PARKING
                           Document  174 HEATERS  SETTLEMENT
                                           Filed 10/30/20 Page 48 of 79 PageID #: 2618
                                  INELIGIBLE CLAIMS

  96   10001801   DEN LIVIAN                          500   DUPLICATE CLAIM
  97   10001804   VERONICA MONCADA                     15   DUPLICATE CLAIM
  98   10001806   PETER MONCADA                        24   DUPLICATE CLAIM
  99   10001821   LINDA UNRUH                           4   DUPLICATE CLAIM
 100   10001825   ANGELA SMITH                          4   DUPLICATE CLAIM
 101   10001838   VANESA ZIMICI                         4   DUPLICATE CLAIM
 102   10001881   JASMINE DAVID                         3   DUPLICATE CLAIM
 103   10001882   DAL LIVIAN                          100   DUPLICATE CLAIM
 104   10001897   SHIRLIE GUTTER                        5   DUPLICATE CLAIM
 105   10001904   TERRENCE BURNWATT                    10   DUPLICATE CLAIM
 106   10001905   TERRENCE BURNWATT                    20   DUPLICATE CLAIM
 107   10001922   FERNANDO PEREZ                        8   DUPLICATE CLAIM
 108   10001968   KRISTEN TEJADA                        3   DUPLICATE CLAIM
 109   10001969   ZULEIDE GOMEZ                         4   DUPLICATE CLAIM
 110   10001978   HEATHER FORD                          4   DUPLICATE CLAIM
 111   10002001   PRINCESS MICHEAL                      6   DUPLICATE CLAIM
 112   10002002   PRINCESS MICHEAL                      6   DUPLICATE CLAIM
 113   10002003   RUDDY EZEM                            8   DUPLICATE CLAIM
 114   10002004   RUDDY EZEM                            8   DUPLICATE CLAIM
 115   10002032   Q T MARK                              5   DUPLICATE CLAIM
 116   10002036   CHARLES RICE                          1   DUPLICATE CLAIM
 117   10002042   TERRENCE SMITH                       10   DUPLICATE CLAIM
 118   10002091   BRENDA GRIMES                     65535   DUPLICATE CLAIM
 119   10002099   CARLOS GARCES NUNEZ                   1   DUPLICATE CLAIM
 120   10002104   MATERNST ISOFF                        5   DUPLICATE CLAIM
 121   10002133   MICHAEL MOCERI                        3   DUPLICATE CLAIM
 122   10002149   TRISH LORRAINE SOMMERER              16   DUPLICATE CLAIM
 123   10002154   KRYSTA DELONG                         4   DUPLICATE CLAIM
 124   10002156   JEFFERY BOYLETT                       2   DUPLICATE CLAIM
 125   10002157   HOLLY LONDERS                         2   DUPLICATE CLAIM
 126   10002164   COURTNEY SCOTT                        6   DUPLICATE CLAIM
 127   10002172   PETER KHAMOO                          1   DUPLICATE CLAIM
 128   10002173   CARNELL WILLIAMS                      3   DUPLICATE CLAIM
 129   10002174   ALLEN PAYNE                          12   DUPLICATE CLAIM
 130   10002175   FRANK RINKO                           1   DUPLICATE CLAIM
 131   10002176   ALLEN PAYNE                           6   DUPLICATE CLAIM
 132   10002178   ALLEN PAYNE                           7   DUPLICATE CLAIM
 133   10002181   ALLEN PAYNE                           6   DUPLICATE CLAIM
 134   10002182   NICOLE SANDERS                      100   DUPLICATE CLAIM
 135   10002183   ALLEN PAYNE                           6   DUPLICATE CLAIM
 136   10002184   NATHANIEL PINDER                     15   DUPLICATE CLAIM
 137   10002185   ALLEN PAYNE                           6   DUPLICATE CLAIM
 138   10002186   ALLEN PAYNE                           6   DUPLICATE CLAIM
 139   10002192   DE JUAN BEAN                         15   DUPLICATE CLAIM
 140   10002193   ALLEN PAYNE                           6   DUPLICATE CLAIM
 141   10002194   NATHAN ARMSTRONG                     25   DUPLICATE CLAIM
 142   10002195   ALLEN PAYNE                           6   DUPLICATE CLAIM
 143   10002199   DAVE GOLDEN                          14   DUPLICATE CLAIM
 144   10002202   AIDEN MACCUE                          2   DUPLICATE CLAIM
 145   10002212   SHERI STEVENS                         3   DUPLICATE CLAIM
 146   10002213   LUCIOUS COLEMAN                       1   DUPLICATE CLAIM
 147   10002220   JACK CHEN                             8   DUPLICATE CLAIM
 148   10002222   CHI YU                               10   DUPLICATE CLAIM
 149   10002224   JIA CHUANG                            9   DUPLICATE CLAIM
 150   10002226   CEDRIC JOHNSON                        4   DUPLICATE CLAIM
 151   10002231   JACLYN SANTOS                         4   DUPLICATE CLAIM
 152   10002233   JACLYN WHITAKER                       4   DUPLICATE CLAIM
 153   10002238   LINDA SMITH                           6   DUPLICATE CLAIM
 154   10002239   ANGELA SMITH                          6   DUPLICATE CLAIM
 155   10002240   JUSTUS SMITH                          6   DUPLICATE CLAIM
 156   10002241   MIKE UNRUH                            6   DUPLICATE CLAIM
 157   10002243   LINDA UNRUH                           6   DUPLICATE CLAIM
 158   10002245   LINDA UNRUH                           6   DUPLICATE CLAIM
 159   10002246   SAMANTHA J RONDINI                    5   DUPLICATE CLAIM
 160   10002247   MIKE UNRUH                            6   DUPLICATE CLAIM
 161   10002250   TOBI RAPHAEL                          2   DUPLICATE CLAIM
 162   10002258   WES ANDERSON                          8   DUPLICATE CLAIM
 163   10002260   JACQUELINE BOSWORTH                   2   DUPLICATE CLAIM
 164   10002262   ANDREW JOHNSON                       10   DUPLICATE CLAIM
 165   10002263   WILLIAM DELANEY                       2   DUPLICATE CLAIM
 166   10002266   JACQUELINE M BAUER                    1   DUPLICATE CLAIM
 167   10002267   A PAYNE                               6   DUPLICATE CLAIM
 168   10002270   D MOCOL                              15   DUPLICATE CLAIM
 169   10002273   PAUL ROZZO                            3   DUPLICATE CLAIM
 170   10002276   LEE PITTMAN                           2   DUPLICATE CLAIM
 171   10002277   JEFFERY BOYLETT                       3   DUPLICATE CLAIM
 172   10002278   RACHEL NICOLE HOWARD                  2   DUPLICATE CLAIM
 173   10002281   SHIRLEY GUTTER                       20   DUPLICATE CLAIM
 174   10002284   RAYMOND R GUTTER                     15   DUPLICATE CLAIM
 175   10002306   SHIRLEY ALLEN                         6   DUPLICATE CLAIM
 176   10002307   HOLLIS HARNSBERRY                    20   DUPLICATE CLAIM
 177   10002332   ALLEN PAYNE                           6   DUPLICATE CLAIM
 178   10002333   ARJUN VARMA                           1   DUPLICATE CLAIM
 179   10002339   BLAKE PARNIN                          1   DUPLICATE CLAIM
 180   10002341   DEBBIE HANSEN                         4   DUPLICATE CLAIM
 181   10002356   TORRIN O PERRY                        5   DUPLICATE CLAIM
 182   10002363   JACKIE                               10   DUPLICATE CLAIM
 183   10002377   MARIA C. CACERES                      1   DUPLICATE CLAIM
 184   10002381   ATLANTIC GEM                        250   DUPLICATE CLAIM
 185   10002399   THOMAS G HANCIK                      14   DUPLICATE CLAIM
 186   10002400   KRISTIN SKILLIN                       3   DUPLICATE CLAIM
 187   10002403   ALLEN PAYNE                           6   DUPLICATE CLAIM
 188   10002431   ALLEN PAYNE                           6   DUPLICATE CLAIM
 189   10002437   SHELONDA M HERRON                     4   DUPLICATE CLAIM
 190   10002441   BOBBIE                                2   DUPLICATE CLAIM
 191   10002456   ALLEN PAYNE                           1   DUPLICATE CLAIM
                        INDIRECT
Case 1:15-mc-00940-DLI-JO        PARKING
                           Document  174 HEATERS  SETTLEMENT
                                           Filed 10/30/20 Page 49 of 79 PageID #: 2619
                                  INELIGIBLE CLAIMS

 192   10002498   AMANDA MCCONNEHEY                     2   DUPLICATE CLAIM
 193   10002499   JAMES MITCHELL                        2   DUPLICATE CLAIM
 194   10002514   ANTHONY TUCCIO                        5   DUPLICATE CLAIM
 195   10002515   ANTHONY T TUCCIO                      4   DUPLICATE CLAIM
 196   10002523   RANDY HIGGINS                       150   DUPLICATE CLAIM
 197   10002567   TIA JACKSON                          38   DUPLICATE CLAIM
 198   10002574   STEVEN FULLER                        10   DUPLICATE CLAIM
 199   10002579   ASHLEY PRADO                         20   DUPLICATE CLAIM
 200   10002582   KRISTEN TEJADA                        5   DUPLICATE CLAIM
 201   10002593   ANGELA PRITCHARD                      6   DUPLICATE CLAIM
 202   10002595   ALLEN PAYNE                           6   DUPLICATE CLAIM
 203   10002598   EDDIE LINIAN                         55   DUPLICATE CLAIM
 204   10002604   TIM BILLIE                           15   DUPLICATE CLAIM
 205   10002634   ATLANTIC GEMS                      5000   DUPLICATE CLAIM
 206   10002667   DAVID LONG                            9   DUPLICATE CLAIM
 207   10002674   ANDREWE MATHUR                       16   DUPLICATE CLAIM
 208   10002697   C. MICHAEL MEISTER                    3   DUPLICATE CLAIM
 209   10002698   C.M. MEISTER                          4   DUPLICATE CLAIM
 210   10002700   CHRIS MEISTER JR.                     5   DUPLICATE CLAIM
 211   10002701   CHRISTOPHE MEISTER                    3   DUPLICATE CLAIM
 212   10002702   CHRIS MEISTERS                        4   DUPLICATE CLAIM
 213   10002705   HOPE MARCOTTE                         1   DUPLICATE CLAIM
 214   10002737   ANTHONY BIVENS                        3   DUPLICATE CLAIM
 215   10002744   KAYLA ROTH                            5   DUPLICATE CLAIM
 216   10002745   CLAY ERNST                            6   DUPLICATE CLAIM
 217   10002749   KAY LA ROTH                           5   DUPLICATE CLAIM
 218   10002799   CHRISTINE E SERNA                    20   DUPLICATE CLAIM
 219   10002800   VICTOR JR M RUIZ                     20   DUPLICATE CLAIM
 220   10002801   ALVARO SR SERNA                      20   DUPLICATE CLAIM
 221   10002802   ROBERT FIGUEROA                      20   DUPLICATE CLAIM
 222   10002806   CHASITY SCOTT                        10   DUPLICATE CLAIM
 223   10002813   A. PAYNE                              6   DUPLICATE CLAIM
 224   10002828   MONIQUE ROBINSON                     12   DUPLICATE CLAIM
 225   10002829   ABDUL ROBINSON                       15   DUPLICATE CLAIM
 226   10002830   AAMIYRAH ROBINSON                    12   DUPLICATE CLAIM
 227   10002831   YVETTE HINKSON                       12   DUPLICATE CLAIM
 228   10002832   REBECCA RIEHLE                        5   DUPLICATE CLAIM
 229   10002835   JOSE ALVAREZ                          1   DUPLICATE CLAIM
 230   10002836   JOSE ALVAREZ                          1   DUPLICATE CLAIM
 231   10002839   SHEKETA L HANSON                      3   DUPLICATE CLAIM
 232   10002847   LUIS TEJADA                           3   DUPLICATE CLAIM
 233   10002856   ZULEIDE GOMEZ                         4   DUPLICATE CLAIM
 234   10002862   TONY RIEHLE                           7   DUPLICATE CLAIM
 235   10002863   RUTHIE CHAMBERS                       5   DUPLICATE CLAIM
 236   10002864   BRANDI C RIEHLE                       5   DUPLICATE CLAIM
 237   10002866   KARI WALDEN                           2   DUPLICATE CLAIM
 238   10002868   GENAI MACKLIN                        10   DUPLICATE CLAIM
 239   10002887   RICK SCHUBERT                        20   DUPLICATE CLAIM
 240   10002895   TIM BILLIE                           15   DUPLICATE CLAIM
 241   10002897   DERRK HARRELSON                       6   DUPLICATE CLAIM
 242   10002904   KEITH PROSCHWITZ                     15   DUPLICATE CLAIM
 243   10002905   JASON SMITH                          15   DUPLICATE CLAIM
 244   10002906   GEROGE SMITH                         15   DUPLICATE CLAIM
 245   10002908   KORY PROSCHWITZ                      15   DUPLICATE CLAIM
 246   10002909   GINA SMITH                           15   DUPLICATE CLAIM
 247   10002914   BOBBY CRAIG                           2   DUPLICATE CLAIM
 248   10002929   STEVE LEVINE                          5   DUPLICATE CLAIM
 249   10002930   BORYA STRIKER                        20   DUPLICATE CLAIM
 250   10002934   JOHN SIMS                             5   DUPLICATE CLAIM
 251   10002935   LYNDA SIMS                            5   DUPLICATE CLAIM
 252   10002936   PATRICK SIMS                         15   DUPLICATE CLAIM
 253   10002948   DIN LIVIAN                         2500   DUPLICATE CLAIM
 254   10002976   FRANCESCA GARCIA                      5   DUPLICATE CLAIM
 255   10002977   TORRIN O PERRY                        5   DUPLICATE CLAIM
 256   10002978   TORRENCE PERRY                        5   DUPLICATE CLAIM
 257   10002979   DIAMOND PERRY                         5   DUPLICATE CLAIM
 258   10002980   SHERRI PERRY                          5   DUPLICATE CLAIM
 259   10002981   JEFFERY BOYLETT                       3   DUPLICATE CLAIM
 260   10002987   ATLANTIC GEMCO                    10000   DUPLICATE CLAIM
 261   10002997   JOHN DUERRE                          10   DUPLICATE CLAIM
 262   10002999   DEBBIE DUERRE                        10   DUPLICATE CLAIM
 263   10003002   CHARLES RICE                          2   DUPLICATE CLAIM
 264   10003005   ROBERT L FIELDS JR                   50   DUPLICATE CLAIM
 265   10003039   THOMAS G HANCIK                     172   DUPLICATE CLAIM
 266   10003052   BRIDGET L BENARD                      5   DUPLICATE CLAIM
 267   10003068   CHRIS BABIN                           8   DUPLICATE CLAIM
 268   10003097   ZULEIDE GOMEZ                         5   DUPLICATE CLAIM
 269   10003098   LUIS TEJADA                           5   DUPLICATE CLAIM
 270   10003100   TERRENCE BURNWATT                    25   DUPLICATE CLAIM
 271   10003126   AZLAN ALLAM                          50   DUPLICATE CLAIM
 272   10003157   BRIAN CARLBERG                        6   DUPLICATE CLAIM
 273   10003159   BRIAN CARLBERG                        8   DUPLICATE CLAIM
 274   10003161   BRIAN CARLBERG                        7   DUPLICATE CLAIM
 275   10003162   SHERI STEVENS                        10   DUPLICATE CLAIM
 276   10003164   ATLANTIC GEMCOR                      25   DUPLICATE CLAIM
 277   10003170   ALLEN PAYNE                           1   DUPLICATE CLAIM
 278   10003171   TYLIA FRANKLIN                        8   DUPLICATE CLAIM
 279   10003178   DARRYL JOHNSON                        4   DUPLICATE CLAIM
 280   10003202   DERIK GRUDZIEN                     3151   DUPLICATE CLAIM
 281   10003211   ADELE HASKELL                        25   DUPLICATE CLAIM
 282   10003218   ZULEIDE GOMEZ                         5   DUPLICATE CLAIM
 283   10003219   LUIS TEJADA                           4   DUPLICATE CLAIM
 284   10003244   CRUZ HERNANDEZ                        5   DUPLICATE CLAIM
 285   10003254   LARRY CARSON                      10000   DUPLICATE CLAIM
 286   10003272   RITA HERNANDEZ                        1   DUPLICATE CLAIM
 287   10003275   KRISTIN SKILLIN                       2   DUPLICATE CLAIM
                        INDIRECT
Case 1:15-mc-00940-DLI-JO        PARKING
                           Document  174 HEATERS  SETTLEMENT
                                           Filed 10/30/20 Page 50 of 79 PageID #: 2620
                                  INELIGIBLE CLAIMS

 288   10003277   PETER JONES                           2   DUPLICATE CLAIM
 289   10003279   PAUL JONES                            3   DUPLICATE CLAIM
 290   10003280   PRESTON JONES                         4   DUPLICATE CLAIM
 291   10003281   LISA JONES                            3   DUPLICATE CLAIM
 292   10003307   WILLIAM DURAN                        10   DUPLICATE CLAIM
 293   10003341   IM UN HO                              3   DUPLICATE CLAIM
 294   10003342   PATRICK LIN                           3   DUPLICATE CLAIM
 295   10003343   LAI FONG LEONG                        3   DUPLICATE CLAIM
 296   10003344   PUIKUAN HO                            3   DUPLICATE CLAIM
 297   10003345   IMFEI HO                              3   DUPLICATE CLAIM
 298   10003346   ADRIAN LIN                            3   DUPLICATE CLAIM
 299   10003348   LI MEI                                3   DUPLICATE CLAIM
 300   10003350   DORIAN LIN                            3   DUPLICATE CLAIM
 301   10003373   R SHAMBAUGH                           8   DUPLICATE CLAIM
 302   10003387   NICOLE BROWN                          2   DUPLICATE CLAIM
 303   10003393   LARRY CARSON                      10000   DUPLICATE CLAIM
 304   10003400   ANARAP MATHUR                        18   DUPLICATE CLAIM
 305   10003414   ALLEN L PAYNE                         1   DUPLICATE CLAIM
 306   10003420   SAMER MOHAMED                         3   DUPLICATE CLAIM
 307   10003451   VAGAN GUYUMDZHYAN                     7   DUPLICATE CLAIM
 308   10003473   ANUUP MATHUR                         38   DUPLICATE CLAIM
 309   10003487   YELENA LEVINA                         2   DUPLICATE CLAIM
 310   10003488   DANIEL J GARLOCK                      4   DUPLICATE CLAIM
 311   10003490   ASHLEY N PRADO                       20   DUPLICATE CLAIM
 312   10003492   ZULEIDE GOMEZ                         3   DUPLICATE CLAIM
 313   10003493   LUIS TEJADA                           4   DUPLICATE CLAIM
 314   10003495   MILENA SIMPSON                        5   DUPLICATE CLAIM
 315   10003496   MARIANA CAMPOS                        5   DUPLICATE CLAIM
 316   10003531   ANDREA GIBSON                         5   DUPLICATE CLAIM
 317   10003532   ANDREA WEAR                           7   DUPLICATE CLAIM
 318   10003534   ANDREA GIBSON                         2   DUPLICATE CLAIM
 319   10003550   STEVE SPENCER                         5   DUPLICATE CLAIM
 320   10003555   NICK C DETORONTO JR                   8   DUPLICATE CLAIM
 321   10003568   DESTINY RESTOFF                       1   DUPLICATE CLAIM
 322   10003613   SANDY BAKER                           4   DUPLICATE CLAIM
 323   10003614   MALLORRI HERMANSON                   16   DUPLICATE CLAIM
 324   10003616   BARRY MOHR                            4   DUPLICATE CLAIM
 325   10003617   SHERRI MESTAS                         3   DUPLICATE CLAIM
 326   10003657   BOBBY CRAIG                           4   DUPLICATE CLAIM
 327   10003661   NORMAN W COTTON                       3   DUPLICATE CLAIM
 328   10003662   WAYNE COTTON                          3   DUPLICATE CLAIM
 329   10003666   ANUROOPA MATHUR                      32   DUPLICATE CLAIM
 330   10003693   ROLAND ARCHAMBAULT                    9   DUPLICATE CLAIM
 331   10003709   PAT BRILLEY                           8   DUPLICATE CLAIM
 332   10003728   ANGELA BROOKS                         6   DUPLICATE CLAIM
 333   10003730   JACKIE SCHEMENTI                      4   DUPLICATE CLAIM
 334   10003738   RAYMOND GUTTER                       19   DUPLICATE CLAIM
 335   10003741   ZULEIDE GOMEZ                         3   DUPLICATE CLAIM
 336   10003742   FRANK SEYMOUR                         3   DUPLICATE CLAIM
 337   10003743   HILARY VASQUE                         2   DUPLICATE CLAIM
 338   10003750   ANDREA WEAR                           4   DUPLICATE CLAIM
 339   10003763   CHRISTOPHER MEISTER                   3   DUPLICATE CLAIM
 340   10003765   C. MICHAEL MEISTER                    2   DUPLICATE CLAIM
 341   10003767   EVANGELINE MEISTER                    3   DUPLICATE CLAIM
 342   10003769   CHRIS MEISTER JR.                     2   DUPLICATE CLAIM
 343   10003771   CHRISTOPHE MEISTER                    4   DUPLICATE CLAIM
 344   10003774   CHRIS MEISTERS                        4   DUPLICATE CLAIM
 345   10003775   GINNY MEISTER                         2   DUPLICATE CLAIM
 346   10003780   ELIZABETH WALSH                       7   DUPLICATE CLAIM
 347   10003789   MYLES                                 2   DUPLICATE CLAIM
 348   10003809   JEREMY CARSON                         4   DUPLICATE CLAIM
 349   10003810   ANGELA KAY LOUDIANA                   4   DUPLICATE CLAIM
 350   10003814   VINCENT DELEMO                        3   DUPLICATE CLAIM
 351   10003821   KYLE MUMMEY                           5   DUPLICATE CLAIM
 352   10003832   ALENA TARRAGO                         3   DUPLICATE CLAIM
 353   10003843   VANESAA SIMIC                         5   DUPLICATE CLAIM
 354   10003857   ZULEIDE GOMEZ                         3   DUPLICATE CLAIM
 355   10003861   KRISTEN TEJADA                        4   DUPLICATE CLAIM
 356   10003867   DALLAS SPERLING                       1   DUPLICATE CLAIM
 357   10003872   LAURA CHALMERS                        2   DUPLICATE CLAIM
 358   10003880   VIOLET SAMPLE                         2   DUPLICATE CLAIM
 359   10003881   VILETTA WILLIAMS                      2   DUPLICATE CLAIM
 360   10003919   DARIZA LORA                          12   DUPLICATE CLAIM
 361   10003963   CURTNEY MARTELL JENKINS II            3   DUPLICATE CLAIM
 362   10003966   JASMINE CRIPPS                        1   DUPLICATE CLAIM
 363   10003968   SHERYLEE MARSHALL                     3   DUPLICATE CLAIM
 364   10003970   BRENDA SCOTT                          3   DUPLICATE CLAIM
 365   10004006   STEVE MILLERS                         5   DUPLICATE CLAIM
 366   10004007   STEVE MILLERS                         5   DUPLICATE CLAIM
 367   10004008   STEVE MILLERS                         5   DUPLICATE CLAIM
 368   10004009   STEVE MILLERS                         5   DUPLICATE CLAIM
 369   10004010   STEVE MILLERS                         5   DUPLICATE CLAIM
 370   10004011   STEVE MILLERS                         5   DUPLICATE CLAIM
 371   10004012   STEVE MILLERS                         5   DUPLICATE CLAIM
 372   10004015   LALLI SINHA                           8   DUPLICATE CLAIM
 373   10004030   SSTEVE MILLER                         5   DUPLICATE CLAIM
 374   10004031   SSTEVE MILLER                         5   DUPLICATE CLAIM
 375   10004032   SSTEVE MILLER                         5   DUPLICATE CLAIM
 376   10004033   SSTEVE MILLER                         5   DUPLICATE CLAIM
 377   10004034   SSTEVE MILLER                         5   DUPLICATE CLAIM
 378   10004035   SSTEVE MILLER                         5   DUPLICATE CLAIM
 379   10004036   SSTEVE MILLER                         5   DUPLICATE CLAIM
 380   10004037   SSTEVE MILLER                         5   DUPLICATE CLAIM
 381   10004038   SSTEVE MILLER                         5   DUPLICATE CLAIM
 382   10004042   STEVE MILLERS                         5   DUPLICATE CLAIM
 383   10004043   STEVE MILLERS                         5   DUPLICATE CLAIM
                        INDIRECT
Case 1:15-mc-00940-DLI-JO        PARKING
                           Document  174 HEATERS  SETTLEMENT
                                           Filed 10/30/20 Page 51 of 79 PageID #: 2621
                                  INELIGIBLE CLAIMS

 384   10004044   STEVE MILLERS                         5   DUPLICATE CLAIM
 385   10004045   STEVE MILLERS                         5   DUPLICATE CLAIM
 386   10004046   STEVE MILLERS                         5   DUPLICATE CLAIM
 387   10004047   STEVE MILLERS                         5   DUPLICATE CLAIM
 388   10004048   STEVE MILLERS                         5   DUPLICATE CLAIM
 389   10004049   STEVE MILLERS                         5   DUPLICATE CLAIM
 390   10004050   STEVE MILLERS                         5   DUPLICATE CLAIM
 391   10004057   STEVIE MILLER                         5   DUPLICATE CLAIM
 392   10004058   STEVIE MILLER                         5   DUPLICATE CLAIM
 393   10004059   STEVIE MILLER                         5   DUPLICATE CLAIM
 394   10004060   STEVIE MILLER                         5   DUPLICATE CLAIM
 395   10004061   STEVIE MILLER                         5   DUPLICATE CLAIM
 396   10004062   STEVIE MILLER                         5   DUPLICATE CLAIM
 397   10004063   STEVIE MILLER                         5   DUPLICATE CLAIM
 398   10004064   STEVIE MILLER                         5   DUPLICATE CLAIM
 399   10004065   STEVIE MILLER                         5   DUPLICATE CLAIM
 400   10004101   DUSTIN CRABB                         10   DUPLICATE CLAIM
 401   10004102   MARGARET CRABB                       10   DUPLICATE CLAIM
 402   10004322   SHAWNS MEYER                          5   DUPLICATE CLAIM
 403   10004323   SHAWNS MEYER                          5   DUPLICATE CLAIM
 404   10004324   SHAWNS MEYER                          5   DUPLICATE CLAIM
 405   10004325   SHAWNS MEYER                          5   DUPLICATE CLAIM
 406   10004326   SHAWNS MEYER                          5   DUPLICATE CLAIM
 407   10004327   SHAWNS MEYER                          5   DUPLICATE CLAIM
 408   10004328   SHAWNS MEYER                          5   DUPLICATE CLAIM
 409   10004329   SHAWNS MEYER                          5   DUPLICATE CLAIM
 410   10004330   SHAWNS MEYER                          5   DUPLICATE CLAIM
 411   10004411   RICKY THOMPSON                        5   DUPLICATE CLAIM
 412   10004444   KIESHANA BLACKWELL ARMSTRONG        100   DUPLICATE CLAIM
 413   10004446   LYNETTE ARMSTRONG                   650   DUPLICATE CLAIM
 414   10004448   NATHANIEL PINDER                    200   DUPLICATE CLAIM
 415   10004451   NATHAN ARMSTRONG                    400   DUPLICATE CLAIM
 416   10004452   SHAUNDER COLLINS                    200   DUPLICATE CLAIM
 417   10004453   GEORGE CLARK                        200   DUPLICATE CLAIM
 418   10004454   DE JUAN BEAN                        350   DUPLICATE CLAIM
 419   10004455   CHARNAE TILLMAN                     500   DUPLICATE CLAIM
 420   10004469   DIANE LOCOCO                          2   DUPLICATE CLAIM
 421   10004482   RENEE FORD                            1   DUPLICATE CLAIM
 422   10004484   DENISE FORD                           2   DUPLICATE CLAIM
 423   10004485   DARRELL LOGAN                         5   DUPLICATE CLAIM
 424   10004496   LEON STEIN                            3   DUPLICATE CLAIM
 425   10004497   LEON STEIN                            3   DUPLICATE CLAIM
 426   10004498   LEON STEIN                            3   DUPLICATE CLAIM
 427   10004535   BRANDON LEWIS HALLIBURTON             8   DUPLICATE CLAIM
 428   10004536   ROY ARCHAMBAULT                       4   DUPLICATE CLAIM
 429   10004541   RONALD ARCHAMBEAULT                  10   DUPLICATE CLAIM
 430   10004568   JASON KORAH                           5   DUPLICATE CLAIM
 431   10004569   JECIN JOSEPH                         10   DUPLICATE CLAIM
 432   10004613   NANCYY MY                            10   DUPLICATE CLAIM
 433   10004631   LALLI SINHA                           2   DUPLICATE CLAIM
 434   10004699   SUCHING LIN                           5   DUPLICATE CLAIM
 435   10004700   TIMOTHY WELLS                         5   DUPLICATE CLAIM
 436   10004701   TIM ROMERO                            5   DUPLICATE CLAIM
 437   10004702   SUCHING WELLS                         5   DUPLICATE CLAIM
 438   10004709   DARIYAN HOPKINS                      15   DUPLICATE CLAIM
 439   10004710   PORCIA HOPKINS                       15   DUPLICATE CLAIM
 440   10004715   SHELLIE BELL                         10   DUPLICATE CLAIM
 441   10004724   ITS GROUP CORP                       12   DUPLICATE CLAIM
 442   10004725   PROPERTY PRESERVATION INC            12   DUPLICATE CLAIM
 443   10004729   DARIYAN HOPKINS                       5   DUPLICATE CLAIM
 444   10004730   PORCIA HOPKINS                        6   DUPLICATE CLAIM
 445   10004733   PORCIA HOPKINS                       14   DUPLICATE CLAIM
 446   10004734   MAJOR HOPKINS                         8   DUPLICATE CLAIM
 447   10004735   PORCIA HOPKINS                        9   DUPLICATE CLAIM
 448   10004738   TIM LEE WELLS                         4   DUPLICATE CLAIM
 449   10004740   SUCHING LIN WELLS                     5   DUPLICATE CLAIM
 450   10004742   TIMOTHY LEE WELLS                     5   DUPLICATE CLAIM
 451   10004744   TIMOTHY ROMERO                        4   DUPLICATE CLAIM
 452   10004751   JENNY WHITE                           2   DUPLICATE CLAIM
 453   10004767   PRESTON JONES                         3   DUPLICATE CLAIM
 454   10004768   PAUL JONES                            3   DUPLICATE CLAIM
 455   10004772   PRESTON JONES                         3   DUPLICATE CLAIM
 456   10004773   LISA JONES                            3   DUPLICATE CLAIM
 457   10004779   LEON STEIN                            2   DUPLICATE CLAIM
 458   10004780   LEON STEIN                            2   DUPLICATE CLAIM
 459   10004781   LEON STEIN                            2   DUPLICATE CLAIM
 460   10004782   LEON STEIN                            2   DUPLICATE CLAIM
 461   10004783   LEON STEIN                            2   DUPLICATE CLAIM
 462   10004785   LEON STEIN                            2   DUPLICATE CLAIM
 463   10004794   A PAYNE                               1   DUPLICATE CLAIM
 464   10004826   T KELLEY                              3   DUPLICATE CLAIM
 465   10004847   RYAN VAVRA                            3   DUPLICATE CLAIM
 466   10004863   R. W. ARCHAMBEAULT                    9   DUPLICATE CLAIM
 467   10004871   LATAVIA WILLIAMS                      3   DUPLICATE CLAIM
 468   10004872   ERICK FISCHON                        20   DUPLICATE CLAIM
 469   10004928   JAMES MAYERS                          1   DUPLICATE CLAIM
 470   10004940   PRASHANT SINHA                       11   DUPLICATE CLAIM
 471   10004948   RMAHESH SINHA                         2   DUPLICATE CLAIM
 472   10004957   TIA JACKSON                          14   DUPLICATE CLAIM
 473   10004958   JABAR WILSON                         11   DUPLICATE CLAIM
 474   10004959   TIAN JACKSON                         14   DUPLICATE CLAIM
 475   10004981   JASON AUGUSTYNIAK                    10   DUPLICATE CLAIM
 476   10004984   CARLTON SANDERS                      50   DUPLICATE CLAIM
 477   10004986   PAUL VADENAIS                         1   DUPLICATE CLAIM
 478   10004987   PRASHANT SINHA                        2   DUPLICATE CLAIM
 479   10004989   MAHESH SINHA                          9   DUPLICATE CLAIM
                        INDIRECT
Case 1:15-mc-00940-DLI-JO        PARKING
                           Document  174 HEATERS  SETTLEMENT
                                           Filed 10/30/20 Page 52 of 79 PageID #: 2622
                                  INELIGIBLE CLAIMS

 480   10004993   KRISTEN WILCOX                                   2   DUPLICATE CLAIM
 481   10005024   DAKOTA PIKE                                      4   DUPLICATE CLAIM
 482   10005057   T KELLEY                                         3   DUPLICATE CLAIM
 483   10005065   R. G. ARCHAMBAULT                                5   DUPLICATE CLAIM
 484   10005068   A MECKSTROTH                                     3   DUPLICATE CLAIM
 485   10005072   LIS KELLEY                                       3   DUPLICATE CLAIM
 486   10005074   J GOODLEY                                        3   DUPLICATE CLAIM
 487   10005109   LATISHA FORWARD                                 10   DUPLICATE CLAIM
 488   10005131   EMILY BONDAR                                     1   DUPLICATE CLAIM
 489   10005132   ISABELLA BONDAR                                  1   DUPLICATE CLAIM
 490   10005156   BONITA CALVIN                                   10   DUPLICATE CLAIM
 491   10005159   WENDY FORD                                      10   DUPLICATE CLAIM
 492   10005183   JUNETTE BOBO                                    10   DUPLICATE CLAIM
 493   10005196   BJEAN BLANCHE                                    3   DUPLICATE CLAIM
 494   10005201   PRETTYCE JESSOP                                  3   DUPLICATE CLAIM
 495   10005207   BRYANT BENNICK                                   1   DUPLICATE CLAIM
 496   10005209   VIRGINIA O WALLING                               3   DUPLICATE CLAIM
 497   10005211   BRANDI BORUM                                    40   DUPLICATE CLAIM
 498   10005218   JUDAH WAGNER                                     1   DUPLICATE CLAIM
 499   10005226   LUCIOUS S COLEMAN                                2   DUPLICATE CLAIM
 500   10005227   ANNETTE COLEMAN                                  2   DUPLICATE CLAIM
 501   10005252   WERNER ENTERPRISES, INC.                      3828   DUPLICATE CLAIM
 502   10005265   RANDALL FOLGATE                                 50   DUPLICATE CLAIM
 503   10005303   CARLTON SANDERS                                 50   DUPLICATE CLAIM
 504   10005323   VITAMIN SHOPPE INDUSTRIES C/O FRS                1   DUPLICATE CLAIM
 505   10005331   PIERRE R HARRISON                                4   DUPLICATE CLAIM
 506   10005335   DANNY L GOWAN                                    1   DUPLICATE CLAIM
 507   10005377   WERNER ENTERPRISES, INC.                      1663   DUPLICATE CLAIM
 508   10005397   LEEZAL KUMAR                                    99   DUPLICATE CLAIM
 509   10005420   AMERICAN ROCK SALT CO.,LLC C/O FRS               1   DUPLICATE CLAIM
 510   10005426   WIIL GL                                         45   DUPLICATE CLAIM
 511   10005427   WILI GIL                                        40   DUPLICATE CLAIM
 512   10005461   ANGELA KERBY                                    10   DUPLICATE CLAIM
 513   10005512   MONICA MCMILLIAN                                 9   DUPLICATE CLAIM
 514   10005523   MICHAEL CAMBALIK                                 1   DUPLICATE CLAIM
 515   10005525   LORI WALLER                                     32   DUPLICATE CLAIM
 516   10005533   BOBBIE SORBO                                     2   DUPLICATE CLAIM
 517   10005540   PAMALS LUCIO                                     2   DUPLICATE CLAIM
 518   10005541   SHARON KTUEGER                                   2   DUPLICATE CLAIM
 519   10005560   ROBERT FIELDS                                   50   DUPLICATE CLAIM
 520   10005562   ANGELA ROSE                                      2   DUPLICATE CLAIM
 521   10005577   CAMAL MUJOVIC                                    4   DUPLICATE CLAIM
 522   10005594   RODNEY JOHNS                                     8   DUPLICATE CLAIM
 523   10005596   JARVIS CHRISTIAN                                80   DUPLICATE CLAIM
 524   10005615   MICHAEL FOLEY                                  140   DUPLICATE CLAIM
 525   10005625   A PAYNE                                          1   DUPLICATE CLAIM
 526   10005627   PATRICIA LATSON                                  2   DUPLICATE CLAIM
 527   10005628   JULIANNA RIVERA                                  4   DUPLICATE CLAIM
 528   10005630   SEAN PRITCHARD                                   6   DUPLICATE CLAIM
 529   10005631   LUS VILLARREAL                                   4   DUPLICATE CLAIM
 530   10005634   PATRICIA LATSON                                  2   DUPLICATE CLAIM
 531   10005639   GABRIEL VATER                                    3   DUPLICATE CLAIM
 532   10005656   WILLIAM WOODARD                                  6   DUPLICATE CLAIM
 533        144   MDU RESOURCES GROUP INC                              CLAIM WITHDRAWN
 534        148   MTC TRANSPORTATION CO                                CLAIM WITHDRAWN
 535        172   SOUTHER CALIFORNIA EDISON CO                         CLAIM WITHDRAWN
 536        173   SIEMENS CORPORATION                                  CLAIM WITHDRAWN
 537        175   NESTLE USA INC                                       CLAIM WITHDRAWN
 538        177   IRON MOUNTAIN INCORPORATED                    100    CLAIM WITHDRAWN
 539        181   HEARTLAND COCA-COLA BOTTLING CO LLC                  CLAIM WITHDRAWN
 540        230   US FOODS INC                                  120    CLAIM WITHDRAWN
 541        234   COCA-COLA CANADA BOTTLING LIMITED                    CLAIM WITHDRAWN
 542        235   BECHTEL GROUP INC                                    CLAIM WITHDRAWN
 543   10002621   BILL BOISMIER                                    3   CLAIM WITHDRAWN
 544   10005248   TEREX CORPORATION C/O FRS                        1   CLAIM WITHDRAWN
 545   10005250   ARCHER DANIELS MIDLAND CO C/O FRS                1   CLAIM WITHDRAWN
 546   10005251   TOM'S TRUCK CENTER, INC C/O FRS                  1   CLAIM WITHDRAWN
 547   10005258   CLASS ACTION CAPITAL RECOVERY, LLC            2252   CLAIM WITHDRAWN
 548   10005280   PERFORMANCE FOOD GROUP, INC C/O FRS              1   CLAIM WITHDRAWN
 549   10005308   VITAMIN SHOPPE INDUSTRIES C/O FRS                1   CLAIM WITHDRAWN
 550   10005309   KERRY, INC. C/O FRS                              1   CLAIM WITHDRAWN
 551   10005310   AMERICAN ROCK SALT CO, LLC C/O FRS               1   CLAIM WITHDRAWN
 552   10005311   HONEYWELL INTERNATIONAL INC C/O FRS              1   CLAIM WITHDRAWN
 553   10005313   GALE DELIVERY, INC. C/O FRS                      1   CLAIM WITHDRAWN
 554   10005314   WARE DISPOSAL, INC. C/O FRS                      1   CLAIM WITHDRAWN
 555   10005315   JIM'S WATER SERVICE, INC. C/O FRS                1   CLAIM WITHDRAWN
 556   10005316   ELLSWORTH MOTOR FREIGHT LINES, INC. C/O FRS      1   CLAIM WITHDRAWN
 557   10005317   SPARX LOGISTICS USA LIMITED C/O FRS              1   CLAIM WITHDRAWN
 558   10005318   TRI RINSE, INC. C/O FRS                          1   CLAIM WITHDRAWN
 559   10005319   FELLOWES, INC. C/O FRS                           1   CLAIM WITHDRAWN
 560   10005321   RHODES, INC. C/O FRS                             1   CLAIM WITHDRAWN
 561   10005325   J AND J SNACK FOODS CORP C/O FRS                 1   CLAIM WITHDRAWN
 562   10005327   ANGELA RIVERA                                    1   CLAIM WITHDRAWN
 563   10005329   LIPPERT COMPONENTS, INC. C/O FRS                 1   CLAIM WITHDRAWN
 564   10005332   STEVEN MADDEN, LTD                               1   CLAIM WITHDRAWN
 565   10005333   GBG USA, INC. C/O FRS                            1   CLAIM WITHDRAWN
 566   10005336   INGERSOLL RAND CO. C/O FRS                       1   CLAIM WITHDRAWN
 567   10005337   PERNOD RICARD USA, LLC C/O FRS                   1   CLAIM WITHDRAWN
 568   10005340   AMERICAN CRYSTAL SUGAR CO. C/O FRS               1   CLAIM WITHDRAWN
 569   10005341   TOP MARKETS, LLC C/O FRS                         1   CLAIM WITHDRAWN
 570   10005342   AMERICAN EAGLE OUTFITTERS, INC. C/O FRS          1   CLAIM WITHDRAWN
 571   10005344   MEDLINE INDUSTRIES INC. C/O FRS                  1   CLAIM WITHDRAWN
 572   10005347   PETSMART, INC. C/O FRS                           1   CLAIM WITHDRAWN
 573   10005353   EDWARD ZENGEL AND SON EXPRESS, INC. C/O FRS      1   CLAIM WITHDRAWN
 574   10005356   GRAY TRANSPORTATION, INC. C/O FRS                1   CLAIM WITHDRAWN
 575   10005358   DUNMAR MOVING SYSTEMS, INC. C/O FRS              1   CLAIM WITHDRAWN
                        INDIRECT
Case 1:15-mc-00940-DLI-JO        PARKING
                           Document  174 HEATERS  SETTLEMENT
                                           Filed 10/30/20 Page 53 of 79 PageID #: 2623
                                  INELIGIBLE CLAIMS

 576   10005360   BUTTON TRANSPORTATION C/O FRS                          1    CLAIM WITHDRAWN
 577   10005361   PHOENIX WASTE AND RECYCLING SERVICES, LLC C/O FRS      1    CLAIM WITHDRAWN
 578   10005383   NEW LEAF MANAGEMENT, LLC C/O FRS                       1    CLAIM WITHDRAWN
 579   10005385   WEITSMAN RECYCLING, LLC C/O FRS                        1    CLAIM WITHDRAWN
 580   10005388   AMPACET CORPORATION C/O FRS                            1    CLAIM WITHDRAWN
 581   10005390   AIR STREAM FOODS C/O FRS                               1    CLAIM WITHDRAWN
 582   10005391   HUB GROUP, INC C/O FRS                                 1    CLAIM WITHDRAWN
 583   10005392   JOHN CHRISTNER TRUCKING LLC C/O FRS                    1    CLAIM WITHDRAWN
 584   10005394   WATKINS AND SHEPARD TRUCKING, INC. C/O FRS             1    CLAIM WITHDRAWN
 585   10005396   RAYTHEON C/O FRS                                       1    CLAIM WITHDRAWN
 586   10005399   CROSBY AND OVERTON, INC. C/O FRS                       1    CLAIM WITHDRAWN
 587   10005400   SUPERIOR TRAIL WORKS C/O FRS                           1    CLAIM WITHDRAWN
 588   10005401   METROPOLITAN PAPER RECYCLING, INC. C/O FRS             1    CLAIM WITHDRAWN
 589   10005402   AMERICAN RECYCLING C/O FRS                             1    CLAIM WITHDRAWN
 590   10005404   FURNESS TRUCKING, INC. C/O FRS                         1    CLAIM WITHDRAWN
 591   10005408   NIPPON EXPRESS USA ILLINOIS, INC. C/O FRS              1    CLAIM WITHDRAWN
 592   10005410   KARRIERS, INC. C/O FRS                                 1    CLAIM WITHDRAWN
 593   10005412   ILLINOIS TOOL WORKS, INC. C/O FRS                      1    CLAIM WITHDRAWN
 594   10005414   PINNACLE FOODS, INC. C/O FRS                           1    CLAIM WITHDRAWN
 595   10005415   COLORADO BOXED BEEF CO. C/O FRS                        1    CLAIM WITHDRAWN
 596   10005416   SAMSUNG ELECTRONICS AMERICA                            1    CLAIM WITHDRAWN
 597   10005417   THE GREENBRIER COMPANIES, INC. C/O FRS                 1    CLAIM WITHDRAWN
 598   10005422   SOJOURNER TRUCKING CO., INC. C/O FRS                   1    CLAIM WITHDRAWN
 599   10005425   AREA DISPOSAL, INC. C/O FRS                            1    CLAIM WITHDRAWN
 600   10005428   FIRST CLASS SERVICE TRUCKING CO., INC. C/O FRS         1    CLAIM WITHDRAWN
 601   10005429   NATIONAL WASTE SERVICES, INC. C/O FRS                  1    CLAIM WITHDRAWN
 602          7   CUENCA CORONEL TRUCKING INC                                 BLANK CLAIM
 603         45   CHRISTINA LAWRENCE                                          BLANK CLAIM
 604        151   SAKER SHOPRITE INC                                          BLANK CLAIM
 605        152   PRINTPACK HOLDINGS INC                                      BLANK CLAIM
 606        153   PQ CORPORATION                                              BLANK CLAIM
 607        154   PIONEER NATURAL RESOURCES                                   BLANK CLAIM
 608        155   DELPHI DISPLAY SYSTEMS INC                                  BLANK CLAIM
 609        156   BEMIS MANUFACTURING/CHURCH SEAT CO                          BLANK CLAIM
 610        157   LINDE NORTH AMERICA LLC                                     BLANK CLAIM
 611        158   MARITZ HOLDINGS INC                                         BLANK CLAIM
 612        160   SENECA RESOURCES/NATIONAL FUEL GAS COMPANY                  BLANK CLAIM
 613        161   KIMBALL INTERNATIONAL INC                                   BLANK CLAIM
 614        162   SST INTERNATIONAL INC                                       BLANK CLAIM
 615        163   UGI CORPORATION                                             BLANK CLAIM
 616        164   CALGON CARBON CORPORATION                                   BLANK CLAIM
 617        165   PORTFOLIO RECOVERY ASSOCIATES INC                           BLANK CLAIM
 618        166   ARC DOCUMENT SOLUTIONS INC                                  BLANK CLAIM
 619        167   SKY LAKES MEDICAL CENTER                                    BLANK CLAIM
 620        168   COMPUWARE CORPORATION                                       BLANK CLAIM
 621        169   NEFF RENTAL LLC                                             BLANK CLAIM
 622        171   DIAGEO NORTH AMERICA INC                                    BLANK CLAIM
 623   10000043   JARED & GRANDPA TRUCKING INC                                BLANK CLAIM
 624   10000091   HEARNS ENTERPRISES LLC                                      BLANK CLAIM
 625   10000590   LISA BENITEZ                                                BLANK CLAIM
 626   10000656   LATESHA COOPER                                              BLANK CLAIM
 627   10000938   LAMAR PAUL MCCULLOUGH                                       BLANK CLAIM
 628   10001506   NATASHA EDWARDS                                             BLANK CLAIM
 629   10001605   SHELIA WEBB                                                 BLANK CLAIM
 630   10000005   KUPERUS TRUCKING INC.                                  48   NO RESPONSE TO COMMERCIAL AUDIT LETTER
 631   10000011   PEHLER & SONS, INC.                                    58   NO RESPONSE TO COMMERCIAL AUDIT LETTER
 632   10000012   MITCHELL MOTORCYCLE TRANSPORT                          16   NO RESPONSE TO COMMERCIAL AUDIT LETTER
 633   10000030   BECKMANN DISTRIBUTION SERVICE, INC.                    65   NO RESPONSE TO COMMERCIAL AUDIT LETTER
 634   10000057   ROBERT OWEN TRUCKING INC.                              20   NO RESPONSE TO COMMERCIAL AUDIT LETTER
 635   10000059   KARAN TRUCKING                                       2010   NO RESPONSE TO COMMERCIAL AUDIT LETTER
 636   10000066   HARTLEY TRANSPORTATION INC                             40   NO RESPONSE TO COMMERCIAL AUDIT LETTER
 637   10000071   A & A TRUCK REPAIR SVC                                 10   NO RESPONSE TO COMMERCIAL AUDIT LETTER
 638   10000075   RANDYS REPAIR SERVICE                                  16   NO RESPONSE TO COMMERCIAL AUDIT LETTER
 639   10000092   EATON HEAVY DUTY                                       50   NO RESPONSE TO COMMERCIAL AUDIT LETTER
 640   10000099   MOCOL TRUCK LINES INC.                                 19   NO RESPONSE TO COMMERCIAL AUDIT LETTER
 641   10000110   D&D TRANSPORTATION SERVICE INC                        226   NO RESPONSE TO COMMERCIAL AUDIT LETTER
 642   10000115   R & K TRUCKING OF MONTANA INC                          24   NO RESPONSE TO COMMERCIAL AUDIT LETTER
 643   10000121   TRANSPORTATION INC.                                   117   NO RESPONSE TO COMMERCIAL AUDIT LETTER
 644   10000123   DOUBLE M HOLDINGS                                      30   NO RESPONSE TO COMMERCIAL AUDIT LETTER
 645   10000135   LIONSTONE TRANSPORT & DISPATCH                          2   NO RESPONSE TO COMMERCIAL AUDIT LETTER
 646   10000138   SCHAK TRUCKING INC                                     55   NO RESPONSE TO COMMERCIAL AUDIT LETTER
 647   10000149   DENNEY TRANSPORT, LTD.                                 49   NO RESPONSE TO COMMERCIAL AUDIT LETTER
 648   10000191   TRANSPORTATION TECHNOLOGY INC.                         50   NO RESPONSE TO COMMERCIAL AUDIT LETTER
 649   10000226   FOREWAY TRANSPORTATION INC (RANDY ENSING)              44   NO RESPONSE TO COMMERCIAL AUDIT LETTER
 650   10000248   RETORTS HOTEL                                           8   NO RESPONSE TO COMMERCIAL AUDIT LETTER
 651   10000249   ROBERT RUBISH REMOVER                                   9   NO RESPONSE TO COMMERCIAL AUDIT LETTER
 652   10000519   LSC TRUCKING LLC LUCIOUS COLEMAN                        1   NO RESPONSE TO COMMERCIAL AUDIT LETTER
 653   10000739   IBN CHAMPION                                            2   NO RESPONSE TO COMMERCIAL AUDIT LETTER
 654   10001467   MT ELECTRIC CO                                         16   NO RESPONSE TO COMMERCIAL AUDIT LETTER
 655   10001843   BEACON INDUSTRIAL CORP.                                10   NO RESPONSE TO COMMERCIAL AUDIT LETTER
 656   10002497   BEAN TRANSPORT, LLC                                    19   NO RESPONSE TO COMMERCIAL AUDIT LETTER
 657   10002529   EXECUTIVE REALTY & INVESTMENTS                         15   NO RESPONSE TO COMMERCIAL AUDIT LETTER
 658   10002983   OMAHA TRUCK & TRAILER INC                             489   NO RESPONSE TO COMMERCIAL AUDIT LETTER
 659   10002984   SIOUX CITY TRUCK & TRAILER INC                        412   NO RESPONSE TO COMMERCIAL AUDIT LETTER
 660   10003067   SYNC LOGISTICS LLC                                    598   NO RESPONSE TO COMMERCIAL AUDIT LETTER
 661   10004504   CHURCH TRANSPORTATION & LOGISTICS, INC                 90   NO RESPONSE TO COMMERCIAL AUDIT LETTER
 662   10004605   GREENHOLT                                              25   NO RESPONSE TO COMMERCIAL AUDIT LETTER
 663   10004719   PROPERTY PRESERVATION INC                               7   NO RESPONSE TO COMMERCIAL AUDIT LETTER
 664   10004720   ITS GROUP CORP                                         10   NO RESPONSE TO COMMERCIAL AUDIT LETTER
 665   10004817   PET MEMORIAL CANDLES                                    3   NO RESPONSE TO COMMERCIAL AUDIT LETTER
 666   10004818   ISAGENIX LLC                                            3   NO RESPONSE TO COMMERCIAL AUDIT LETTER
 667   10004819   TJM INTERNATIONAL                                       3   NO RESPONSE TO COMMERCIAL AUDIT LETTER
 668   10004932   COME FREIGHT WITH ME                                   25   NO RESPONSE TO COMMERCIAL AUDIT LETTER
 669   10005367   THE KENAN ADVANTAGE GROUP, INC. & ITS SUBSIDIARIES   2500   NO RESPONSE TO COMMERCIAL AUDIT LETTER
 670   10005430   MATHESON POSTAL SERVICES, INC.                         74   NO RESPONSE TO COMMERCIAL AUDIT LETTER
 671   10005529   MAX FREIGHT INC                                        45   NO RESPONSE TO COMMERCIAL AUDIT LETTER
                        INDIRECT
Case 1:15-mc-00940-DLI-JO        PARKING
                           Document  174 HEATERS  SETTLEMENT
                                           Filed 10/30/20 Page 54 of 79 PageID #: 2624
                                  INELIGIBLE CLAIMS

 672      12   DICK ARFSTEN                             6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 673      13   CARNELL WILLIAMS                         4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 674      21   JENNIFER WRIGHT                          3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 675      22   THOMAS G HANCIK                          5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 676      24   MARY RODRIGUEZ                           3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 677      25   ENCARNACION CASTRO                       3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 678      26   STEVEN CASTRO                            2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 679      27   LUCILA CASTRO                            3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 680      28   ESTEBAN C CASTRO SR                      3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 681      38   RICHARD RODRIGUEZ                        8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 682      39   ANDREW T ZIEBA                         500   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 683      40   RICHARD ROBERT RODRIGUEZ                 4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 684      56   ANTHONY MENEO                            2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 685      63   CHRISTINE JONES                          2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 686      64   ANJALI MALANEY                           1   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 687      65   CHRISTINE JONES                          3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 688      70   DAWN PARKER                            100   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 689      71   ROBERT FERRIGNO                          2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 690      73   SAMEER MALANEY                           1   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 691      75   ADA WASHINGTON                           6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 692      77   MICHAEL GILES                            7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 693      79   NEIL MALANEY                             1   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 694      81   JANE GLANTON                             7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 695      96   R W ARCHAMBAULT                          2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 696     102   TEDDY ADAMS                              6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 697     103   JOSE PEREZ                               9   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 698     104   JOHHNY WALSH                             6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 699     108   VIJAY MALANEY                            1   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 700     109   JOSEPH SOCHIA                           11   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 701     110   YAKOV DRALYUK                            2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 702     111   ANATOLIY KIPERMAN                        3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 703     113   JANA DIBLE                               1   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 704     117   MADELYN ALDRIDGE                         6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 705     118   STEVE GUIRGUIS                           6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 706     120   JOAN GLANTON                             2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 707     123   IDA KIPERMAN                             3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 708     124   RAYA KIPERMAN                            4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 709     125   ZORIY BIRENBOYM                          4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 710     128   JONE GALANDON                            6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 711     129   MADISON MCLEE                            7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 712     130   ASHLEY MCGLEE                            6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 713     131   SOMMERS ELLISTON                         7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 714     135   SYDNEY ANDERSON                         10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 715     136   SHAWN GRIMES                            11   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 716     137   TERRY M LIEDERBACH                      11   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 717     140   DIANNE WALTON                           10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 718     143   RODNEY W KRAUSE                         10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 719     182   DEVEE GREEN                              7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 720     183   DEVON HOLMES                             9   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 721     184   COQUESE GREEN                            9   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 722     185   NATALIE JOHNSON                          9   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 723     186   DARRYL HOLMES                            8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 724     187   STAR HUANG                             289   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 725     188   EVE ZOU                                366   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 726     189   CAMERON ANTHONY HORTON                  20   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 727     193   BEN LU                                 389   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 728     199   JOAN GLANTON                             4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 729     201   JANE GLANTON                             3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 730     207   JOSH GLANTON                             9   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 731     208   JADE GLANTON                             7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 732     209   MICHAEL BLANCHARD                        2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 733     211   CAITLYN HORTON                          25   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 734     216   CHASE BORUCH                             9   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 735     218   THOMAS BECK                              8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 736     219   MICHAEL BURROCH                          8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 737     220   R W ARCHAMBAULT                          7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 738     222   DIANNE HORTON                           50   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 739     224   BERYL JOHNSON                            9   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 740     225   SKYLAR LANNING                           6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 741     226   NORMAN STANLEY                           6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 742     238   MADELYNNE ALDRIDGE                       6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 743     239   PAUL MEZOVARI                            6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 744     241   WILLIAM R BRIDGEWATER                   10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 745     242   MEGAN J BOWDEN                          10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 746     243   DOUGLAS A BRIDGEWATER                    7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 747     244   DENNIS GLANTON                          11   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 748     246   RACHEL M BOWDEN                          9   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 749     249   LARRY WILLIAMS                          50   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 750     250   CAMERON ANTHONY                         35   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 751     251   DARNELL CARTER                           9   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 752     252   RACHEL THOMAS                            7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 753     253   DOMONIQUE ARMSTRONG                      9   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 754     254   ANESIA MOUTON                            9   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 755     259   ANTHONY VENTRIGLIO                       2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 756     261   LEEROY MALDONADO                         6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 757     262   ANTHONY M TAYLOR                         6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 758     263   KAREN A BRIDGEWATER                     11   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 759     264   MADELYN ALDRIDGE                         4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 760     270   BO BOBACH                               10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 761     271   BOBBY BEHBAMI                            9   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 762     272   BABAH BEHBAHANI                          8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 763     273   BB BEHBANI                               8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 764     274   BOBAK BALAH                             10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 765     279   BIBIK BEHNI                             10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 766     282   VICKIE CORLEY                            8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 767     284   NOOK BARNES                             18   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
                        INDIRECT
Case 1:15-mc-00940-DLI-JO        PARKING
                           Document  174 HEATERS  SETTLEMENT
                                           Filed 10/30/20 Page 55 of 79 PageID #: 2625
                                  INELIGIBLE CLAIMS

 768        285   KEVIN HAYES                           9   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 769   10000016   COREY BECKER                          9   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 770   10000018   ROXANNE GANT                          6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 771   10000023   VERONICA ZENON                       10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 772   10000024   KEM                                   2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 773   10000034   MANPREET GILL                         7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 774   10000037   LEIGH ANN FREDERICK                  10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 775   10000038   MICHAEL LAKEY                        12   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 776   10000042   MICHAEL MAYOR                        15   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 777   10000047   CARL SCHUMAKER                       16   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 778   10000063   RICK SCHUBERT                        35   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 779   10000106   LEON STEIN                            2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 780   10000134   JOHN H LOEWESNTEIN                    2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 781   10000155   SUMMER BRADFORD                      11   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 782   10000165   JARVIS CHRISTIAN                    200   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 783   10000174   PAT FRUTH                            25   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 784   10000175   JASVEER PURI                         15   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 785   10000181   STANLEY OWENS                        78   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 786   10000189   BILLY MORBER                          4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 787   10000190   JENNIFER LANG                         6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 788   10000192   WILLIAM DENNIS COOK                   5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 789   10000219   JASON WEHRLE                         26   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 790   10000221   WADE CRAIG                            7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 791   10000231   ALLISON E WALSH                      10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 792   10000232   ELIZABETH WALSH                       5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 793   10000237   ELIZABETH VASQUEZ                     5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 794   10000238   NICOLE HYRA                          10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 795   10000240   MARK WHITE                            7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 796   10000241   ANGELO ROCCO                          7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 797   10000242   JACKIE CAREY                         10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 798   10000243   CARLTON SANDERS                       5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 799   10000245   ROBERT PEZZINO                        8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 800   10000247   CAL PEZ                               5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 801   10000250   RAP ENT                               9   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 802   10000251   MIKEY BOCCHINO                       12   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 803   10000254   CHERRY LIU                            1   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 804   10000255   VAN ANH DO DO                         3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 805   10000256   CHERRY LIU                            5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 806   10000257   CHERRY LIU                            3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 807   10000258   CHERRY LIU                            4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 808   10000259   COURTNEY DODSON                       6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 809   10000265   NATHAN GODWIN                         2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 810   10000266   DENNIS BAKER                          3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 811   10000268   AMY JENKINS                          29   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 812   10000269   YIH-SHIUAN YAU                        4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 813   10000270   CHARLES JENKINS                      31   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 814   10000273   KUAN-WU LIU                           3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 815   10000274   EVA LIU                               3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 816   10000275   GEORGE BAKER                          5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 817   10000277   JASHANDA TOWNSEND                    10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 818   10000281   T. TAYLOR                             1   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 819   10000282   MARIO MYERS                          25   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 820   10000283   MAGGIE WHITE                          3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 821   10000284   ARJUN VARMA                           1   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 822   10000294   TIM BILLIE                            5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 823   10000295   ADELE                                14   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 824   10000297   JAKE HASKELL                         25   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 825   10000298   JESSE HASKELL                        18   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 826   10000300   CRYSTAL MCMANAMON                     8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 827   10000303   DANIEL LIVIAN                        10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 828   10000306   DANIEL J GARLOCK                      6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 829   10000310   ANDREW                                2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 830   10000313   RENEE F POWERS                       10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 831   10000316   RICKE. ARNOLD                         1   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 832   10000317   SAMER MOHAMED                         7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 833   10000318   KRYSTA DELONG                       150   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 834   10000319   HOLLY JONES                           2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 835   10000324   GARY QUACKENBUSH                    100   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 836   10000332   DESIREE KENNEDY                      10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 837   10000334   BRADLEY BAKER                        12   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 838   10000336   DEANNA JOHNSON                        6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 839   10000337   DEANNA JOHNSON                        8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 840   10000340   CHARLLISSA JOHNSON                    6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 841   10000343   DAQUAN JACKSON                      500   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 842   10000346   RACHEL HOWARD                         1   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 843   10000347   ERICKA BARNES                        15   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 844   10000349   BRENDA L LEWIS                        6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 845   10000351   RICKY. ARNOLD                         1   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 846   10000358   JAYE PIERCE                           4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 847   10000359   JAY PIERCE                            4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 848   10000363   TORRIN O PERRY                        5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 849   10000366   TORRENCE PERRY                        5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 850   10000369   BRANDI LAMAY                         19   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 851   10000370   SHERRI PERRY                          5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 852   10000374   DIAMOND PERRY                         5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 853   10000376   JOCK WORMACK                         12   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 854   10000378   LISA HENRY                            6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 855   10000379   WEDNESDAY HRIPAK                     10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 856   10000380   MEGHAN LARA                          20   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 857   10000381   TERRENCE SMITH                        5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 858   10000382   JOHN SMITH                            3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 859   10000384   DARNELL SMITH                         5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 860   10000385   MATTHEW SHANAHAN                      9   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 861   10000386   MICHAEL SCHIRANO                    150   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 862   10000387   CENDY DELGADO                         9   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 863   10000391   JESSICA PURVIS                        7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
                        INDIRECT
Case 1:15-mc-00940-DLI-JO        PARKING
                           Document  174 HEATERS  SETTLEMENT
                                           Filed 10/30/20 Page 56 of 79 PageID #: 2626
                                  INELIGIBLE CLAIMS

 864   10000395   SHARON DANIELS                       28   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 865   10000399   ORAMINA MCKNIGHT                      5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 866   10000401   GEORGE SHULTZ                        45   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 867   10000405   JACKIE O. FULLER                      8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 868   10000407   THU                                   4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 869   10000409   NICOLE PARNELL                        6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 870   10000413   JOANNA GONZALEZ                       6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 871   10000417   RICHELLE NOVOA                        5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 872   10000421   GREGORY CANNON                        3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 873   10000422   ISMAIL ABDULMUMIN                     3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 874   10000424   ZUBAIDA ABDULMUMIN                    5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 875   10000425   CHARLIE CANNON                        4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 876   10000426   CURTIS FEARS                         50   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 877   10000427   LINDA CANNON                          3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 878   10000429   CURTIS FEARS                         45   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 879   10000430   CURTIS FEARS                         55   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 880   10000432   CURTIS FEARS                         50   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 881   10000433   MICHAEL GOODWICK                      6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 882   10000434   CURTIS FEATS                         45   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 883   10000436   LAQUISHA JENKINS                     35   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 884   10000437   GREG T. CANNON                        2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 885   10000438   LAQUISHA MOONEY                      50   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 886   10000439   RITA FROLOVA                          6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 887   10000440   EDITH WHITE                          25   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 888   10000441   LAQUISHA MOONEY                      45   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 889   10000442   LARESIA LOPEZ                        14   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 890   10000443   ANGELO PEZZINO                       10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 891   10000444   CURTIS FEARS                         35   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 892   10000447   MINDY BRANHAM                         8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 893   10000448   FERN THOMPSON                         2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 894   10000449   RICHARD HOWARD                        2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 895   10000452   NANCY J BRUSCATO                      5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 896   10000455   RICHARD BARRETT                      50   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 897   10000460   CHRISTINE CRONIN                      8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 898   10000461   CHRIS PAINTEN                         8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 899   10000463   BRANDON SRIANANT                      5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 900   10000465   HOLLIE BOYER                          8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 901   10000466   SUONG NGUYEN                          5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 902   10000469   JOSE AGUIRRE                          8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 903   10000472   ANTONIO AGUIRRE                      12   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 904   10000473   MEL                                   4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 905   10000474   THU NGUYEN                            5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 906   10000480   MELISSA WISOTZKE                     23   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 907   10000482   TIM JOHNSON                           9   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 908   10000484   LEEZAL KUMAR                         20   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 909   10000489   RICHARD                             100   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 910   10000490   MATERNST ISOFF                        4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 911   10000492   MARGIE ANN NAFFZIGER                  3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 912   10000493   WES ANDERSON                          2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 913   10000499   DONNITA E MITCHELL                    7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 914   10000504   CASEY ROLLAND                        10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 915   10000505   LINN PEVERALL                         6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 916   10000506   MINI FLURRY                           3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 917   10000507   JUAN ROLLAND                         15   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 918   10000508   ROBERT FLURRY                         5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 919   10000511   DEIRDRA                               3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 920   10000514   ANDREW MATHUR                         4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 921   10000515   DAVID LUCAS                          13   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 922   10000518   MELISSA                               2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 923   10000520   JOSEPH E STRODE                      50   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 924   10000521   DARLENE STRODE                       50   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 925   10000522   CRAIG DRAPER                         21   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 926   10000531   TAMMY HARRIS                         10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 927   10000535   LILY YANG                            10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 928   10000536   STASCIA PORTER                        7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 929   10000540   ANGELA VICKERS                       20   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 930   10000541   JOE WEIBEL                           10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 931   10000564   JACQUELINE ZENON                      7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 932   10000565   DAVID BROWN                           6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 933   10000567   ALLEN PAYNE                           2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 934   10000568   TAMMY DIAZ                           10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 935   10000570   ALLEN PAYNE                           3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 936   10000572   RANDALL FOLGATE                      10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 937   10000585   ERROLL ISHMAEL                        3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 938   10000592   CAROLYN JOHNSON                       6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 939   10000601   BARBARA GRAZIOLI                      5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 940   10000605   BARBARA                               5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 941   10000606   JOSHUA SWEARINGEN                   200   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 942   10000626   BRIAN ORR                             6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 943   10000629   ANGELA PRITCHARD                      6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 944   10000631   JENNIFER OHANESON                     7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 945   10000634   MELISSA DAVIS                        10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 946   10000635   JESSICA CHANEY                       20   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 947   10000636   MATTHEW RUTLEDGE                     25   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 948   10000643   AUDREY MARTINS                        7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 949   10000645   SEAN QUIGLEY                          7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 950   10000646   ALLISON QUIGLEY                       5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 951   10000647   BRANDON QUIGLEY                       5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 952   10000649   ELLIOTT SMITH                         7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 953   10000650   SANDY QUIGLEY                         7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 954   10000651   TOM QUIGLEY                           7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 955   10000657   LILY TRAN                           526   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 956   10000658   JOSEPH DUONG                       1588   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 957   10000659   MYLIEN DUONG                        987   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 958   10000660   LE HUYEN TRAN                      2877   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 959   10000661   BRIAN TRAN                         1588   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
                        INDIRECT
Case 1:15-mc-00940-DLI-JO        PARKING
                           Document  174 HEATERS  SETTLEMENT
                                           Filed 10/30/20 Page 57 of 79 PageID #: 2627
                                  INELIGIBLE CLAIMS

  960   10000662   PHU DUONG                         2674   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
  961   10000663   CHI V TRAN                        3587   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
  962   10000665   CHUC DUONG                        6247   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
  963   10000666   KEVIN NGUYEN                      1588   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
  964   10000669   DARRELL LOGAN                       10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
  965   10000672   BETHANY M MAIATO                     8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
  966   10000677   BOB DOUGHERTY                      120   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
  967   10000678   JASON POPE                           7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
  968   10000679   ANTHONY LATIN                       50   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
  969   10000684   SHAGLAVIA L JOHNSON                 20   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
  970   10000686   ASHLEY RASCON                        8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
  971   10000689   BILL MURRAY                         12   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
  972   10000691   STEVEN LEVINE                       12   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
  973   10000692   FELIX LIEVNE                        52   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
  974   10000693   LUCY LEVINE                          1   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
  975   10000696   SAMER MATHUR                         8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
  976   10000697   JOSHUA OGLE                        152   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
  977   10000699   JEANNA RUIZ                          2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
  978   10000700   JERRY RUIZ                           4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
  979   10000707   NATASHA MCCAIN                      10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
  980   10000711   BETTY SYLVE                         20   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
  981   10000712   CAROLINE CHETOCK                     3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
  982   10000715   MARY JANE DINGER                     4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
  983   10000721   ANDTEW                               4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
  984   10000724   TASHA HARRIS                         8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
  985   10000726   RANDY HIGGINS                      150   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
  986   10000731   SHEYLA WILLIAMS                    100   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
  987   10000735   DAVID LONG                           6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
  988   10000737   VINCENT HEARD                        6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
  989   10000741   CHRIS BABIN                          8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
  990   10000742   APRIL DIGGS                          3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
  991   10000749   ESTEBAN L CASTRO JR                  4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
  992   10000750   LIZBETH CASTRO                       3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
  993   10000751   MARCOS CASTRO                        3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
  994   10000754   SHERI STEVENS                        3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
  995   10000756   PAUL A.ROZZO                         2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
  996   10000760   BRENDA SCOTT                         5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
  997   10000764   PHILIP NICHOLS                       6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
  998   10000766   DONOVAN MARSHALL                    10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
  999   10000770   TERRENCE                             2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1000   10000771   BRANDI STAFFORD                     25   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1001   10000773   GEORGIA DOSS                         6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1002   10000778   JERRY GUTTER                         1   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1003   10000780   ROSE SPEARS                          1   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1004   10000783   JESSICA V SPEARS                     1   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1005   10000785   ROSEMARY GUTTER                      1   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1006   10000786   AMANDA                               4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1007   10000787   CHAZ L HICKS                         7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1008   10000796   DANA M MEDINAS                       3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1009   10000798   JUAN RIOS                           12   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1010   10000800   STEVEN DENNIS                      700   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1011   10000801   STEPHANIE HILL                      40   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1012   10000802   VANITY KING                         20   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1013   10000806   KEONA WILLIS-SAUNDERS               12   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1014   10000808   MELVIN WILLIS                       16   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1015   10000809   KEONA WILLIS                         6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1016   10000811   GLORISTINE MICKENS                   8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1017   10000813   SARAH                               17   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1018   10000814   CODY RHYNS                           7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1019   10000815   JOHNNIE MARSHALL JR.                20   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1020   10000816   BERTHA MYERS                        20   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1021   10000817   VICKIE GREEN                        20   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1022   10000818   NATHAN BUCKLAND                      5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1023   10000819   MARY BUCKLAND                        6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1024   10000824   LESLIE COOK                          4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1025   10000825   JOHNNY COOK                          4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1026   10000826   JEN COOK                             6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1027   10000829   MEGAN BRANHAM                       15   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1028   10000833   ANTHONY HARVATH                      8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1029   10000834   NICOLE SANDERS                      10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1030   10000838   JASON                                1   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1031   10000841   TERESA HALLQUIST                     5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1032   10000842   TERISA HOLMQUIST                     5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1033   10000846   ASHLEY LOGAN                        10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1034   10000847   JAMI CONROY                         20   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1035   10000851   SHANNAN EVANS                       15   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1036   10000855   FRANCESCA MORRIS                     7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1037   10000858   AISHA PARKER                        12   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1038   10000859   MARK WADE                           28   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1039   10000860   PAT KUNCIO                           2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1040   10000861   RON KUNCIO                           5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1041   10000862   JACOB KUNCIO                        15   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1042   10000863   SAM KUNCIO                          22   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1043   10000865   NICOLE GOODERMOTE                   12   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1044   10000868   PARNIMA KHANDELWAL                  11   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1045   10000869   JODI FERRARO                         7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1046   10000870   PATRICK DUNN                        10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1047   10000876   CAROLYN FISHER                      10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1048   10000883   PATRICIA TRAMMEL                    25   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1049   10000884   MURIEL GRAY                         47   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1050   10000885   DAMANY BROWNE                       12   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1051   10000888   LAKARMEN S DICKS                    10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1052   10000889   JOSEPHINE K DICKERSON               15   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1053   10000890   LAKARMEN DICKS                      20   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1054   10000891   VICTOR DICKS                        10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1055   10000893   TIMOTHY DICKERSON                   10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
                        INDIRECT
Case 1:15-mc-00940-DLI-JO        PARKING
                           Document  174 HEATERS  SETTLEMENT
                                           Filed 10/30/20 Page 58 of 79 PageID #: 2628
                                  INELIGIBLE CLAIMS

 1056   10000894   LYNETTE ARMSTRONG                   25   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1057   10000895   LAKARMEN DICKS                      20   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1058   10000896   GEORGE CLARK                        15   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1059   10000897   KRISTIN SKILLIN                      3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1060   10000898   SHAUNDER COLLINS                    25   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1061   10000900   ASTIN SULLIVAN                      15   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1062   10000901   NATHAN ARMSTRONG                    60   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1063   10000903   DE JUAN BEAN                        60   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1064   10000905   CHARNAE TILLMAN                    100   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1065   10000906   JIAN ZENG                            6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1066   10000908   NATHANIEL PINDER                   100   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1067   10000912   TAMEAKA STATEN                       7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1068   10000914   MEAK S                              14   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1069   10000915   NIAQUA CAMPBELL                     28   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1070   10000917   NANCY EICHMAN                        3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1071   10000918   JOSE RODRIGUEZ                       2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1072   10000926   KIESHANA BLACKWELL ARMSTRONG       100   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1073   10000927   JACLYN SANTOS                        4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1074   10000928   JACLYN WHITAKER                      4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1075   10000934   CLARENCE ALMOND                      9   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1076   10000936   ASHLEY MURRAY                        3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1077   10000937   PATRINA SHERROD                     76   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1078   10000939   SANDRA MURRAY                        4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1079   10000942   ROBERT MONEY                         7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1080   10000943   RICHARD DENO                        10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1081   10000949   TAMMY ENGLE                          4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1082   10000950   COREY ENGLE                          5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1083   10000951   DEBBIE DUERRE                        6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1084   10000952   MARILYN COBURN                       8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1085   10000953   JOHN DUERRE                          7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1086   10000958   BRIAN KEITH CHETICK                  3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1087   10000959   CAROLINE S DINGER                    4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1088   10000963   ROBERT                               1   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1089   10000964   TIM JUDELSOHN                       21   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1090   10000970   LINDA MAYRAND                        2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1091   10000971   WYATT MAYRAND                        4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1092   10000989   KEVIN HARRIS                         2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1093   10000991   SANDRA DOVALINA                      5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1094   10000992   GINGE STARKS                        10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1095   10000993   FRED DOVALINA                        5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1096   10000996   HUNTER DOVALINA                      5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1097   10000997   FERNANDO M RAMOS                     5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1098   10000998   YOLANDA RAMOS                        5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1099   10000999   YOLANDA RAMOS                        6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1100   10001000   DANNY RAMOS                          7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1101   10001001   JESSE RAMOS                          5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1102   10001002   JESUS RAMOS                          7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1103   10001003   ANDREW RAMOS                         7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1104   10001004   FERNANDO RAMOS                       7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1105   10001006   DUSTY SHERMAN                        2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1106   10001007   THOMAS SHERMAN                       2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1107   10001008   DAN LIVIEN                          50   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1108   10001010   YELENA LEVINA                      900   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1109   10001012   JILLIAN SILAS                       13   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1110   10001015   STANISLAV VODOPYANOV                 9   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1111   10001016   YVETTE HINKSON                       6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1112   10001017   MONIQUE ROBINSON                     3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1113   10001018   KEELEY MANTANONA                    17   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1114   10001019   ABDUL ROBINSON                       3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1115   10001020   CHRISTINA                            5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1116   10001021   CHRISTINE E SERNA                   20   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1117   10001022   AAMIYRAH ROBINSON                    1   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1118   10001023   VICTOR JR M RUIZ                    20   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1119   10001024   HERBERT RUDISEL                      6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1120   10001025   ROBERT FIGUEROA                     20   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1121   10001027   ALVARO SERNA                        20   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1122   10001028   NATHANIEL GODWIN                     1   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1123   10001031   STEPHANIE STEWART                   10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1124   10001036   KENNETH MAYES                        4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1125   10001039   BOBBIE BLANCHE                       4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1126   10001042   JUNE JOHNSON                       363   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1127   10001045   NATHANIAL MATHENY                   18   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1128   10001046   JENNEAL NEEDS                       12   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1129   10001047   KRISTA GEORGE                        8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1130   10001048   JASON GRAY                          15   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1131   10001049   KIMBERLY VANPEMBROOK               100   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1132   10001051   BERLYN                               5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1133   10001054   JACKIE MARIE BAUER                   3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1134   10001060   EVANGELINE CARTAGENA                 6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1135   10001061   THOMAS CHIU                          5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1136   10001062   ROXANNE LAW                          5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1137   10001063   AYDIN CHIU                           5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1138   10001064   ADALEY CHIU                          5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1139   10001065   LIZA                                 2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1140   10001070   DYANI NOBLE                          9   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1141   10001072   JIA                                  5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1142   10001075   AZLAN ALLAM                         20   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1143   10001077   ANGELA                               1   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1144   10001078   MICHAEL MURPHY                       8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1145   10001094   STACY ROBINSON                    3300   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1146   10001095   ANGELA ROBINSON                   2700   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1147   10001097   ROMANO MCCAIN                        5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1148   10001098   AMANDA PAYNE                         6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1149   10001099   JUAN PARDO                           6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1150   10001105   SHAQUAYLA                            4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1151   10001106   JULIA PROSPERE                      10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
                        INDIRECT
Case 1:15-mc-00940-DLI-JO        PARKING
                           Document  174 HEATERS  SETTLEMENT
                                           Filed 10/30/20 Page 59 of 79 PageID #: 2629
                                  INELIGIBLE CLAIMS

 1152   10001107   GEILTON PROSPERE                    10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1153   10001109   JERICA MARSHALL                      6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1154   10001110   LARRY JACKSON                       14   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1155   10001118   KYLE A JARRETT                       7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1156   10001122   KEITH PROSCHWITZ                    15   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1157   10001123   JASON SMITH                         20   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1158   10001124   KORY PROSCHWITZ                     25   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1159   10001125   GINA SMITH                          15   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1160   10001126   GEORGE SMITH                        17   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1161   10001134   TIM IANNETTA                         4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1162   10001135   IANNETTA TIMOTHY                     4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1163   10001137   CHASITY SHERMAN                      4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1164   10001138   CAROL SHERMAN                        4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1165   10001141   SHIRLEY ALLEN                        5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1166   10001142   JOEL GUTTER                          5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1167   10001144   STEVE LEVIN                         52   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1168   10001145   ALEAN LAMPTON                        6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1169   10001146   STEVEN LEVINE C/O KURT TRUMBLE    9000   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1170   10001148   BORYA STRIKER                        8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1171   10001149   ESTEBAN GONZALES                    20   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1172   10001150   DARREN TANG                         25   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1173   10001151   RIVKAH LAPIDUS                       6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1174   10001152   LUIS IBARRA                          8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1175   10001153   ANA GARCIA                          12   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1176   10001154   ANA RIVERA                          18   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1177   10001155   LAURA GARCIA                        15   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1178   10001156   CHAD MCCLELLAN                      12   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1179   10001161   PATRICK COTTER                       7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1180   10001164   DARIZA LORA                          4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1181   10001165   ROBERT PENA                          6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1182   10001166   TOM CHIU                             5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1183   10001167   ROXANNE LAW                          5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1184   10001168   AYDIN CHIU                           5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1185   10001169   ADALEY CHIU                          5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1186   10001175   MARLON ELLIS                         2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1187   10001180   TAYANNA                             16   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1188   10001181   MICHELLE DARBY                      16   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1189   10001187   TIFFANI C JONES                     20   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1190   10001188   KIMANI LOVE                         50   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1191   10001191   ASHLEY HENSON                       10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1192   10001193   RYAN SLAUSON                         5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1193   10001194   ASHLEY SLAUSON                       4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1194   10001195   DYLAN SLAUSON                        3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1195   10001196   JACK SLAUSON                         5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1196   10001197   CRAIG SLAUSON                        6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1197   10001200   MIRJANA PERIC                        6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1198   10001202   OLIVER                               2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1199   10001218   CRYSTAL STRICKLAND                   6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1200   10001232   BRANDI BORUM                        12   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1201   10001234   CHRISTOPHER WALTERMIRE              10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1202   10001235   FERNANDO PEREZ                       8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1203   10001238   MARILYN ANTHONY                      6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1204   10001240   DAVID CHANEY                       300   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1205   10001244   DAYNE THOMPSON                       6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1206   10001245   ALICIA EICHMAN                       5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1207   10001247   ANGELA JOHNSON                      50   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1208   10001248   SHKEIRA                             50   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1209   10001249   MONTE WAINWRIGHT                     7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1210   10001250   ALLEN TURNER                         6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1211   10001254   RENA EICHMAN                         8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1212   10001255   NATHAN RICHARDSON                    7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1213   10001260   TAMMY ELAINE PRENTISS               15   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1214   10001261   JEFF P PHIPPS                       22   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1215   10001262   BRIAN E RONDINI                     25   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1216   10001263   SAMANTHA J RONDINI                  32   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1217   10001264   VINCE CANO                           4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1218   10001265   CHARLES PRENTISS                    33   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1219   10001266   ROCKIE CANO                         12   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1220   10001267   DANIELA GUERRIERO                   16   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1221   10001273   THOMAS CHIU                          5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1222   10001274   ROXANNE LAW                          5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1223   10001275   AYDIN CHIU                           5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1224   10001276   ADALEY CHIU                          5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1225   10001278   CHRISTIAN SAMBATARO                  6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1226   10001283   STEVEN ROBERTSON                    50   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1227   10001289   YOLANDA SANCHEZ                    100   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1228   10001290   SAM OLIVER                         200   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1229   10001291   PHUONG LE                           20   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1230   10001294   MICHELLE DURDEN                      4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1231   10001296   PAULA RODRIGUEZ                      2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1232   10001298   CHRIS BORD                           2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1233   10001301   RHONDA FISHER                       15   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1234   10001302   RUPENDRA NATH                        7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1235   10001309   KRISA SPERO                         10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1236   10001311   CEMAL MUJOVIC                        1   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1237   10001313   RYAN M. UPSHAW                       5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1238   10001314   LINDA UPSHAW                         2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1239   10001315   UPSHAW RYAN                          3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1240   10001316   LINDA J. UPSHAW                      4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1241   10001317   RYAN M. UPSHAW                       3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1242   10001318   UPSHAW LINDA                         5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1243   10001320   DENNIS CEJKA                        16   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1244   10001321   ANGELIA SANCHEZ                    200   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1245   10001322   GLEN SANCHEZ                       300   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1246   10001323   SAMUEL SANCHEZ                     300   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1247   10001324   APRIL SANCHEZ                      500   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
                        INDIRECT
Case 1:15-mc-00940-DLI-JO        PARKING
                           Document  174 HEATERS  SETTLEMENT
                                           Filed 10/30/20 Page 60 of 79 PageID #: 2630
                                  INELIGIBLE CLAIMS

 1248   10001325   PEDRO SANCHEZ                      500   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1249   10001326   ANDREW MATHUR                       22   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1250   10001329   MADISON MCLEE                        3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1251   10001332   ADRIAN RODRIGUEZ                     3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1252   10001334   DEN LIVYAN                          25   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1253   10001342   MASHA BURKE                          9   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1254   10001343   MARIYA YAITSKA                      12   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1255   10001345   CHRIS BURKE                         13   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1256   10001346   MARIA YATSKY                        14   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1257   10001348   TERRY MCCLURKIN                      6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1258   10001357   RICH SUTTON                          1   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1259   10001358   RICHARD SUTTON                       1   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1260   10001360   SUBRENA TENNER                      15   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1261   10001373   OLEG MALAMUDMAN                     10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1262   10001377   LUCAS SANDERS                       12   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1263   10001378   STEPHANIE VASQUEZ                   10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1264   10001380   MARIE HARRIS                         2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1265   10001381   TEARIA THOMAS                       12   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1266   10001383   JOSEPH DIGIACINTO                    6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1267   10001384   JIM DAY                              2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1268   10001385   PHITSAMAY DIGIACINTO                 8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1269   10001386   NICK LEE                             3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1270   10001387   DAVE LEE                             3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1271   10001388   KAYONNA COPELAND                     6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1272   10001389   LARRY HOU                            3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1273   10001390   SEAN LEE                             3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1274   10001392   XAVIER LOMAN                         3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1275   10001393   HENRY LIMAN                          3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1276   10001400   MARLON ELLIS                         2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1277   10001404   ANDREW JOHNSON                       8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1278   10001408   PEDRO ARZOLA                         6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1279   10001415   LEE PITTMAN                          6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1280   10001418   JAMIE KELLER                        10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1281   10001420   SEAN PRITCHARD                       7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1282   10001423   CHUCKY                               7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1283   10001436   WILLIAM LUCERO                       6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1284   10001437   JESSICA BROWN                       10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1285   10001438   JESSICA KISER                       15   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1286   10001439   MATT BROWN                           8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1287   10001440   RYAN MILLER                          4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1288   10001441   WINSTON CURRIE                      10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1289   10001442   AARON MILLER                         8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1290   10001443   SEONA LAMMY                         10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1291   10001445   AARON D MILLER                       8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1292   10001446   CHRISTOPHER MILLER                   7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1293   10001448   BRENDA GRIMES                     8752   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1294   10001449   NICHOLE SHACKELFORD                  7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1295   10001461   SHELONDA HERRON                     10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1296   10001474   DAVE GOLDEN                         26   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1297   10001477   DENNIS MANNOR                        3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1298   10001478   ROBYN MANNOR                         3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1299   10001481   ANGELA MITCHELL                     11   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1300   10001487   SEAN COLLINS                         4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1301   10001491   ROBERT REGIUS                        7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1302   10001492   ROBBIE REGIUS                       12   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1303   10001494   TAMMY BLUME                          2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1304   10001496   JEFFERY BOYLETT                      2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1305   10001498   ELBA POPPITI                         8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1306   10001503   MATT PRUITT                          6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1307   10001511   JUSTIN GARVAN                        8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1308   10001512   MARC WATERS                         12   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1309   10001518   JP BURGELN                           8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1310   10001519   JOHN BURGELIN                       12   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1311   10001520   CHAD R MCCUBBINS                     6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1312   10001521   CONNIE MCCUBBINS                     9   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1313   10001522   SCARLET K LONG                      10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1314   10001527   EDDIE LINIAN                       100   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1315   10001531   GARY GIRASOLE                        6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1316   10001532   THAD BLIZZARD                        7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1317   10001533   MICHAEL HEGERT                       8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1318   10001534   GARY CULLEN                         23   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1319   10001537   TALAUNIE TAYLOR                     75   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1320   10001542   WILLIAM DELANEY                      5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1321   10001544   DANIELLE BURTON                      4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1322   10001549   DERIK GRUDZIEN                      87   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1323   10001550   VINCE PARRA                         35   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1324   10001551   K PAUL MAYES                         7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1325   10001552   JEREMY ALDRIDGE                      5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1326   10001557   BRIAN CARLBERG                      32   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1327   10001558   JERMAINE COOKS                      15   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1328   10001565   GENAI MACKLIN                       10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1329   10001571   ELIZABETH CHAPMAN                    6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1330   10001574   MATTHEW NEATHAWK                   500   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1331   10001582   RICARDO REED                        20   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1332   10001583   JESSICA REED                        20   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1333   10001591   PRANGKAEO MAGILL                     1   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1334   10001592   DONALD MAGILL                        1   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1335   10001594   KAYNE MAGILL                         1   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1336   10001595   KAILEE MAGILL                        1   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1337   10001604   ERIC LEPOUTRE                        6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1338   10001607   MONIQUE TAVAREZ                      6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1339   10001628   DEBBIE HANSEN                        8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1340   10001631   EMILY ANDERSON                      20   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1341   10001642   MICHELLE DURDEN                      5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1342   10001643   NICOLE HERNANDEZ                     6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1343   10001645   LASHONDA                            10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
                        INDIRECT
Case 1:15-mc-00940-DLI-JO        PARKING
                           Document  174 HEATERS  SETTLEMENT
                                           Filed 10/30/20 Page 61 of 79 PageID #: 2631
                                  INELIGIBLE CLAIMS

 1344   10001649   STEVE BLUME                          2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1345   10001650   KYLE BLUME                           2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1346   10001651   JILLYNNE ALLISON                     4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1347   10001652   THOMAS WILKINS                       6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1348   10001653   BROLIN CHRISTY                       6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1349   10001666   JESSICA                              5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1350   10001668   BRIAN BEST                          18   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1351   10001680   RENA                                 2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1352   10001683   RENE MENDOZA II                      5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1353   10001684   GRACIELA MENDOZA                     5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1354   10001685   RENE J MENDOZA                       5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1355   10001686   LENA MENDOZA                         5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1356   10001687   MICHAEL MOCERI                       2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1357   10001702   JOSE JAUREGUI                       38   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1358   10001709   JERRY HOST                          10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1359   10001719   JOHN MCCANN                         10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1360   10001720   MARY GRACE MCCANN                   10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1361   10001721   JASMINE DAVID                        4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1362   10001722   ANGELA GOINGS                        4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1363   10001736   I MASSEY                             2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1364   10001739   DANIELLE WOJCIK                      7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1365   10001740   RICH WOJCIK                          6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1366   10001747   ANGI TABOR                          16   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1367   10001753   LARITA HINES                         4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1368   10001754   DONALD HOUSTON                       8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1369   10001763   CHADD WEBER                         14   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1370   10001767   JASLENE RODRIGUEZ                    2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1371   10001768   JANA DIBLE                           2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1372   10001775   ANGELAA ROSENTHAL                    1   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1373   10001777   SHIRLEY GUTTER                      10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1374   10001786   FOZIA KHAN                           6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1375   10001788   CHRISTOPHER LICK                   218   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1376   10001793   IM UN HO                             2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1377   10001797   IMFEIHO                              2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1378   10001798   ADRIAN LIN                           2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1379   10001799   DORIAN LIN                           2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1380   10001802   VERONICA MONCADA                     8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1381   10001803   PETE MONCADA                        14   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1382   10001807   VERONICA MONCADA                    27   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1383   10001808   PETE MONCADA                        33   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1384   10001809   VERONICA MONCADA                    38   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1385   10001810   PETER MONCADA                       41   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1386   10001812   ANASTASIA DRANNIKOVA                 2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1387   10001813   GALINA DRANNIKOVA                    2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1388   10001819   LINDA SMITH                          3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1389   10001820   MIKE UNRUH                           4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1390   10001822   LEON STAVES                          6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1391   10001823   ANGELA SMITH                         5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1392   10001824   ANGELA SMITH                         3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1393   10001826   LINDA SMITH                          4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1394   10001828   MIKE UNRUH                           4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1395   10001829   JUSTUS SMITH                         4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1396   10001830   SHALENA DICKENS                    500   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1397   10001845   JAZZMIN BATES                        4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1398   10001848   ROGER DILLES                        22   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1399   10001849   STAN STEVESON                       10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1400   10001850   STEVEN LEVINE                     2500   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1401   10001851   JESSICA PARNELL                      5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1402   10001852   JAMES PARNELL                       10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1403   10001853   DAVID PARNELL                       20   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1404   10001854   ETHAN PARNELL                       35   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1405   10001864   LUIS TEJADA                          4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1406   10001865   ZULEIDE GOMEZ                        5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1407   10001866   KRISTEN TEJADA                       4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1408   10001867   SCOTT HERMANN                        8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1409   10001875   BOBBY CRAIG                          5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1410   10001886   PATRICIA BARNES                      7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1411   10001892   ALAN BRAHAMSHA                       6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1412   10001893   JUSTIN BAILEY                        6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1413   10001898   RAYMOND GUTTER                       5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1414   10001899   TIMOTHY STANLEY                      7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1415   10001900   KIERRA CLARK                         8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1416   10001903   TERRENCE BURNWATT                   20   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1417   10001915   CORINNE BRAHAMSHA                    7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1418   10001931   THAYRE EICHMAN                       6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1419   10001934   BENJAMIN LIVIAM                     25   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1420   10001940   MATTHEW KUC                          7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1421   10001943   SHAVON YOUNG                        12   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1422   10001946   JOHN ELMER                          11   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1423   10001947   MEGAN SORENSON                      15   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1424   10001950   SCOTT RICHARDSON                     5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1425   10001952   APRIL RISNER                         6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1426   10001954   APRIL PRICE                          7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1427   10001955   DEMETRICE PRICE                      5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1428   10001956   TIM HOEVELKAMP                       3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1429   10001957   LATRECE PRICE                        9   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1430   10001958   LARONE PRICE                         5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1431   10001959   KELLY HOEVELKAMP                     6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1432   10001960   ALEX HOEVELKAMP                      2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1433   10001961   APRIL FLEMING                        7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1434   10001962   DOROTHY FLEMING                      6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1435   10001963   ANDREA JACKSON                       9   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1436   10001966   DINA MOUSA                          10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1437   10001970   KRISTEN TEJADA                       5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1438   10001973   CARRIE THORNTON                     11   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1439   10001974   JAMIE WEBB                           9   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
                        INDIRECT
Case 1:15-mc-00940-DLI-JO        PARKING
                           Document  174 HEATERS  SETTLEMENT
                                           Filed 10/30/20 Page 62 of 79 PageID #: 2632
                                  INELIGIBLE CLAIMS

 1440   10001977   ARIADNA KAPOR                       10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1441   10001979   HOLLY MILLER                         3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1442   10001980   HOLLY MILLER                         2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1443   10001982   SCOTT RICHARDSON                     2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1444   10001987   DIN LEVIAN                          50   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1445   10001991   CLIFTON GRANT JR                    20   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1446   10001994   DOUGLAS RAYMOND NORDGREN             4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1447   10001995   BEVERLY NORDGREN                     3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1448   10001996   MICHELE NODGREN                      7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1449   10001999   RUDOLF EZEMBA                       10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1450   10002000   PRINCESS MICHEAL                     6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1451   10002008   RYAN BRAHAMSHA                       6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1452   10002009   TAMIKA BENNETT                       8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1453   10002011   TIMOTHY BARNES                      12   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1454   10002012   TIM BARNES                          10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1455   10002017   JAY ZHANG                            8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1456   10002018   JULIA WEY                            9   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1457   10002019   CAROL SCHWARTZ                       2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1458   10002020   ERICA FUENTES                        1   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1459   10002021   ULYSSES ELIAS                        2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1460   10002022   ALYSSA ELIAS                         2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1461   10002023   SHIRLEY SHEPARD                      3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1462   10002024   ULYSSES ELIAS                        2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1463   10002025   LORRAINE SHEPARD                     3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1464   10002026   E.FUENTES                            2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1465   10002028   DEBRA MARK                           4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1466   10002029   KENDRICK MARK                        6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1467   10002030   Q MARK                               8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1468   10002031   KAY MARK                             4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1469   10002033   ATLANTIC COR                        50   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1470   10002035   CHARLES RICE                         2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1471   10002037   MARC ALAN REICHBART                  4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1472   10002038   SCOTT DAVID REICHBART                4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1473   10002039   P.G. REICHBART                       3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1474   10002040   IRVING W. REICHBART                  4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1475   10002045   TERENCE SMITH                        7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1476   10002046   JOHN SMITH                           7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1477   10002047   VIOLA SMITH                          7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1478   10002051   SAQUIA JORDAN                        7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1479   10002054   PAULO CALDERON                       8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1480   10002055   KAYLYN MCRAE                        40   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1481   10002057   TESSIE GREENE                       10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1482   10002058   T D SMITH                           11   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1483   10002059   FENTON GREENE                        7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1484   10002060   DARNEL SMITH                        15   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1485   10002061   PATRICIA GONZALEZ                   12   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1486   10002069   JILL HARRIS                          2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1487   10002076   DANA BRAHAMSHA                      12   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1488   10002081   HEATHER LOPEZ                       15   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1489   10002093   ALEK RUDY                           14   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1490   10002094   DARREN ENG                           5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1491   10002096   RONEY FABER                          6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1492   10002101   PATRICIA LORRAINE SOMMERER          15   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1493   10002102   JENNIFER IRVING                     23   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1494   10002106   JOSEPH SCHOCHET                      7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1495   10002107   ANN KOUBA                           50   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1496   10002108   ROXANNE FROID                        6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1497   10002110   ALICIA WRIGHT                       10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1498   10002117   SCOTT GRUENDER                      12   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1499   10002118   ANUROOP MATHURE                     15   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1500   10002127   JAMIE GARNEE                         6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1501   10002131   ALEXEA RODRIGUEZ                     2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1502   10002138   TRACY PEACHEY                        6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1503   10002141   PERRY GILMORE                        4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1504   10002160   RUSSELL YU                           3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1505   10002161   RUSSELL YU                           1   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1506   10002165   ZULEIDE GOMEZ                        3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1507   10002167   LUIS TEJADA                          4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1508   10002168   DIAMILET JIMENEZ                     4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1509   10002171   JERRY WILSON                        10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1510   10002177   KIMBERLY JONES                     100   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1511   10002179   SHIRLEY JONES                       50   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1512   10002187   ROSARIO PAYNE                        6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1513   10002188   KEVIN PAYNE                          6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1514   10002189   BARBARA BALOW                        6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1515   10002190   KARLA J FLORES                       3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1516   10002191   FLYNN BALOW                          6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1517   10002204   MARY BROWN                          10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1518   10002205   RICHARD RIEHLE                       5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1519   10002206   TONY RIEHLE                          7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1520   10002207   VANESSA RODRIGUEZ                    5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1521   10002208   ANNETTE COLEMAN                      1   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1522   10002209   LARRY A ALLEN                        6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1523   10002211   AMBER COLEMAN                        2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1524   10002214   REBECCA RIEHLE                      10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1525   10002216   ANNETTE COLEMAN                      2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1526   10002217   BRANDI C RIEHLE                      8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1527   10002229   AMBER COLEMAN                        1   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1528   10002230   WILLIAM WISE                         1   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1529   10002232   ANNETTE COLEMAN                      2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1530   10002234   STEVEN COLEMAN                       1   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1531   10002236   ERIKA COLEMAN                        2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1532   10002242   PAT COSTEN                           8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1533   10002244   TARIQ AZIKIWE                        6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1534   10002248   STEPH HUTCHISON                      8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1535   10002249   DANIEL RODRIGUEZ                     6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
                        INDIRECT
Case 1:15-mc-00940-DLI-JO        PARKING
                           Document  174 HEATERS  SETTLEMENT
                                           Filed 10/30/20 Page 63 of 79 PageID #: 2633
                                  INELIGIBLE CLAIMS

 1536   10002253   HASSAN NASRALLAH                    15   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1537   10002256   RAYMOND WASHINGTON                  35   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1538   10002261   NAKIA SALTER                       100   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1539   10002268   ALYSSA DILBECK                       9   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1540   10002269   D.MOCOL                             15   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1541   10002271   SELENA RODRIGUEZ                     8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1542   10002275   MAKAYLA HARRIS                       5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1543   10002280   JUAN RODRIGUEZ                      10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1544   10002282   DEBORAH LITTLETON                    8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1545   10002283   R. W. ARCHAMBEAULT                   3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1546   10002285   ERIC OXLEY                           2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1547   10002286   KEVIN HETHERINGTON                  37   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1548   10002288   NANCY J. ROLF                        2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1549   10002289   TADAS OZELIS                         2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1550   10002294   DEBORAH JONES                        2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1551   10002296   RENEE PERRIN                         2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1552   10002297   LINDA HARNSBERRY                    35   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1553   10002298   LINDA FORD                          30   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1554   10002299   RAEGAN FORD                         35   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1555   10002300   RAEGAN HARNSBERRY                   42   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1556   10002301   KAYE FORD                           48   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1557   10002303   RITA FORD                           42   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1558   10002304   FAY FORD                             3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1559   10002305   HOLLIS FORD                         10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1560   10002313   WAYNE DEPALMA                        3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1561   10002316   GENOVEVE RODRIGUEZ                   5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1562   10002317   JENNIFER WRIGHT                      7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1563   10002319   JOSE ALVAREZ                         1   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1564   10002323   JOHN SIMS                            5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1565   10002324   LYNDA SIMS                           4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1566   10002327   PATRICK SIMS                         5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1567   10002331   DENNIS                              25   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1568   10002336   JORDAN FRANCO                        6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1569   10002340   JOSEPH L MACIEL                     52   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1570   10002342   ELLIE BOSSE                          1   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1571   10002343   JAYNA BOSSE                          1   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1572   10002344   MIKE BOSSE                           2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1573   10002345   TRICIA TALBERT                       1   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1574   10002346   MARLENE RODRIGUEZ                    6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1575   10002347   MARIE RODRIGUEZ                      8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1576   10002351   ISABELLA RODRIGUEZ                   6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1577   10002352   JASY RODRIGUEZ                       4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1578   10002353   ANGELA LOUDIANA                      2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1579   10002354   JEREMY CARSON                        2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1580   10002355   DUSTIN LOUDIANA                      2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1581   10002358   R KEITH SCHWARTZ                     9   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1582   10002359   CASH RODRIGUEZ                       4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1583   10002360   ERIC FISHON                          5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1584   10002362   SEAN MOLANDER                       10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1585   10002365   STEVEN L. FULLER                    10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1586   10002366   JACKIE O. MCKNIGHT                  15   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1587   10002367   DARSHAY BROWN                        8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1588   10002368   MICHAEL L. HALL                     10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1589   10002371   RYAN MCALISTER                      15   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1590   10002378   ANDREA HALE                          7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1591   10002380   DUANE HARRIS                         3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1592   10002382   MELISSA FINLEY                       1   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1593   10002384   MACKENZIE FINLEY                     1   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1594   10002385   KEVIN AUGUSTE                       24   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1595   10002387   KATREEQUIA THOMPSON                 25   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1596   10002390   JOSEPHINE BRAHAMSHA                 12   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1597   10002391   HILLARD YOCOM                        8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1598   10002392   SUCHING LIN WELLS                    1   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1599   10002393   TIMOTHY LEE WELLS                    1   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1600   10002394   TIMOTHY ROMERO                       1   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1601   10002395   CRUZ HERNANDEZ                       7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1602   10002396   PATRICK CRAMPTON                     6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1603   10002397   ALEXANDER RODRIGUEZ                  6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1604   10002398   ROBERT FIELDS                       45   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1605   10002401   MARIA RODRIGUEZ                      8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1606   10002402   TASHA NOLEN                         30   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1607   10002404   AUBREY MOSLEY                       10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1608   10002409   JUAN RODRIGUEZ                      10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1609   10002410   ASHANTI RODRIGUEZ                    6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1610   10002413   ASHLEY PRADO                        20   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1611   10002415   RICKY THOMPSON                       7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1612   10002416   CHARLES FITZPATRICK                  6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1613   10002417   MILES HENSLEY                       12   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1614   10002418   RODNEY ARCHAMBEAULT                  8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1615   10002419   ANN TALBERT                          5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1616   10002420   LALLI SINHA                          8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1617   10002421   R. W. MILLER                         7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1618   10002427   TAZ RODRIGUEZ                        8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1619   10002428   HUAN XU                              2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1620   10002429   SCOTT LAWRENCE                       5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1621   10002430   STEVE REIERSON                      12   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1622   10002432   IKIMBALISA WILLIAMS                  5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1623   10002433   TANISHA DONALDS                      6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1624   10002434   ESMERALDA RODRIGUEZ                  6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1625   10002435   CRISPIN SOTO                         4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1626   10002438   ALEX RODRIGUEZ                       8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1627   10002439   SHERRI                               2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1628   10002445   SHAWNA THOMPSON                      6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1629   10002446   JO WIEBLE                            8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1630   10002447   LAURA VILLARREAL                    10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1631   10002450   MENO RODRIGUEZ                       5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
                        INDIRECT
Case 1:15-mc-00940-DLI-JO        PARKING
                           Document  174 HEATERS  SETTLEMENT
                                           Filed 10/30/20 Page 64 of 79 PageID #: 2634
                                  INELIGIBLE CLAIMS

 1632   10002452   E. P. OXLEY                          6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1633   10002454   LILIANA JIMENEZ                      8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1634   10002458   RANDY ARCHAMBAULT                    4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1635   10002460   DARREN ENG                           4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1636   10002463   KYLE MALOTTE                        16   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1637   10002464   MARY RODRIGUEZ                       6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1638   10002466   ANRAP MATHUR                        32   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1639   10002470   PRESLEY RODRIGUEZ                    4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1640   10002476   JARRELL COOPER                       6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1641   10002477   LOUISA HEADLEY                      12   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1642   10002479   LAVERN UPTON                         7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1643   10002481   LAMARKIS ROBINSON                    5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1644   10002482   THERON FOSTER                        5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1645   10002483   VINCENT JONES                        5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1646   10002484   TANYA HARRIS                         5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1647   10002485   GENE ROBINSON                        5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1648   10002486   GLORIA COOK                          5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1649   10002489   THERONEE FOSTER                      5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1650   10002500   HAROLD W. ROLF                      12   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1651   10002501   WAYNE K. BRIDGEWATER                10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1652   10002502   AMORETTE SANTOS                     10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1653   10002503   JOHN SANTOS                         10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1654   10002504   MARK N. BOWDEN                       9   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1655   10002505   KEVIN GABHART                       10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1656   10002507   RANDALL L. CHURCH                    8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1657   10002508   JERRY DINO                          20   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1658   10002510   JERRY DINO                          10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1659   10002513   ANTHONY TUCCIO                       5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1660   10002516   CILTON A. YOUNG                      6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1661   10002519   RITCHIE RODRIGUEZ                    6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1662   10002521   MICHAEL J. MILLER                    8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1663   10002525   GRACE STRUBLE                       35   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1664   10002527   LEDRELL MOSLEY                       6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1665   10002528   BJ BURACKER                         10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1666   10002530   JOHNNY RODRIGUEZ                     8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1667   10002531   SYLVIA RODRIGUEZ                     8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1668   10002532   CAROL GERDES                         6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1669   10002534   CASHLENE RODRIGUEZ                  10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1670   10002536   LIANG GUO                            3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1671   10002537   DWAYNE BATTLE                       10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1672   10002538   ROBERT PETTI                        15   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1673   10002539   ANDREA DAMIANO                       2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1674   10002541   STEVE GOMEZ                          4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1675   10002544   VINSON JONES                         5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1676   10002546   WILLIAM R KELLIN                    50   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1677   10002550   KEVIN TYLER                          6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1678   10002551   PATRICK D. POIRIER                  12   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1679   10002552   STEPHANIE LETT                      10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1680   10002553   R. W. ARCHAMBAULT                   14   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1681   10002554   EVA VILLARREAL                       8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1682   10002559   RICHARD ARCHAMBEAULT                16   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1683   10002562   ROBERT RODRIGUEZ                     5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1684   10002565   TIA JACKSON                         16   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1685   10002566   JABAR WILSON                        38   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1686   10002568   TIA JACKSON                         40   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1687   10002569   ANIT DESAI                           3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1688   10002572   TICO JIMENEZ                         6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1689   10002573   SARA VILLEGAS                        6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1690   10002575   ASHLEY WILLIAMS                      7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1691   10002577   PENNY JIMENEZ                        9   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1692   10002581   MIGUEL HERNANDEZ                     4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1693   10002583   ZULEIDE GOMEZ                        6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1694   10002584   MUICHUN LIM                          5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1695   10002585   JEREMY LIM                           7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1696   10002586   TSUEYYI WONG                         6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1697   10002587   PHOEBE WONG                          8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1698   10002589   SHANE L KEY                          3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1699   10002594   DAMON PRITCHARD                      6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1700   10002597   SCOTT HADLEIGH                      27   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1701   10002600   N BENNETT                            1   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1702   10002601   C BIELBY                             1   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1703   10002602   D BENNETT                            1   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1704   10002605   JONATHAN KRAUSE                     10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1705   10002606   PRAVIN DESAI                         3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1706   10002607   WILLIAM R. MILLER                    9   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1707   10002608   JOSEFINA RODRIGUEZ                   4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1708   10002609   DALTON THIBODEAUX                    6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1709   10002610   NICHOLIAS ALLEN                      7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1710   10002612   WILLIAM CHURCH                      10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1711   10002613   DELORES M. RASMUSSEN                 8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1712   10002616   RAUL RODRIGUEZ                       8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1713   10002617   ROXY EDGE                         3500   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1714   10002618   JOSHUA EDGE                       2500   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1715   10002619   JULIA EDGE                        1500   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1716   10002625   BRENDA KIDD                          2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1717   10002629   SHONTIA FRANKLIN                     6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1718   10002631   LAJOYA BROOKS                        6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1719   10002632   RONIN DESAI                          2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1720   10002633   KERMIT JIMENEZ                       8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1721   10002635   PHILIP HADLAY                       17   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1722   10002636   BARB BURACKER                        6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1723   10002637   TERRY GRANT                          6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1724   10002638   DORIS HOUSDEN                        6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1725   10002641   LINO JIMENEZ                         5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1726   10002644   BAO WU                               2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1727   10002646   SERGIO SOTO                          2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
                        INDIRECT
Case 1:15-mc-00940-DLI-JO        PARKING
                           Document  174 HEATERS  SETTLEMENT
                                           Filed 10/30/20 Page 65 of 79 PageID #: 2635
                                  INELIGIBLE CLAIMS

 1728   10002647   PRISCILLA ORNELAS                    6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1729   10002652   JAVIER SOTO                          9   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1730   10002653   JENICE DUCOS                        20   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1731   10002657   JUSTIN DEAMS                         8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1732   10002658   LAUREN STEWART                       7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1733   10002662   REGINA PEREZ                         6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1734   10002663   KAYLA ROTH                           2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1735   10002664   KAY LA ROTH                          9   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1736   10002665   CLAY ERNST                           7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1737   10002666   KAYLA WENDELL                        9   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1738   10002675   WILLIE BERRY                        10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1739   10002678   MELANIE POWERS                       8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1740   10002679   ANNA TYKHOMYROVA                     6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1741   10002680   ALEX ODOM                            6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1742   10002681   KEITH A WILLIAMS                    10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1743   10002682   MARTHA SOTO                          6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1744   10002685   LISA JONES                           2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1745   10002686   CARLOS PIRELA                       10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1746   10002692   FRED SOULE                          10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1747   10002693   GABRIELA LOPEZ                      10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1748   10002695   REHA MATHUR                         12   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1749   10002696   CHRISTOPHER MEISTER                  2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1750   10002699   EVANGELINE MEISTER                   3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1751   10002703   GINNY MEISTER                        4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1752   10002704   ANNU MATHUR                         14   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1753   10002711   COLIN CLAYTON                        6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1754   10002712   JERMANUEL MCCLAIN                    5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1755   10002713   JACE SMITH                          52   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1756   10002718   JESSICA WORTHEN                     12   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1757   10002719   NILDEN BERNS                         6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1758   10002720   EDWARD HEYMER                        8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1759   10002721   MEL GARCIA                           1   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1760   10002722   JENNIFER RITTER                     27   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1761   10002723   MELAN GARCIA                         2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1762   10002728   HUAN HONG XU                         3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1763   10002734   ERIC DUSTIN                         25   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1764   10002735   KEVIN Z COLEMAN                     10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1765   10002736   STEPHEN HOLT                         6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1766   10002742   ALEXANDER ODOM                       5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1767   10002746   KYLIE SULLIVAN                       9   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1768   10002747   KADE ERNST                           3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1769   10002748   MICHAEL ERNST                        4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1770   10002756   ANOOP MATHER                        83   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1771   10002758   ROCIO MARTINEZ                      10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1772   10002760   DIANA SOTO                           6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1773   10002765   LEAONA ADAMS                        70   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1774   10002767   SAMEE MATHUR                        32   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1775   10002770   TREMELL MOORE                        6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1776   10002776   SOMMERS ELLISTON                     5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1777   10002778   ELISA HARDLEY                       87   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1778   10002779   LAYLAH AKBAR                         8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1779   10002786   DOUG MORGAN                          6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1780   10002789   REQUIA NOWELL                        8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1781   10002790   REEDELL NOWELL                      10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1782   10002795   ANIRUDDH CHATURVEDI                  6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1783   10002808   ANTONIO HARRIS                       6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1784   10002809   THOMAS KIM                          24   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1785   10002812   RIRI MATHUR                         16   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1786   10002814   JIM LEE                              5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1787   10002815   GEORGE HOMAN                         5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1788   10002820   AJ BRAHAMSHA                        14   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1789   10002823   QUENTIN MURRAY                     185   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1790   10002825   JUSTINE CHA                         30   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1791   10002826   RUPEND MATHUR                       35   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1792   10002827   TYLIA FRANKLIN                       8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1793   10002848   ZULEIDE GOMEZ                        5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1794   10002849   JORGE SOTO                           8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1795   10002852   JESSE GUO                            4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1796   10002854   SHAWN MEYER                         12   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1797   10002855   PILAR SOTO                           7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1798   10002857   KRISTEN TEJADA                       5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1799   10002858   AMANDA                               2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1800   10002859   JOHN COFFEY                          6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1801   10002860   RYAN SHAMBAUGH                     350   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1802   10002871   ANITA ELMER                          6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1803   10002872   ANITA ELMER                         27   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1804   10002873   LINDA CANNON                         3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1805   10002879   POONIM KHANDKWAL                    36   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1806   10002883   TIFFANY WONG                         9   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1807   10002888   TODD VECCHIONE                       6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1808   10002889   D'MARIO M ELAM                       8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1809   10002898   HOI NG                               3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1810   10002902   ALEXANDER ODOM                       4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1811   10002903   RACHAEL BARNETT                     12   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1812   10002911   GILBERT GAW                         25   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1813   10002912   YEE AYE                             20   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1814   10002926   KARLANDA DUQUESNAY                   7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1815   10002928   STEPHEN LEVINE                       3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1816   10002931   YELENA VODOPYANOVA                  35   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1817   10002933   LONNY PHILLIPS                       6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1818   10002937   FRANTZ TURENE                       50   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1819   10002938   CHRIS SCHMITZ                        6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1820   10002941   STEPHEN HUBBARD                     75   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1821   10002943   PENNY JACKSON                        7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1822   10002946   JONATHAN                            52   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1823   10002949   SAMUEL HARRIS                        1   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
                        INDIRECT
Case 1:15-mc-00940-DLI-JO        PARKING
                           Document  174 HEATERS  SETTLEMENT
                                           Filed 10/30/20 Page 66 of 79 PageID #: 2636
                                  INELIGIBLE CLAIMS

 1824   10002955   JANINCE L. HENDERSON                10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1825   10002957   KASSANDRA CARTER                     8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1826   10002959   YULIE CENDEJAS                       3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1827   10002962   CORINNE BOZEMAN                      1   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1828   10002965   MAVEN HERRERA                        4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1829   10002971   JERMINE IVY                          6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1830   10002973   ED AWAD                              5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1831   10002975   MARQUIS BENTON                      10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1832   10002989   PRESTON JONES                        2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1833   10002991   PAUL JONES                           3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1834   10002992   PRESTON JONES                        2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1835   10002994   LISA JONES                           2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1836   10002995   PETER JONES                          2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1837   10003003   MADELYN THOMPSON                     6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1838   10003006   SEAN COMBS                           5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1839   10003009   MICHELLE STURGIS                     7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1840   10003013   MAE WOLF                             3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1841   10003014   LAUREN WOLF                          3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1842   10003015   MARILYN HADFIELD                     3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1843   10003016   SCOTT HADFIELD                       3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1844   10003017   MATTHEW HADFIELD                     3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1845   10003018   MASON BOND                           3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1846   10003019   BILL GO                              3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1847   10003020   JAN GO                               3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1848   10003021   SUSAN BORELLA                        3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1849   10003023   JJ SOCHA                            11   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1850   10003026   JERMAINE L YOUNG                    10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1851   10003029   CHRISTY MUFFLEY                      7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1852   10003030   MIKE BATES                          18   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1853   10003031   ZANTHIA AMERSON                     23   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1854   10003033   ELLEN MCCLAIN                        6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1855   10003035   ROLIKA REGISTRE                     10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1856   10003036   RODLYNN REGISTRE                    10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1857   10003040   IAN OSBOURNE                         7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1858   10003050   MELISSA JEAN JOHNSON                 6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1859   10003055   POONIMA KHANDELWALE                 99   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1860   10003056   KRISTY HINES                         6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1861   10003078   MARIA MAYES                          4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1862   10003079   DEANNA MAHONEY                      24   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1863   10003082   ANTHONY HERRERA                      3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1864   10003087   ANGELA GOINGS                        8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1865   10003088   IRMA GREEN                           8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1866   10003093   CHERYL L DAVIS                      50   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1867   10003095   ANSUYA MATHUR                       99   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1868   10003101   JONATHAN A NEWMAN                   13   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1869   10003102   DALLAS GARCIA                        3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1870   10003104   QUINN HARRIS                         1   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1871   10003114   MAGDALENO RODRIGUEZ                  3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1872   10003124   LORI WALLER                         19   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1873   10003125   LARRY CARSON                     10000   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1874   10003138   DALE GLORIA                         25   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1875   10003140   SANTOSH RAO                         16   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1876   10003145   SHAWN OCONNOR                       25   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1877   10003147   ANURUPA MATHUR                      78   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1878   10003148   LARRY FITZMAURICE                   10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1879   10003154   KEVIN ROUSE                          6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1880   10003155   WAYNE ROUSE                         10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1881   10003156   CHRIS HUDKINS                       13   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1882   10003165   KIM LOHR                             6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1883   10003167   WILLIAM GEORGE                       6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1884   10003174   KAREN HOLNESS                     2500   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1885   10003176   CHRISTIAN COSME                     15   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1886   10003180   JOHN FALKENSTEIN                     1   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1887   10003190   TERESA NEWSOM                        7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1888   10003195   ERNEST PARKER                       10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1889   10003197   ERNEST CLEVELAND PARKER JUNIOR       6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1890   10003199   E.C. PARKER                          8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1891   10003203   GENNIFER DIXON                      10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1892   10003204   YOLANDA WELLS                        8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1893   10003206   NANCY SMITH                         12   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1894   10003207   MICHELLE DALY                        6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1895   10003210   RAMONA RODRIGUEZ                     5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1896   10003217   PRASHANT SINHA                      11   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1897   10003238   SONJA M NIXON                        9   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1898   10003239   JACKIE NIXON                         9   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1899   10003240   JUSTICE HOWARD                       9   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1900   10003241   JAMES NIXON                          9   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1901   10003242   SOARJA BALDI                         8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1902   10003243   BOBBIE TOWLER                        2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1903   10003248   BOBBIE BLANCHE                       3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1904   10003251   BLANCHE B TOWLER                     2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1905   10003255   VICKY ORTIZ LUIS                     7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1906   10003256   SAMUEL AGTARAP                       6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1907   10003257   JERRY ORTIZ LUIS                     7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1908   10003258   ERIC J SCARDINO                      9   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1909   10003260   ANDREA GARCIA                       22   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1910   10003261   KAMAL HARFOUCH                      42   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1911   10003274   ANARAP MATHUR                        9   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1912   10003276   JOSEPH FROST                         8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1913   10003278   ROBERT KORIS                         7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1914   10003285   LISA JONES                           4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1915   10003287   WILLIAM JONES                        3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1916   10003288   BECKY CLINARD                        3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1917   10003290   GEORGE FALKENSTEIN                   1   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1918   10003291   TARYN RIEHLE                         4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1919   10003298   TAMEIKA FRANCO                       6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
                        INDIRECT
Case 1:15-mc-00940-DLI-JO        PARKING
                           Document  174 HEATERS  SETTLEMENT
                                           Filed 10/30/20 Page 67 of 79 PageID #: 2637
                                  INELIGIBLE CLAIMS

 1920   10003304   WILLIAM DURAN                        4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1921   10003318   JESSICA TALTON                      15   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1922   10003319   STEVEN WHITE                        15   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1923   10003324   JOHN PROWELL                        10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1924   10003325   MYEE M TILLIS                       35   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1925   10003335   KHARI WHEELER                       20   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1926   10003347   ROGER ARCHAMBAULT                    9   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1927   10003353   RUSSELL BOWDEN                       8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1928   10003354   WILLIAM KRAUSE                      12   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1929   10003355   RICHELLE ROBINSON                   10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1930   10003365   RAJEEV JHANGIANI                     3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1931   10003366   GEETA JHANGIANI                      4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1932   10003367   SIMONE JHANGIANI                     3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1933   10003368   ROLINE POWE                          8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1934   10003369   ANGEL HERNANDEZ                     13   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1935   10003370   JAMES POWE                          11   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1936   10003372   KIMBERLY HOPKINS                     8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1937   10003380   JESSICA RORIGUEZ                     6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1938   10003382   LEE DAY                              7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1939   10003386   SANDEEP AGARWAL                     10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1940   10003388   MYRA ROBINSON                        6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1941   10003389   RMAHESH SINHA                        9   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1942   10003396   EUGENIA REED                        20   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1943   10003399   JESSICA GAYEWOOD                     2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1944   10003404   RICHARD WOLBACH                      6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1945   10003405   KAREN WOLBACH                        3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1946   10003406   RYAN WOLBACH                         4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1947   10003407   KATHY J MAYTON                       6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1948   10003408   ANGELA BROOKS                        7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1949   10003430   WILLIAM DAVIS                        6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1950   10003431   TAMECIA DAVIS                        6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1951   10003446   VAGAN GUYUMDZHYAN                    6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1952   10003452   ANNIE DRAGO                         11   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1953   10003453   BETH PIERCE                          7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1954   10003454   GAINES DRAGO                         9   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1955   10003461   NICOLE NGO                          25   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1956   10003464   MONICA MCMILLIAN                     8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1957   10003471   JOHN EDWARD                          5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1958   10003481   CORRIE BRYAN                         6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1959   10003483   ANTHONY BUGNO                        6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1960   10003484   HEATHER BRYAN                        6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1961   10003486   ANGELINA FALKENSTEIN                 1   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1962   10003489   GIUSEPPE EMANUELE                   50   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1963   10003491   FELICIA HAMILTON                    20   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1964   10003494   CONSTANCE SUGGS                    400   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1965   10003498   DIANE DEPALMA                        1   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1966   10003499   ALI DEPALMA                          3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1967   10003500   NICOLE DEPALMA                       1   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1968   10003504   KOBE ROBINSON                     4250   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1969   10003505   CHAZZ ROBINSON                    5857   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1970   10003506   SONJIA BAKER                        15   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1971   10003507   MOSTY                                4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1972   10003510   GINA RODRIGUEZ                       4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1973   10003517   AMY HUGHES                          10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1974   10003518   KAMEKO                               2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1975   10003526   EDWARD CURTIS                       14   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1976   10003527   JOHN DAVID CURTIS                    9   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1977   10003530   ANDREA BOWEN                         9   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1978   10003533   ANDREA BOWEN                         4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1979   10003536   HOLDEN PHILLIPS                      1   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1980   10003538   HOLDEN PHILLIPS                      1   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1981   10003545   ANRAP MATHUR                        38   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1982   10003547   JENNY JOYCE                          8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1983   10003548   MARILYN JOYCE                        6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1984   10003551   SARA BURBAGE                        12   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1985   10003552   NICK DETORONTO                       8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1986   10003562   RICKY GOODLOE                        6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1987   10003564   GURPREET MANGAT                      6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1988   10003565   MARY F GRIFFITH                      6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1989   10003567   JACOB MALDONADO                     10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1990   10003579   KATY                                 3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1991   10003581   SHANA TAYLOR                        10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1992   10003582   R. W. ARCHAMBAULT                    7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1993   10003588   ROBERT KRAUSE                       16   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1994   10003590   ROGER BRIDGEWATER                    8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1995   10003597   RALPH ARCHAMBAULT                   11   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1996   10003598   RODNEY AUBUCHON                      6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1997   10003602   LANCE H MILLER                       9   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1998   10003605   CONSTANTINE PARAS                    6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 1999   10003606   ACAILAH R SILAS                     24   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2000   10003609   ANTONIO WALKER                      35   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2001   10003610   AMANDA V LEWIS                      30   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2002   10003618   MALTO JIMENEZ                        3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2003   10003622   KYLE                                 5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2004   10003626   JULIAN                               3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2005   10003637   SUSAN PINEDA                         6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2006   10003638   WILLIAM LUCOFF                       4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2007   10003639   TAYLOR LEONARDI                      9   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2008   10003642   SHILETHA A HANCIK                  129   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2009   10003646   JEREMY JORDAN                        7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2010   10003648   BRYSON ANDERSON                     14   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2011   10003650   LATISHA SATCHELL                    10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2012   10003651   ANTHONY WILLIAMS                    10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2013   10003653   ALAN ROUSE                           8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2014   10003654   TAD ROUSE                            8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2015   10003655   RONALD GILL                         10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
                        INDIRECT
Case 1:15-mc-00940-DLI-JO        PARKING
                           Document  174 HEATERS  SETTLEMENT
                                           Filed 10/30/20 Page 68 of 79 PageID #: 2638
                                  INELIGIBLE CLAIMS

 2016   10003656   RONALD HILL                          9   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2017   10003659   DIANE                              189   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2018   10003660   DEANTON BROOKS                     189   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2019   10003674   SHANTEL WALL                        15   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2020   10003675   DEMETRE WALL                        20   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2021   10003676   JODI HARDGROVE                       4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2022   10003679   DANIELLE ALBRECHT                   13   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2023   10003680   ZHONGYUAN CHEN                       9   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2024   10003681   TONGYAN TANG                         8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2025   10003682   YIFANG CHEN                          7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2026   10003683   HONGSHU WANG                         9   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2027   10003685   MELISSA JOHNSON                      7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2028   10003689   DAVID ROLLINS                        7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2029   10003690   RONALD W. ARCHER                     8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2030   10003692   JEANNA RUIZ                          3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2031   10003698   JEANNA RUIZ                          4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2032   10003700   JOSI HARDGROVE                       2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2033   10003702   HOLLIE M FOXWORTHY                 100   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2034   10003703   JAPHETH BORST                     2000   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2035   10003704   JERRY BROWN                       4000   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2036   10003705   RUDY ARCHAMBEAULT                    7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2037   10003708   PATRICK BRILLEY                      8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2038   10003710   J. J. TAYLOR                         9   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2039   10003711   RANDY ARCHAMBEAULT                  10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2040   10003713   REBECCA ARCHAMBAULT                  8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2041   10003714   STEVEN HALL                         18   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2042   10003715   ROBERT BOWDEN                       12   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2043   10003717   MEAGAN KRAUSE                        8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2044   10003719   RAYMOND ARCHAMBAULT                 10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2045   10003720   ROSS ARCHAMBAULT                     4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2046   10003722   TOYIA L. SMITH                       8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2047   10003724   PHILLIP ARCHAMBEAULT                 7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2048   10003726   PAUL ELLIS                          13   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2049   10003727   SHERRI CANTEBRERRY                   6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2050   10003734   JERMANUEL MCCLAIN                    5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2051   10003744   PRASHANT SINHA                      11   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2052   10003749   JEREMY WEAR                          5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2053   10003751   MEMPHIS O VARGO                     10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2054   10003753   RACHELLE NOVAO                       8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2055   10003754   ADRAIN VEIGA                         8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2056   10003756   ANTONY VEIGA                         8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2057   10003757   RICHARD HUANG                       10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2058   10003759   S HUANG                             10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2059   10003760   SANTAIGO GONZALES                   10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2060   10003761   WEN HUANG                           10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2061   10003762   THADDEAUS BRADFORD JR               12   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2062   10003764   DAKOTA LOVE                         10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2063   10003766   VANESA ENCINAS                      10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2064   10003768   JESICA ENCINAS                       8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2065   10003770   JOSE PLATO HR                       10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2066   10003772   IRMA CORREA                         10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2067   10003773   VIRGINIA L MEISTER                   3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2068   10003776   RICHARD MEISTER                      3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2069   10003788   BRITTNEY WEEMES                      6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2070   10003790   KARLA                                2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2071   10003817   LUIGI CARLUCCI                      23   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2072   10003819   SAMMEER MATHUR                      32   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2073   10003834   YALANDA ROBINSON                    20   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2074   10003835   DANTE PORTER                        30   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2075   10003836   PATRICK BRILLEY                      8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2076   10003849   RONALD ARCHAMBAULT                   6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2077   10003853   ROD ARCHAMBAULT                     11   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2078   10003859   EDWARD AMADI                         6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2079   10003869   CHAD HOUGHTON                       10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2080   10003874   CLINTON HIGHT-OWENS                 16   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2081   10003877   GABRIELA MONTES                      9   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2082   10003882   JOYE JONES                           7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2083   10003883   ANUROP MATHUR                      999   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2084   10003885   STEVE SWARTZ                         8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2085   10003886   MACKENZIE WARTZ                     10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2086   10003894   DAWN KELLEY                          8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2087   10003896   MARTHA MCTEAR                        2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2088   10003897   MARTHA MCTEAR                        2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2089   10003898   MARGARET MCTEAR                      2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2090   10003899   ALVIN MCTEAR                         2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2091   10003900   HEATHER HALEY                       10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2092   10003903   SHENEEKA MCKINLEY                    7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2093   10003905   PEPPARD MILLER                      15   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2094   10003906   SHENEEKA M MILLER                   24   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2095   10003909   PARAND MILLER                       10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2096   10003910   PALON C MILLER                      29   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2097   10003911   TYKEYMA BANKS                       18   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2098   10003914   KENYA HAMLIN                       305   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2099   10003915   EDWARD ANDERSON                    300   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2100   10003916   KENYA HAMLIN                       643   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2101   10003917   JESSE TORRES                         8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2102   10003918   EDWARD ANDERSON                    633   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2103   10003920   KENDRICKA RANDLE                   288   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2104   10003922   KENDRICK D RANDLE                  202   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2105   10003923   DARION ANDERSON                    273   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2106   10003925   DARION J ANDERSON                  200   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2107   10003926   MAXINE HAMLIN                      302   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2108   10003928   JESSICAPOWELL                       20   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2109   10003930   JESSE GUO                            3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2110   10003931   KARA CUTLER                          8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2111   10003934   R. W. ARCHAMBAULT                    8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
                        INDIRECT
Case 1:15-mc-00940-DLI-JO        PARKING
                           Document  174 HEATERS  SETTLEMENT
                                           Filed 10/30/20 Page 69 of 79 PageID #: 2639
                                  INELIGIBLE CLAIMS

 2112   10003935   ROBERT BRIDGEWATER                   9   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2113   10003939   RAMONA BOWDEN                        7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2114   10003940   RODNEY CUTLER                       11   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2115   10003941   JEPHTHAH AUSBY                       9   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2116   10003946   PURNIM KHANDELWALE                  18   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2117   10003953   CRISTINE FLOYD                       7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2118   10003961   DELANO ROOSEVELT                     4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2119   10003971   DAVID SCOTT                          6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2120   10003972   LAJUAN SCOTT                         5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2121   10003973   DAVID HERNANDEZ                      9   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2122   10003974   STEVE MILLER                         5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2123   10003980   BONITA CALVIN                        4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2124   10003982   WENDY FORD                           6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2125   10003984   EMILY JIMENEZ                        3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2126   10003990   PETER LIU                           10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2127   10003992   CHUO LIU                            13   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2128   10003996   ZARAHI MENDOZA                      10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2129   10004000   STEVE MILLER                         5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2130   10004005   STEVE MILLERS                        5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2131   10004029   SSTEVE MILLER                        5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2132   10004041   STEVE MILLERS                        5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2133   10004056   STEVIE MILLER                        5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2134   10004076   JASON MITCHELL                       7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2135   10004078   IDA LANGO                           10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2136   10004098   MARGARET CRABB                      10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2137   10004100   DUSTIN CRABB                        10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2138   10004321   SHAWNS MEYER                         5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2139   10004351   DENISE FUJII                        10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2140   10004357   DUANE FUJII                         10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2141   10004360   DARRELL FUJII                       10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2142   10004361   HELEN FUJII                         10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2143   10004365   DAWN JONES                          10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2144   10004367   JACK SCHELIN                         4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2145   10004369   RYAN SCHELIN                         5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2146   10004370   GREGORY SCHELIN                      5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2147   10004380   ANTHONY RIEHLE                       3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2148   10004381   JO RIEHLE                            4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2149   10004422   JUAN TRIANA                          5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2150   10004441   JEFFREY HYDE                         8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2151   10004442   JENNIFER HYDE                       11   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2152   10004458   SHELITA NAPOLEON                   450   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2153   10004459   JONATHAN ARMSTRONG                 450   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2154   10004461   DAWN DALTON                        450   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2155   10004462   SCOTT HADLEE                        11   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2156   10004463   CHANEDRA TILLMAN                   450   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2157   10004464   GAIL HENRY                          20   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2158   10004476   ANDREW PERSAUD                      10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2159   10004477   NAFEEZA ALLI                        10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2160   10004478   EDDIE FORD                           2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2161   10004479   JOHN FORD                            2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2162   10004481   RENEE FORD                           1   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2163   10004483   DENISE FORD                          2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2164   10004490   R E RIEHLE                           4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2165   10004491   ELIZABETH RIEHLE                     3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2166   10004492   ANDRANIK STAMBOLIAN                  2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2167   10004493   LEVON STAMBOLIAN                     1   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2168   10004495   DEREK CLARK                        200   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2169   10004505   DYLAN DESAI                          4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2170   10004507   SHARON KEPPEL                        8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2171   10004511   MERLE STADNYK                        7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2172   10004513   BRITANY BIDDLE                      12   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2173   10004515   STEPHEN BOURQUE                      4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2174   10004517   STEPH BOURQUE                        3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2175   10004518   JOHN SCHIAVONE                       4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2176   10004520   ALBERT CHEN                         20   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2177   10004525   PATRICK BRILLEY                      9   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2178   10004526   CHRISTINE ARCHAMBAULT                9   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2179   10004532   BRANDONN HALLIBURTON                 4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2180   10004534   ALEXUS NORDGEN                       9   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2181   10004538   ROBERT NORDGREN                      8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2182   10004539   FREEDA                               6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2183   10004549   SHEMICA FORWARD                    175   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2184   10004551   CASEY PITCHFORD                     12   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2185   10004553   DWAYNE IVERY                        10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2186   10004554   BRIANNE SAAVEDRA                    10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2187   10004558   BRENDA                               2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2188   10004559   COREY VARIANCE                       8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2189   10004562   GEORGE LOOP                          5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2190   10004563   JOHN LIMANI                         10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2191   10004565   DAVE THITLE                          8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2192   10004571   KRISTLE MENOZI                       3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2193   10004572   MIKE MENOZI                          2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2194   10004573   NINA MENOZI                          2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2195   10004577   TONY MENOZI                          2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2196   10004581   FRANK GRAZIOLI                       5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2197   10004582   PRISCILLA GRAZIOLI                   2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2198   10004583   JOHN MEEHAN                          2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2199   10004584   KELLY THOMAS                         2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2200   10004585   MURIEL MEEHAN                        2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2201   10004586   BAILEY THOMAS                        3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2202   10004587   CHRISTOPHER GRAZIOLI THOMAS          3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2203   10004588   GIA RICHARDS                         3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2204   10004593   SHANON BAYNUM                        2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2205   10004595   TYLER THOMAS                         2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2206   10004596   TORI J THOMAS                        4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2207   10004597   VALENTINE THOMAS                     4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
                        INDIRECT
Case 1:15-mc-00940-DLI-JO        PARKING
                           Document  174 HEATERS  SETTLEMENT
                                           Filed 10/30/20 Page 70 of 79 PageID #: 2640
                                  INELIGIBLE CLAIMS

 2208   10004598   JOYCE BETZOTSKY                     10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2209   10004599   LILY BAYNUM                          2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2210   10004601   DASHA GILL                           6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2211   10004606   COURTNEY JANUSHESKE                  8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2212   10004612   NANCY MY                             9   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2213   10004614   CHHOR RANG                          10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2214   10004617   LAMONT LATHAN                       17   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2215   10004622   SHERMAN BROOKS                       7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2216   10004625   MARY BUCKLAND                        5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2217   10004626   NATHAN BUCKLAND                      5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2218   10004632   JASON                                5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2219   10004634   DENISE Y TUJII                       9   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2220   10004635   DUANE K TUJII                        9   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2221   10004636   DARRELL T TUJII                      9   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2222   10004638   HELEN H TUJII                        9   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2223   10004639   MARKUS HINES                        50   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2224   10004661   ROBYN AFFENTRANGER                  15   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2225   10004679   LAMARCUS JACKSON                     7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2226   10004698   RIA MATHUR                          28   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2227   10004703   PORCIA HOPKINS                      10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2228   10004704   DARIYAN HOPKINS                     10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2229   10004705   AVA HOPKINS                         10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2230   10004706   MAJOR HOPKINS                       10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2231   10004707   DILLON HOPKINS                      10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2232   10004708   MATTIE MAYES                         9   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2233   10004712   FLOYD BELL                          10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2234   10004713   ROSEMARIE RAMIREZ                    7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2235   10004714   SHELLIE BELL                        10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2236   10004716   MICHELLE HACKWORTH                  10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2237   10004718   PORCIA HOPKINS                       7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2238   10004723   TONY SMITH                          12   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2239   10004731   FLOYD BELL                           7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2240   10004736   SAWSAN                               5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2241   10004743   ALAN LANSING                        13   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2242   10004749   SAM SHEPARD                         16   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2243   10004753   SAVANNA NORDGREEN                    9   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2244   10004757   BRITTANY SALTER                      8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2245   10004758   MOHAN PIDIKITI                      10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2246   10004760   HEATHER MELTON                      10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2247   10004762   CHARLES MELTON                      10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2248   10004763   MILDRED MELTON                      10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2249   10004764   COREY B CHANCELLOR                  10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2250   10004765   HALEY MELTON                        10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2251   10004766   GERALD GAUTCHER                     10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2252   10004770   RODNEY SNELL                         4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2253   10004778   PARIS JONES                          4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2254   10004784   PHINON LYNCH                        10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2255   10004787   KENNEDY NGUYEN                      20   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2256   10004796   JAY GOODLEY                          3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2257   10004807   RAM SANDUCCI                         8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2258   10004808   LISSY MECKSTROTH                     3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2259   10004809   TJ GOODLEY                           3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2260   10004810   J MORRIS GOODLEY                     3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2261   10004811   LISSY GOODLEY                        3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2262   10004812   ALYSSA MECKSTROTH                    3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2263   10004813   JAY GOODLEY                          3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2264   10004814   EVA MATTHEWS                         3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2265   10004815   ZACK MATTHEWS                        3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2266   10004816   RUDY MATTHEWS                        3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2267   10004820   WILLIAM KELLEY                       3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2268   10004822   ALYSSA KELLEY                        3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2269   10004823   ALIVIA KELLEY                        3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2270   10004824   TERESA KELLEY                        3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2271   10004825   SHAWN HARRIS                         1   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2272   10004827   NANCY CANDLES                        3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2273   10004829   EDEN CANDLES                         3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2274   10004830   YORK CANDLES                         3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2275   10004832   EVERLY CANDLES                       3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2276   10004834   KAREN MECKSTROTH                     3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2277   10004835   JILL MECKSTROTH                      3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2278   10004836   DON LEVEAN                        1000   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2279   10004837   DAVE MECKSTROTH                      3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2280   10004838   DAVID MECKSTORTH                     3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2281   10004839   RICH CANDLES                         3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2282   10004840   LOVA CANDLES                         3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2283   10004841   JONATHAN D. MORING                   6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2284   10004842   JUNE CANDLES                         3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2285   10004843   J CANDLES                            3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2286   10004844   EMILY VAVRA                          3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2287   10004845   HAYDEN VAVRA                         3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2288   10004846   RYAN VAVRA                           3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2289   10004848   ANNA VAVRA                           3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2290   10004849   TRE CANDLES                          3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2291   10004850   ROD ARCHAMBAULT                     14   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2292   10004851   LILY CANDLES                         3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2293   10004853   LOU CANDLES                          3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2294   10004854   J MORRIS GOODLEY                     3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2295   10004855   TINA MECKSTROTH                      3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2296   10004856   LIAM MECKSTROTH                      3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2297   10004857   GRACE MECKSTROTH                     3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2298   10004858   RAY GOODLEY                          3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2299   10004859   ROBIN GOODLEY                        3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2300   10004861   RODNEY ARCHAMBEAU                    7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2301   10004862   RANDALL ARCHAMBAULT                 10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2302   10004864   KEITH TALBERT                       11   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2303   10004866   WILLIAM ARCHAMBEAULT                12   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
                        INDIRECT
Case 1:15-mc-00940-DLI-JO        PARKING
                           Document  174 HEATERS  SETTLEMENT
                                           Filed 10/30/20 Page 71 of 79 PageID #: 2641
                                  INELIGIBLE CLAIMS

 2304   10004868   WILLIAM JUNG                        11   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2305   10004869   SANDY FOCHI                         10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2306   10004870   PAUL ALEXANDERSON                    9   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2307   10004874   WILL JUNG                           15   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2308   10004875   AZOL FUNDUCI                         6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2309   10004882   CHRISTOPHER ROGERS                  12   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2310   10004884   FAYE OLIVER                         13   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2311   10004888   DELANO ROOSEVELT                     4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2312   10004889   ERICK                               29   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2313   10004890   ADRIAN BRADLEY                       8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2314   10004891   MELISSA BUTLER                      10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2315   10004892   MARY STAMBOLIAN                      2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2316   10004919   SARA SHELDON                         7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2317   10004927   ANTWON                               5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2318   10004931   AMANI PRYOR                          7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2319   10004933   MAMIE SMITH                          9   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2320   10004934   GRACE BLAKE                          7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2321   10004935   NICHOLAS VORHOFF                     6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2322   10004942   ANDREW MCCLEASE                     22   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2323   10004947   ADEL SAOBU                           7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2324   10004949   SARA SAHBU                          11   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2325   10004951   MANAL SADBU                          9   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2326   10004953   JODY EZELL                           6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2327   10004954   SAMANTHA GRIFFIN                    15   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2328   10004960   JAMES AVRITTE                       11   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2329   10004961   POORNIMA KHANDLWAL                  32   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2330   10004965   VINCENT BALESTRIERI                  6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2331   10004966   YVE BALESTRIERI CONTRERAS           15   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2332   10004967   YVELSA BALESTRIERI CONTRERAS        33   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2333   10004975   RICHARD GILLILAND                   13   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2334   10004976   JASON AUGUSTYNIAK                   10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2335   10004977   LATASHA STUART                      10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2336   10004991   CARDINE SUSAN DINGER                 8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2337   10004992   JUDY COCKE                           3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2338   10004994   LEWIS HARRIS                         2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2339   10004999   MIHEAL ATNUCCI                      10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2340   10005001   SAMWER MATHUR                       37   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2341   10005002   JALEN DESAI                          2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2342   10005007   MARIO PRYOR                         10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2343   10005011   MYSHEA DAVIS                         7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2344   10005014   ROBERT POTTER                       17   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2345   10005026   MICHAEL KRAUSE                       7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2346   10005027   VINNY BALESTRIERI                   37   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2347   10005028   BRENDA BRIDGEWATER                   7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2348   10005030   TERESA GOODLEY                       3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2349   10005032   ALYSSA GOODLEY                       3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2350   10005033   LIS GOODLEY                          3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2351   10005034   J. M. ARCHAMBAULT                   15   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2352   10005035   AMADEUS GOODLEY                      3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2353   10005036   LADARIUS RANDALL                    15   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2354   10005037   AMIE GOODLEY                         3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2355   10005038   T GOODLEY                            3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2356   10005039   AJ DREAMS                            3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2357   10005040   AMIE DREAMERS                        3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2358   10005041   TJ KELLEY                            3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2359   10005042   DANIEL KELLEY                        3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2360   10005043   ROD ARCHAMBAULT                     10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2361   10005044   GAGE KELLEY                          3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2362   10005045   RACHAEL KELLEY                       3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2363   10005046   AMIE KELLEY                          3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2364   10005047   LIS KELLEY                           3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2365   10005050   JASON T. RAHAIM                     12   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2366   10005051   WILL KELLEY                          3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2367   10005053   LIS KELLEY                           3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2368   10005054   LIV KELLEY                           3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2369   10005055   TJ KELLEY                            3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2370   10005056   ROBERT MAGEE                       200   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2371   10005058   BARNEY KELLEY                        3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2372   10005059   ROGER ARCHAMBAULT                    6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2373   10005060   TERSA GOODLEY                        3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2374   10005061   AJAE GOODLEY                         3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2375   10005062   AMADEUS GOODLEY                      3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2376   10005063   AMIE GOODLEY                         3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2377   10005064   CATHERINE KOLEN                      3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2378   10005067   TERESA J MECKSTROTH                  3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2379   10005073   TERESA GOODLEY                       3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2380   10005075   BARBARA CARRERAS                     2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2381   10005076   K. L. CUTLER                         9   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2382   10005077   ROBERT MIZE                          2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2383   10005079   KIM ORTIZ                           10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2384   10005081   MARIA OWENS                         12   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2385   10005083   LEO ORTIZ                           15   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2386   10005087   S JOHNSON                            7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2387   10005088   K JOHNSON                           12   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2388   10005090   ARNETRA WOODS                        6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2389   10005092   KRIS KOWALSKI                        2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2390   10005098   THIERY M PRIM                        6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2391   10005099   TRACY RAY                           54   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2392   10005101   NICHOLE STUART                       9   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2393   10005105   POONAM KHANDLWAL                    82   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2394   10005107   KYLE KOWALSKI                        2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2395   10005111   REGINALD COUNCIL                     8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2396   10005113   ALEX BURNETT                        10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2397   10005114   SORAYA BALDI                         8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2398   10005119   ZOEY ANDERSEN                        2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2399   10005121   JESUS VILLARREAL                     6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
                        INDIRECT
Case 1:15-mc-00940-DLI-JO        PARKING
                           Document  174 HEATERS  SETTLEMENT
                                           Filed 10/30/20 Page 72 of 79 PageID #: 2642
                                  INELIGIBLE CLAIMS

 2400   10005125   JAMIE HAIRSTON                       8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2401   10005127   LAMARCUS RANDALL                     8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2402   10005128   TONY RINELLA                        17   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2403   10005130   AJ RINELLA                          14   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2404   10005134   NANCY CANDLES                        3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2405   10005135   PAKITA ATWATER                      25   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2406   10005136   EDEN CANDLES                         3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2407   10005138   YORK CANDLES                         3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2408   10005139   EVERLY CANDLES                       3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2409   10005140   RICH CANDLES                         3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2410   10005142   LOVA CANDLES                         3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2411   10005143   COREY EPPERSON                      15   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2412   10005144   JUNE CANDLES                         3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2413   10005145   J CANDLES                            3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2414   10005147   SHANICE CRAWFORD                    15   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2415   10005148   HEATHER HOALCRAFT                    7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2416   10005149   SHANIQUA FINLEY                     15   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2417   10005150   VICTOR CRAWFORD                     15   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2418   10005152   KITA ATWATER                        10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2419   10005153   JUNETTE ATWATER                     15   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2420   10005154   FALISA ANDERSON                      5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2421   10005155   KIM JOHNSON                        100   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2422   10005157   CENO ANDERSON                       15   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2423   10005162   PAKITA BOBO                         15   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2424   10005163   JUNETTE BOBO                        10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2425   10005164   ROCHELLE ATWATER                    15   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2426   10005165   ISAM SABOU                           9   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2427   10005166   J. BOBO                              7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2428   10005167   ADELL SABAG                          8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2429   10005169   MOHAMMED SADDAGH                    10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2430   10005170   KITA BOBO                           15   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2431   10005172   MUHAMED SADUGH                       9   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2432   10005173   LANDON AKINS                        15   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2433   10005175   SARO SABEG                          11   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2434   10005176   DEON AKINS                          10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2435   10005177   LAMOND CRAWFORD                     10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2436   10005179   RITA BRADDOCK                       15   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2437   10005181   MANUEL SADEG                        13   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2438   10005184   DOMINIC STUART                      10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2439   10005185   ISAM SADEGH                         11   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2440   10005186   P.J. BOBO                           10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2441   10005187   SARA KAROWI                         13   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2442   10005188   ADEL KARRWI                         11   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2443   10005189   TYWAN EPPERSON                      10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2444   10005190   ISSAM SABBAGH                        9   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2445   10005191   SARAA SABBGH                         7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2446   10005192   MUHOME SOBOGH                       13   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2447   10005193   MOHOMED SOBOGH                      14   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2448   10005194   MOHAMEED SAIBAG                     12   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2449   10005195   GAIL FORD                            7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2450   10005197   JOHN CALVIN                         10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2451   10005198   JT OWENS                            16   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2452   10005199   RONNY FORD                          10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2453   10005200   THEODORE HUFF                       15   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2454   10005202   BOBBIE SORBO                         3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2455   10005212   GREGORY SILLS                       15   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2456   10005213   JOE SILLS                           27   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2457   10005215   SAMER MATHER                        63   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2458   10005216   TRISTAN J JOHNSON                    8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2459   10005219   MOKHAMED SABOGH                     12   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2460   10005220   SAORA SOBAGE                        13   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2461   10005221   ISAM SAOBAG                         11   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2462   10005223   MOHAMED SABBAGH                     10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2463   10005224   ISAMED SOBAGHE                      10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2464   10005225   ISSAME SOBAGE                       10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2465   10005228   MANOL KOROWI                        10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2466   10005230   SARA SABAGH                          9   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2467   10005231   MANAL KARAWI                        12   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2468   10005233   MOKEMED SOBOKE                      11   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2469   10005234   MONEL KIRI                          12   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2470   10005235   MOKOMODE KIMI                       10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2471   10005236   SAIRA SABAIGH                       11   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2472   10005237   MOHA SABAGH                         12   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2473   10005238   MOHAM SABUG                         11   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2474   10005239   MUHAMED SUBAGH                      11   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2475   10005240   MOHAME SUBAG                        11   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2476   10005241   MUHOMED SABUGH                      12   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2477   10005242   MUHAMED SOBBOGH                     12   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2478   10005244   MANAO KARAAWI                       10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2479   10005245   MANA KARWI                          12   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2480   10005254   LAURA BASILE                         6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2481   10005256   DANIELLE WCELA                       8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2482   10005266   LAKHIA RANDALL                      13   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2483   10005267   LATRICE STUART                       6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2484   10005268   MARSHALL MONTGOMERY                  6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2485   10005269   VARSHA DESAI                         2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2486   10005273   TREVOR HARRIS                        1   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2487   10005276   SHENELL OWENS                        8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2488   10005277   THERESA RANDALL                     10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2489   10005286   CAMERON HORTON                      50   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2490   10005288   ACHILLES LEE                         6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2491   10005293   SAM WHEELER                        500   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2492   10005295   SONYA SMITH                         10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2493   10005296   EUGENE FORD                         15   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2494   10005297   ASHLEY SMITH                        13   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2495   10005298   ADDISON FORD                        15   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
                        INDIRECT
Case 1:15-mc-00940-DLI-JO        PARKING
                           Document  174 HEATERS  SETTLEMENT
                                           Filed 10/30/20 Page 73 of 79 PageID #: 2643
                                  INELIGIBLE CLAIMS

 2496   10005300   VICTORIA CRAWFORD                   15   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2497   10005301   PATRIA SMITH                        16   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2498   10005304   C. EPPERSON                         15   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2499   10005305   TIFFANY L.SPANN                     18   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2500   10005306   COREY EPPERSON                      10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2501   10005307   HENRY LITTLE                        11   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2502   10005322   SHREENA DESAI                        2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2503   10005328   PIERRE R HARRISON                    5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2504   10005330   TERENCE JORDAN                       3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2505   10005343   MARILYN C. BOWDEN                    5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2506   10005346   ELSIE STUART                        12   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2507   10005351   CAMILLA RANDALL                     10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2508   10005357   ERIC E. STOTZ                        6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2509   10005382   LAVELLE RANDALL                      7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2510   10005393   POONIMA KHANDLWAL                   18   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2511   10005405   CHRISTINA MOLES                     15   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2512   10005406   MICHAEL D GRUBB                     15   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2513   10005407   SAMMANTHA WELDER                    18   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2514   10005409   MARK ALAN WELDER                    20   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2515   10005419   WILL GIL                            50   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2516   10005421   WIL GL                              55   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2517   10005432   SADE STUART                         14   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2518   10005434   PAULINE ROUSE                       10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2519   10005435   VIN ROUSE                            8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2520   10005436   AL ROUSE                             8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2521   10005438   REY SAND                            10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2522   10005439   WAYN ROUSE                           8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2523   10005440   EVIN ROUSE                          10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2524   10005442   ALLEN ROUSE                          9   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2525   10005444   KEV ROUSE                            9   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2526   10005445   H. L. ARCHAMBEAULT                   5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2527   10005446   KELVIN ROUSE                         9   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2528   10005453   PETER CRUZ                           4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2529   10005454   PETER CRUZ                           6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2530   10005456   PETER CRUZ                           5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2531   10005458   JAMEAH FLINT                        20   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2532   10005460   BRUCE MANNS                         20   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2533   10005465   TOBIAN D TOOLS                     100   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2534   10005466   KIRKLAND HORTON                     40   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2535   10005467   DIANNE HORTON                       50   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2536   10005468   WALTON DIANE                        37   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2537   10005469   KARLIEGH SUMMER                     40   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2538   10005470   MELINDA MOORE                       36   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2539   10005471   NICOLE BOSTICK                      55   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2540   10005472   KARLIEGH WALTER                     42   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2541   10005473   AMBER ANDERSON                      40   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2542   10005474   HILLIARY WALTON                     65   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2543   10005475   DIANA WALTON                        55   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2544   10005476   KENNEDY WILLIAMS                    50   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2545   10005477   LANDRY ANTHONY                      38   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2546   10005480   DEANNE WATSON                       33   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2547   10005481   CAITLYN HORTON                      75   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2548   10005482   DIANE W HORTON                      55   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2549   10005484   KAMREN WALTON                       35   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2550   10005485   MICAH SNADUCI                       10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2551   10005486   LANDEY MISTER                       43   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2552   10005487   WHITNEY JACKSON                     40   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2553   10005488   WILLIAMS DIANNE                     75   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2554   10005489   SAMANTHA HUNTER                     40   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2555   10005490   KINGSTON WILLIAMS                   35   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2556   10005491   SAMANTHA HORTON                     35   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2557   10005492   DIANNE WALTON HORTON                75   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2558   10005493   DIANE WALTON WILLIAMS               55   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2559   10005494   COACH L WILLIAMS                    55   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2560   10005495   SKEETER HORTON                      30   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2561   10005496   WALTON HORTON                       50   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2562   10005497   CAMERON ANTHJONY HORTON             40   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2563   10005498   KIRKLAND HUNTER MORGAN HORTON       20   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2564   10005499   CAITLYN VICTORIA ROSE HORTON        37   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2565   10005509   MACK TUCKER                          6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2566   10005510   MACK LEON TUCKER                     9   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2567   10005511   MONICA TUCKER                        8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2568   10005513   GRACE HO                            10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2569   10005514   CAROL WONG                          10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2570   10005515   LAWRENCE A LIPSCOMB                 16   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2571   10005516   JESSICA LIPSCOMB                    43   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2572   10005518   TOMMIE DAVIS                        23   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2573   10005519   EARNEST LIPSCOMB                    21   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2574   10005520   LAWRENCE LIPSCOMB JR                88   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2575   10005521   RHONETTE ROBINSON                   10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2576   10005524   SHARI WATSON                         8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2577   10005528   MAXINE MILLS                        25   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2578   10005532   ZACHARY DOLLAK                       6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2579   10005534   DARRYL ROBERTSON                     6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2580   10005535   MATTHEW TUCKER                       6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2581   10005536   MARCUS TUCKER                        5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2582   10005537   MATTHEW W TUCKER                     6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2583   10005538   MARCUS D TUCKER                      6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2584   10005539   WILLIE MCMILLIAN                     5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2585   10005546   LUIS GARCIA                          5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2586   10005547   JOSHUA AARON MOSSBURG               18   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2587   10005548   MARK S WADE                         14   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2588   10005558   TONI GREEN                           6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2589   10005559   NYCOLE BURTON                        6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2590   10005564   MICHELE SADUCI                      11   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2591   10005565   JOSHUA DAVIS                         8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
                        INDIRECT
Case 1:15-mc-00940-DLI-JO        PARKING
                           Document  174 HEATERS  SETTLEMENT
                                           Filed 10/30/20 Page 74 of 79 PageID #: 2644
                                  INELIGIBLE CLAIMS

 2592   10005567   MICHAEL FOLEY                       22   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2593   10005568   RG                                   3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2594   10005570   JESUS ZEPEDA                        25   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2595   10005571   WILLIAM TAYLOR                       7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2596   10005572   SORAYA DOUGLAS                     150   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2597   10005574   COLE                                10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2598   10005575   ANGELA COSME                        10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2599   10005578   DRAGANA PERIC                        6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2600   10005582   ALYSSA ELIAS                         3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2601   10005583   SHIRLEY SHEPARD                      4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2602   10005584   ANN SHEPARD                          5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2603   10005585   ZOE SHEPARD                          3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2604   10005586   ERICA FUENTES                        4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2605   10005588   TAMMY HALL                         145   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2606   10005592   CHEYENE MORTON                       3   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2607   10005598   NICOLE PRATHER                       6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2608   10005600   TKIEYAH WIDEMON                     16   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2609   10005601   LUS VILLARREAL                       5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2610   10005604   CLARISSA MALAGA                     10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2611   10005610   JASPER CULLEN                       10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2612   10005611   ANDREA MUSQUIZ                       6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2613   10005612   CRISTINA JIMENEZ                     8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2614   10005613   RAVEN MORALES                       10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2615   10005614   CANDELARIA ZIMMERMAN                 8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2616   10005616   CALLIE HEARD                         7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2617   10005617   BRITTANY HEARD                       8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2618   10005618   CALLIE JONES                        20   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2619   10005619   LUIS GARCIA                          8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2620   10005620   LOUISE JONES                        10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2621   10005621   ALFRED HEARD JR                     13   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2622   10005622   KAREN SOTO                           6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2623   10005623   JONATHAN SOTO                       10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2624   10005624   KEVIN BARNES                        18   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2625   10005626   NORA SOTO                            2   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2626   10005629   FREDERICK CUNNINGHAM                10   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2627   10005632   LYLE ZIMMERMAN                       5   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2628   10005635   ISAIAH JIMENEZ                       4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2629   10005636   GEMMA LYNN                           4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2630   10005638   EARNEST SMITH                        7   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2631   10005640   MARIO SANDERS                        9   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2632   10005641   JOSE SOTO                            9   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2633   10005642   PEPPA RODRIGUEZ                      4   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2634   10005646   ELIZABETH THOMAS                     8   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2635   10005647   SHAN TAYLOR                          6   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2636   10005652   SUSSIE JIMENEZ                       1   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2637   10005653   TINA JIMENEZ                         1   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2638   10005655   EDUARDO MUSQUIZ                      1   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2639   10005659   LISA RODRIGUEZ                       1   NO RESPONSE TO INDIVIDUAL AUDIT LETTER
 2640        192   RODNEY W KRAUSE                     11   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2641   10002116   RODNEY ARCHAMBAULT                   4   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2642   10002457   WILLIAM ARCHAMBEAULT                 8   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2643   10002518   WILLIAM ARCHAMBAULT                  5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2644   10002547   SHAWN MEYER                          5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2645   10002556   JONATHAN B. KRAUSE                  15   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2646   10002603   ROGER ARCHAMBEAULT                  11   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2647   10002611   R. W. ARCHAMBEAULT                  12   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2648   10003338   R. W. ARCHAMBEAULT                   6   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2649   10003358   RODNEY ARCHAMBEAULT                 11   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2650   10003360   ROBERT ARCHAMBAULT                   9   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2651   10003587   BRENDA J. KRAUSE                     5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2652   10003594   ROGER ARCHAMBEAULT                   7   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2653   10003944   SHARON CRAMER                       11   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2654   10003945   LISA ARCHAMBEAULT                   10   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2655   10003976   STEVES MILLERS                       5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2656   10003986   QIANA LEVEILLE                       5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2657   10003987   NORA NIEMAN                          5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2658   10003988   MIKI FURLOUGH                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2659   10003989   WINDY HARIG                          5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2660   10003991   DENESE BALICKI                       5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2661   10003993   CHINA MALCOM                         5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2662   10003994   TAMMERA PETROFF                      5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2663   10003995   BERYL TRYON                          5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2664   10003997   DARIA LOGUE                          5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2665   10003998   ANNELIESE JEFFERS                    5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2666   10003999   LOUIS RAFF                           5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2667   10004001   SAMIRA FEGLEY                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2668   10004002   ALYSON CAYTON                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2669   10004003   MILES LANCE                          5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2670   10004004   MARCIE CROCKETT                      5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2671   10004013   CRISTOBAL VICTORY                    5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2672   10004014   JANIECE LEVELL                       5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2673   10004016   DEIDRE REMILLARD                     5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2674   10004017   LINDY WAAGE                          5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2675   10004018   STEVE MILLERS                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2676   10004019   STEVE MILLERS                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2677   10004020   STEVE MILLERS                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2678   10004021   STEVE MILLERS                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2679   10004022   STEVE MILLERS                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2680   10004023   STEVE MILLERS                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2681   10004024   STEVE MILLERS                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2682   10004025   STEVE MILLERS                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2683   10004026   STEVE MILLERS                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2684   10004027   ARACELI LESSLEY                      5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2685   10004028   STEVE MILLERS                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2686   10004039   NESTOR CHAO                          5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2687   10004040   DIVINA OUTLAW                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
                        INDIRECT
Case 1:15-mc-00940-DLI-JO        PARKING
                           Document  174 HEATERS  SETTLEMENT
                                           Filed 10/30/20 Page 75 of 79 PageID #: 2645
                                  INELIGIBLE CLAIMS

 2688   10004051   MOON RIFFLE                         5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2689   10004052   ELDORA REDDISH                      5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2690   10004053   DORSEY BRUNS                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2691   10004054   HEDY HAITHCOCK                      5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2692   10004066   WALTRAUD DEARTH                     5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2693   10004067   WALTRAUD DEARTH                     5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2694   10004068   WALTRAUD DEARTH                     5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2695   10004069   WALTRAUD DEARTH                     5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2696   10004070   WALTRAUD DEARTH                     5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2697   10004071   WALTRAUD DEARTH                     5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2698   10004072   WALTRAUD DEARTH                     5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2699   10004073   WALTRAUD DEARTH                     5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2700   10004074   WALTRAUD DEARTH                     5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2701   10004075   WALTRAUD DEARTH                     5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2702   10004077   DEWEY LUERA                         5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2703   10004079   SONG RAHIMI                         5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2704   10004080   CLARISSA CUNEO                      5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2705   10004081   SHARI LIZAOLA                       5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2706   10004082   BOBBI DIEMER                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2707   10004083   JANESSA BELVIN                      5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2708   10004087   RACHELL GERHARDT                    5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2709   10004088   SHANTELLE GRADO                     5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2710   10004089   IMELDA QUINNEY                      5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2711   10004090   MARCIA BARROSO                      5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2712   10004091   TREVA SANDERS                       5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2713   10004092   EDITH ROSER                         5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2714   10004094   LAVONA VILLASENOR                   5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2715   10004095   JANETH DUGGER                       5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2716   10004096   DIEDRE FLEMMING                     5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2717   10004097   LEE ROTE                            5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2718   10004099   BRIGID DELMONTE                     5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2719   10004103   WADE WEDEKING                       5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2720   10004104   WADE WEDEKING                       5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2721   10004105   WADE WEDEKING                       5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2722   10004106   WADE WEDEKING                       5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2723   10004107   WADE WEDEKING                       5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2724   10004108   WADE WEDEKING                       5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2725   10004109   WADE WEDEKING                       5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2726   10004110   WADE WEDEKING                       5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2727   10004111   WADE WEDEKING                       5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2728   10004112   WADE WEDEKING                       5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2729   10004113   NELLE BALLIN                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2730   10004114   NELLE BALLIN                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2731   10004115   NELLE BALLIN                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2732   10004116   NELLE BALLIN                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2733   10004117   NELLE BALLIN                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2734   10004118   NELLE BALLIN                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2735   10004119   NELLE BALLIN                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2736   10004120   NELLE BALLIN                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2737   10004121   BETH CHAPARRO                       5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2738   10004122   NELLE BALLIN                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2739   10004123   NELLE BALLIN                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2740   10004124   CHI RUPPEL                          5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2741   10004125   CANDELARIA ANDREAS                  5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2742   10004126   BRYNN KEPHART                       5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2743   10004127   EBONI MANZO                         5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2744   10004128   JESUSITA CHASE                      5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2745   10004129   JESUSITA CHASE                      5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2746   10004130   JESUSITA CHASE                      5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2747   10004131   JESUSITA CHASE                      5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2748   10004132   JESUSITA CHASE                      5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2749   10004134   JESUSITA CHASE                      5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2750   10004135   JESUSITA CHASE                      5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2751   10004136   JESUSITA CHASE                      5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2752   10004137   NED MOATS                           5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2753   10004138   PAM POINTS                          5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2754   10004139   FRAN KERSHAW                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2755   10004140   CAMILA CHRISTIANO                   5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2756   10004141   CAMILA CHRISTIANO                   5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2757   10004142   CAMILA CHRISTIANO                   5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2758   10004143   CAMILA CHRISTIANO                   5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2759   10004144   CAMILA CHRISTIANO                   5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2760   10004145   CATHRYN TARNOWSKI                   5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2761   10004146   CAMILA CHRISTIANO                   5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2762   10004147   CAMILA CHRISTIANO                   5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2763   10004148   CAMILA CHRISTIANO                   5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2764   10004149   CAMILA CHRISTIANO                   5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2765   10004150   CAMILA CHRISTIANO                   5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2766   10004151   LAKIESHA PADILLO                    5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2767   10004152   MUI LUSTIG                          5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2768   10004153   JONAH EHRMANN                       5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2769   10004154   JONAH EHRMANN                       5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2770   10004155   JONAH EHRMANN                       5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2771   10004156   JONAH EHRMANN                       5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2772   10004157   JONAH EHRMANN                       5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2773   10004158   JONAH EHRMANN                       5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2774   10004159   LAVON THATCHER                      5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2775   10004160   JONAH EHRMANN                       5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2776   10004161   JONAH EHRMANN                       5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2777   10004162   JONAH EHRMANN                       5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2778   10004163   JONAH EHRMANN                       5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2779   10004164   RAMIRO GOUDY                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2780   10004165   TYRONE EDMAN                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2781   10004166   JULIANN CABLE                       5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2782   10004167   JULIANN CABLE                       5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2783   10004168   JULIANN CABLE                       5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
                        INDIRECT
Case 1:15-mc-00940-DLI-JO        PARKING
                           Document  174 HEATERS  SETTLEMENT
                                           Filed 10/30/20 Page 76 of 79 PageID #: 2646
                                  INELIGIBLE CLAIMS

 2784   10004169   JULIANN CABLE                       5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2785   10004170   JULIANN CABLE                       5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2786   10004171   JULIANN CABLE                       5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2787   10004172   JULIANN CABLE                       5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2788   10004173   JULIANN CABLE                       5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2789   10004174   JULIANN CABLE                       5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2790   10004175   JULIANN CABLE                       5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2791   10004176   LEONARDA UTSEY                      5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2792   10004177   CLINTON MURDOCK                     5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2793   10004178   WILLA SLEE                          5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2794   10004179   DEWITT SHIRK                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2795   10004180   DEWITT SHIRK                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2796   10004181   DEWITT SHIRK                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2797   10004182   DEWITT SHIRK                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2798   10004183   JARVIS SCHLOSS                      5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2799   10004184   DEWITT SHIRK                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2800   10004185   DEWITT SHIRK                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2801   10004186   DEWITT SHIRK                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2802   10004187   DEWITT SHIRK                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2803   10004188   DEWITT SHIRK                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2804   10004189   DEWITT SHIRK                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2805   10004190   TOMOKO NEVELS                       5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2806   10004191   LISSETTE ROTHFUSS                   5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2807   10004192   LISSETTE ROTHFUSS                   5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2808   10004193   LISSETTE ROTHFUSS                   5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2809   10004194   LISSETTE ROTHFUSS                   5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2810   10004195   LISSETTE ROTHFUSS                   5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2811   10004196   LISSETTE ROTHFUSS                   5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2812   10004197   LISSETTE ROTHFUSS                   5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2813   10004198   LISSETTE ROTHFUSS                   5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2814   10004199   LISSETTE ROTHFUSS                   5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2815   10004200   LISSETTE ROTHFUSS                   5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2816   10004201   LOUETTA BLADE                       5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2817   10004202   CHRISTIANA LEIVA                    5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2818   10004203   CHRISTIANA LEIVA                    5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2819   10004204   CHRISTIANA LEIVA                    5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2820   10004205   CHRISTIANA LEIVA                    5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2821   10004206   CHRISTIANA LEIVA                    5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2822   10004207   CHRISTIANA LEIVA                    5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2823   10004208   CHRISTIANA LEIVA                    5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2824   10004209   EUN MOLL                            5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2825   10004210   ANNELLE KREBSBACH                   5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2826   10004211   ANNELLE KREBSBACH                   5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2827   10004212   BART TWITCHELL                      5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2828   10004213   BART TWITCHELL                      5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2829   10004214   BART TWITCHELL                      5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2830   10004215   BART TWITCHELL                      5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2831   10004216   BART TWITCHELL                      5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2832   10004217   BART TWITCHELL                      5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2833   10004218   BART TWITCHELL                      5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2834   10004219   BART TWITCHELL                      5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2835   10004220   BART TWITCHELL                      5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2836   10004221   BART TWITCHELL                      5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2837   10004222   HENRIETTA HALFORD                   5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2838   10004223   HENRIETTA HALFORD                   5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2839   10004224   HENRIETTA HALFORD                   5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2840   10004225   HENRIETTA HALFORD                   5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2841   10004226   HENRIETTA HALFORD                   5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2842   10004227   HENRIETTA HALFORD                   5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2843   10004228   HENRIETTA HALFORD                   5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2844   10004229   HENRIETTA HALFORD                   5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2845   10004230   HENRIETTA HALFORD                   5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2846   10004231   HENRIETTA HALFORD                   5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2847   10004232   PAMILA RAFFIELD                     5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2848   10004233   PAMILA RAFFIELD                     5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2849   10004234   PAMILA RAFFIELD                     5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2850   10004235   PAMILA RAFFIELD                     5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2851   10004236   PAMILA RAFFIELD                     5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2852   10004237   PAMILA RAFFIELD                     5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2853   10004238   PAMILA RAFFIELD                     5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2854   10004239   PAMILA RAFFIELD                     5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2855   10004240   PAMILA RAFFIELD                     5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2856   10004241   PAMILA RAFFIELD                     5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2857   10004242   SKYE ECHEVERRIA                     5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2858   10004243   SKYE ECHEVERRIA                     5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2859   10004244   SKYE ECHEVERRIA                     5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2860   10004245   SKYE ECHEVERRIA                     5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2861   10004246   SKYE ECHEVERRIA                     5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2862   10004247   SKYE ECHEVERRIA                     5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2863   10004248   SKYE ECHEVERRIA                     5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2864   10004249   SKYE ECHEVERRIA                     5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2865   10004250   SKYE ECHEVERRIA                     5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2866   10004251   SKYE ECHEVERRIA                     5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2867   10004252   IDELL BOGGESS                       5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2868   10004253   IDELL BOGGESS                       5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2869   10004254   IDELL BOGGESS                       5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2870   10004255   IDELL BOGGESS                       5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2871   10004256   IDELL BOGGESS                       5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2872   10004257   IDELL BOGGESS                       5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2873   10004258   IDELL BOGGESS                       5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2874   10004259   IDELL BOGGESS                       5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2875   10004260   IDELL BOGGESS                       5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2876   10004261   IDELL BOGGESS                       5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2877   10004262   NU DEWALL                           5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2878   10004263   NU DEWALL                           5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2879   10004264   NU DEWALL                           5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
                        INDIRECT
Case 1:15-mc-00940-DLI-JO        PARKING
                           Document  174 HEATERS  SETTLEMENT
                                           Filed 10/30/20 Page 77 of 79 PageID #: 2647
                                  INELIGIBLE CLAIMS

 2880   10004265   NU DEWALL                           5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2881   10004266   NU DEWALL                           5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2882   10004267   NU DEWALL                           5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2883   10004268   NU DEWALL                           5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2884   10004269   NU DEWALL                           5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2885   10004270   NU DEWALL                           5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2886   10004271   SENAIDA BEIGHLEY                    5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2887   10004272   LYDA SHADWICK                       5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2888   10004273   LYDA SHADWICK                       5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2889   10004274   LYDA SHADWICK                       5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2890   10004275   LYDA SHADWICK                       5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2891   10004276   LYDA SHADWICK                       5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2892   10004277   LYDA SHADWICK                       5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2893   10004278   LYDA SHADWICK                       5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2894   10004279   LYDA SHADWICK                       5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2895   10004280   LYDA SHADWICK                       5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2896   10004281   VICKIE BYLER                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2897   10004282   VICKIE BYLER                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2898   10004283   VICKIE BYLER                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2899   10004284   VICKIE BYLER                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2900   10004285   VICKIE BYLER                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2901   10004286   VICKIE BYLER                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2902   10004287   VICKIE BYLER                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2903   10004288   VICKIE BYLER                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2904   10004289   VICKIE BYLER                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2905   10004290   VICKIE BYLER                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2906   10004291   AMADO BODEN                         5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2907   10004292   AMADO BODEN                         5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2908   10004293   AMADO BODEN                         5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2909   10004294   AMADO BODEN                         5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2910   10004295   AMADO BODEN                         5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2911   10004296   AMADO BODEN                         5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2912   10004297   AMADO BODEN                         5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2913   10004298   AMADO BODEN                         5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2914   10004299   AMADO BODEN                         5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2915   10004300   AMADO BODEN                         5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2916   10004301   VI HOLMEN                           5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2917   10004302   VI HOLMEN                           5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2918   10004303   VI HOLMEN                           5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2919   10004304   VI HOLMEN                           5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2920   10004305   VI HOLMEN                           5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2921   10004306   VI HOLMEN                           5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2922   10004307   VI HOLMEN                           5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2923   10004308   VI HOLMEN                           5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2924   10004309   VI HOLMEN                           5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2925   10004310   VI HOLMEN                           5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2926   10004311   SHAWN MEYER                         5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2927   10004312   SHAWN MEYER                         5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2928   10004313   SHAWN MEYER                         5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2929   10004314   SHAWN MEYER                         5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2930   10004315   SHAWN MEYER                         5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2931   10004316   SHAWN MEYER                         5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2932   10004317   SHAWN MEYER                         5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2933   10004318   SHAWN MEYER                         5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2934   10004319   SHAWN MEYER                         5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2935   10004320   SHAWN MEYER                         5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2936   10004331   SSHAWN MEYER                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2937   10004332   SSHAWN MEYER                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2938   10004333   SSHAWN MEYER                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2939   10004334   SSHAWN MEYER                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2940   10004335   SSHAWN MEYER                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2941   10004336   SSHAWN MEYER                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2942   10004337   SSHAWN MEYER                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2943   10004338   SSHAWN MEYER                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2944   10004339   SSHAWN MEYER                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2945   10004340   SSHAWN MEYER                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2946   10004341   BENJAMIN TWOMEY                     5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2947   10004342   BENJAMIN TWOMEY                     5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2948   10004343   BENJAMIN TWOMEY                     5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2949   10004344   BENJAMIN TWOMEY                     5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2950   10004345   BENJAMIN TWOMEY                     5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2951   10004346   BENJAMIN TWOMEY                     5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2952   10004347   BENJAMIN TWOMEY                     5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2953   10004348   BENJAMIN TWOMEY                     5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2954   10004349   BENJAMIN TWOMEY                     5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2955   10004350   BENJAMIN TWOMEY                     5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2956   10004352   QIANA LEVEILLE                      5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2957   10004353   QIANA LEVEILLE                      5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2958   10004354   QIANA LEVEILLE                      5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2959   10004355   QIANA LEVEILLE                      5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2960   10004356   QIANA LEVEILLE                      5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2961   10004358   QIANA LEVEILLE                      5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2962   10004359   QIANA LEVEILLE                      5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2963   10004363   LORITA WHITTIER                     5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2964   10004364   JONAH BERNHARDT                     5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2965   10004373   LEO PACE                            5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2966   10004374   SETH SHANER                         5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2967   10004375   JENE LEFLER                         5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2968   10004376   MAXWELL DOOLIN                      5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2969   10004377   GERRI BOAZ                          5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2970   10004378   LINH HEMPHILL                       5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2971   10004383   MALIKA BOZEMAN                      5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2972   10004384   KAY HEYNE                           5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2973   10004385   REID MACDONALD                      5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2974   10004386   SORAYA GAULDIN                      5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2975   10004387   DANIAL DEIBLER                      5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
                        INDIRECT
Case 1:15-mc-00940-DLI-JO        PARKING
                           Document  174 HEATERS  SETTLEMENT
                                           Filed 10/30/20 Page 78 of 79 PageID #: 2648
                                  INELIGIBLE CLAIMS

 2976   10004388   DEEANNA BRATT                       5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2977   10004389   CHASE EBER                          5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2978   10004390   NICKOLAS CAROLINA                   5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2979   10004391   KEIRA HOCHMUTH                      5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2980   10004392   ARIANNA WALT                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2981   10004393   LOVELLA HAKE                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2982   10004394   CANDACE TRUMBO                      5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2983   10004395   LAURETTA CACHO                      5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2984   10004396   RONI ECKENRODE                      5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2985   10004397   HENRY BRAZEE                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2986   10004398   PERLA RASKE                         5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2987   10004399   FRANKLYN ZAREMBA                    5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2988   10004400   DENESE BALICKI                      5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2989   10004401   NINFA GUYNN                         5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2990   10004402   CANDIS HAMMON                       5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2991   10004403   JOANN YANCY                         5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2992   10004406   CHARLESETTA EISENBARTH              5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2993   10004407   FORREST ROUSH                       5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2994   10004408   ARNULFO MATLEY                      5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2995   10004409   MONTE QUILES                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2996   10004410   STEPHAINE BRINKLEY                  5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2997   10004412   RANA EAGAR                          5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2998   10004413   DARREL BONHAM                       5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 2999   10004414   RACHELL MANCINI                     5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3000   10004415   JOELLEN DRAGON                      5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3001   10004416   HILDEGARD OGAWA                     5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3002   10004417   CHARMAIN MARINELLO                  5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3003   10004418   WILSON REILY                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3004   10004419   MABELLE CROSTON                     5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3005   10004420   DARON BOUDREAU                      5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3006   10004421   LEAH TOWN                           5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3007   10004423   GABRIELLE LIEU                      5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3008   10004424   RHODA MCNAMARA                      5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3009   10004425   MARGARETA LIGGINS                   5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3010   10004426   ALBA WEIDENBACH                     5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3011   10004427   EMILIE SGRO                         5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3012   10004428   ANGELES KLICK                       5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3013   10004429   MARGRETT STRAWN                     5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3014   10004430   BENNIE DUMMER                       5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3015   10004431   MILFORD TAMEZ                       5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3016   10004432   LAUNA GADDY                         5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3017   10004433   ZULA MELLOR                         5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3018   10004435   CORIE GONZALEZ                      5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3019   10004437   ANNICE HADFIELD                     5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3020   10004439   CAROLA THRESHER                     5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3021   10004440   KIETH HUSK                          5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3022   10004443   NGA BREHMER                         5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3023   10004445   ALIDA VILLANI                       5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3024   10004447   KARI JIRON                          5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3025   10004450   FRITZ ARNOT                         5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3026   10004465   REGAN ROTE                          5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3027   10004466   CORDELIA HORAN                      5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3028   10004468   MARIANN PRINDLE                     5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3029   10004470   TATYANA COEN                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3030   10004471   BARABARA STECK                      5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3031   10004645   EDGARDO BITTERMAN                   5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3032   10004646   SONJA WEAKLEY                       5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3033   10004647   SONJA WEAKLEY                       5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3034   10004648   SHANTA CLUNE                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3035   10004649   SHANTA CLUNE                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3036   10004650   KIERA FULK                          5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3037   10004651   DELAINE OVERFELT                    5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3038   10004652   MAXINE WEMMER                       5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3039   10004653   ROBBI NORD                          5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3040   10004654   DARIUS PIXLER                       5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3041   10004655   JANUARY CORRADO                     5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3042   10004656   FREDRICK SHURTZ                     5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3043   10004657   WILLIEMAE GERING                    5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3044   10004658   ARLEEN CICERO                       5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3045   10004659   WILHELMINA CARDEN                   5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3046   10004662   ELLY NIDAY                          5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3047   10004663   AUTUMN MCCAMMON                     5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3048   10004664   CHRISSY KOPP                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3049   10004665   TONEY MILBRANDT                     5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3050   10004666   TAREN VENEMA                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3051   10004667   DAISY HEITZ                         5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3052   10004668   SANFORD WAGGENER                    5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3053   10004669   DARRON STARK                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3054   10004670   BUDDY BORLAND                       5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3055   10004671   INDIRA PRADA                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3056   10004672   TAYLOR BUDGE                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3057   10004673   XENIA KOTH                          5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3058   10004674   WILMA SCHOCH                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3059   10004675   BILL MEADORS                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3060   10004676   VALENTINA SCHUH                     5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3061   10004678   VALENTINA SCHUH                     5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3062   10004680   LAMONT HALLE                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3063   10004682   LAMONT HALLE                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3064   10004683   MILLY MARKSBERRY                    5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3065   10004684   KAYLEE TORBERT                      5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3066   10004685   MAIRE NORSWORTHY                    5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3067   10004688   NATALIA HYMEL                       5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3068   10004689   LAYNE HOLDMAN                       5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3069   10004691   RASHIDA BATIE                       5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3070   10004692   JANIE FELL                          5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3071   10004693   LONG VARLEY                         5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
                        INDIRECT
Case 1:15-mc-00940-DLI-JO        PARKING
                           Document  174 HEATERS  SETTLEMENT
                                           Filed 10/30/20 Page 79 of 79 PageID #: 2649
                                  INELIGIBLE CLAIMS

 3072   10004694   SVETLANA HEROUX                     5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3073   10004695   EDMUND ANGLES                       5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3074   10004833   DAVID CRAMER                        7   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3075   10004860   RICKY ARCHAMBEAULT                  6   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3076   10004893   SHONTA HAUG                         5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3077   10004894   JIM RAIFORD                         5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3078   10004895   BEE STREATER                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3079   10004896   LAUREEN SCHNABEL                    5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3080   10004897   CARIE AUBERT                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3081   10004898   PEDRO SCATES                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3082   10004900   NETA REILLEY                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3083   10004901   DIANN BREWER                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3084   10004902   ETHELENE HARSCH                     5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3085   10004903   CHRISTIN HAYNES                     5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3086   10004904   VITA STEVERSON                      5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3087   10004905   PAMALA BURKHALTER                   5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3088   10004906   BONNY HOTZ                          5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3089   10004907   MELLISSA DOLES                      5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3090   10004908   KARRY SAVOIE                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3091   10004909   KAILA NGO                           5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3092   10004910   THEA TACKITT                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3093   10004911   JEANNA BUMBALOUGH                   5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3094   10004912   ALYSHA KEFFER                       5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3095   10004913   MICKIE JANDREAU                     5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3096   10004914   LILIA SWINSON                       5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3097   10004915   LEISHA LOYA                         5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3098   10004917   MIMI MCMUNN                         5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3099   10004918   MIMI MCMUNN                         5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3100   10004920   NELSON FARINAS                      5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3101   10004921   LUZ EDMUND                          5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3102   10004922   MARA KIBBY                          5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3103   10004923   KATHERIN EFAW                       5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3104   10004924   LAURI JAMES                         5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3105   10004925   MEREDITH LILLER                     5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3106   10004926   LONNIE ELGIN                        5   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3107   10005025   R. W. ARCHAMBAULT                  12   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
 3108   10005363   RUSSELL ARCHAMBAULT                10   FRAUDULENT CLAIMS SUBMITTED UNDER THREE ADDRESSES
